Exhibit 10.4

EXECUTION

[FM/ATAX III TEBS]

SERIES CERTIFICATE AGREEMENT

by and between

FEDERAL HOME LOAN MORTGAGE CORPORATION,

in its corporate capacity

and

FEDERAL HOME LOAN MORTGAGE CORPORATION,

in its capacity as Administrator

Dated as of July 1, 2015

incorporating by reference

STANDARD TERMS OF THE SERIES CERTIFICATE AGREEMENT

Dated as of July 1, 2015

FREDDIE MAC

MULTIFAMILY M CERTIFICATES

Series M-033

$84,285,000 Class A Certificates

$21,071,928.18 Class B Certificates

relating to

the Bonds described herein

SPONSOR: ATAX TEBS III, LLC



--------------------------------------------------------------------------------

SERIES CERTIFICATE AGREEMENT

This SERIES CERTIFICATE AGREEMENT (this “Series Certificate Agreement”) is dated
as of July 1, 2015 by and between FEDERAL HOME LOAN MORTGAGE CORPORATION, in its
corporate capacity (“Freddie Mac”) and FEDERAL HOME LOAN MORTGAGE CORPORATION,
in its capacity as Administrator (the “Administrator”) on behalf of the Holders
of the Series of Class A Certificates (the “Class A Certificates”) and the Class
B Certificates (the “Class B Certificates”) (collectively, the “Certificates”)
described on the cover page. This Series Certificate Agreement incorporates by
reference the Standard Terms of the Series Certificate Agreement dated as of
July 1, 2015 (the “Standard Terms”), attached as Appendix A, which Standard
Terms will govern the Certificates and the Series Pool except as provided in
this Series Certificate Agreement. All capitalized terms used and not defined
herein shall have the meaning set forth in the Standard Terms.

RECITALS:

A. Freddie Mac desires to issue the Certificates and create the Series Pool into
which the Bonds identified on Schedule 1 hereto and the other Assets related to
the Certificates will be transferred.

B. The conditions to the issuance and delivery of the Certificates as provided
in the Standard Terms and herein have been satisfied.

AGREEMENT:

Section 1. Freddie Mac hereby creates the Series Pool relating to the
Certificates and transfers the Bonds to such Series Pool for the benefit of the
Holders of the Certificates, together with all of its interest in (a) all Bond
Payments made from and after the Date of Original Issue and all certificates and
instruments, if any, representing the Bonds, (b) the Distribution Account and
(c) all proceeds of the Bonds and the Distribution Account of every kind and
nature.

Section 2. The Series Pool and the related Certificates will bear the Series
designation set forth on the cover page of this Series Certificate Agreement.

Section 3. The Class A Certificates will be issued with an Initial Certificate
Balance of $84,285,000 and the Class B Certificates will be issued with an
Initial Certificate Balance of $21,071,928.18 in substantially the forms set
forth in Exhibit B and Exhibit C to the Standard Terms. Upon initial issuance,
the Class A Certificates shall be registered in the name of CEDE & Co., as
nominee for DTC. Upon initial issuance, the Class B Certificates shall be
registered in the name of the Sponsor and will be held in definitive form.

Section 4. The Sponsor will be ATAX TEBS III, LLC (or any permitted successor in
such capacity appointed under Section 3.07 of the Standard Terms).

Section 5. The initial Reset Rate Method for the Class A Certificates shall be
the Weekly Reset Rate Method.

Section 6. The Bonds were neither deposited with nor acquired with market
discount in excess of a de minimis amount within the meaning of
Section 1278(a)(2)(C) of the Code determined as of the Date of Original Issue.



--------------------------------------------------------------------------------

Section 7. The Monthly Closing Election will be made on behalf of the Series
Pool, effective as of the “start-up date” (as defined in Revenue Procedure
2003-84). The Sponsor and all Holders of Certificates (by their purchase
thereof) consent to the Monthly Closing Election. The Series Pool, the Sponsor
and each Holder of Certificates (by their purchase thereof) agree to comply with
the tax reporting requirements of Sections 8.02, 8.03 and 8.04 of Revenue
Procedure 2003-84 (or any successor Revenue Procedure or other applicable
Internal Revenue Service guidance).

Section 8. Partnership Factors shall not apply to the Series Pool.

Section 9. The CUSIP Numbers for the Certificates are the following:

 

    

CUSIP Number

Class A Certificates    31350ABP2 Class B Certificates    31350ABQ0

Section 10. The Notional Accelerated Principal Amortization Schedule and the
Class A Certificate Notional Accelerated Principal Paydown Amount will not be
applicable to the Series Pool.

Section 11. The provisions of the Standard Terms relating to the making of
Administrator Advances and the payment of Daily Administrator Advance Charges
will not be applicable to the Series Pool.

Section 12. The provisions of the Standard Terms relating to a Special
Adjustment Event and the Mandatory Tender in connection with a Special
Adjustment Event will not be applicable to the Series Pool.

Section 13. Receipt by the Administrator of a rating letter from S&P confirming
the rating of the Class A Certificates as “AA+/A-1+” will be an additional
condition under Section 2.09 of the Standard Terms to the issuance of the
Certificates.

Section 14. The provisions of the Standard Terms relating to the Bond Payment
Subaccount – Holdback within the Distribution Account will not be applicable to
the Series Pool.

Section 15. The Administrator shall deposit into the Odd Lot Subaccount within
the Distribution Account the sum of $4,999.99 received from the Sponsor on the
Date of Original Issue for application in accordance with Section 4.03(f) of the
Standard Terms.

Section 16. The following definitions shall apply with respect to the
Certificates:

“Accrual Commencement Date” shall mean July 10, 2015.

“Accrued Interest on the Bonds” means the amount of $0, representing the portion
of the interest on the Bonds that is to accrue prior to the Accrual Commencement
Date.

“Bond Interest Payment Date” shall mean the dates indicated with respect to the
Bonds on Schedule 1.

“Date of Original Issue” shall mean July 10, 2015.

 

2



--------------------------------------------------------------------------------

“First Optional Disposition Date” shall mean December 15, 2034.

“First Payment Date” shall mean August 15, 2015.

“Rating Agency” shall mean S&P.

“Remarketing Agent” shall mean D.A. Davidson & Co. or any subsequent Remarketing
Agent appointed in accordance with the Standard Terms.

“Servicer” shall mean NorthMarq Capital, LLC or any subsequent Servicer
appointed by Freddie Mac.

Section 17. References to “Administrator Fee” and “Administrator Fee Rate” will
be inapplicable as long as Freddie Mac serves in such capacity. If an
Administrator other than Freddie Mac is appointed, the Administrator Fee will be
payable based on an Administrator Fee Rate established by notice from Freddie
Mac to such Administrator and the Sponsor; provided such Administrator Fee will
be paid only from an allocated portion of the Freddie Mac Fee as set forth in
such notice, and the amount of the Freddie Mac Fee will be reduced by such
allocated portion.

Section 18. Notices under this Series Certificate Agreement to be provided to
the Sponsor and the Rating Agency will be provided in the manner set forth in
Section 14.02 of the Standard Terms as follows:

ATAX TEBS III, LLC

1004 Farnam Street, Suite 400

Omaha, Nebraska 68102

Attention: Chad L. Daffer

Phone: 402.930.3085

Fax: 402.930.3047

With a copy to:

Mark Hiatt

1004 Farnam Street, Suite 400

Omaha, Nebraska 68102

Phone: 402.930.3085

Fax: 402.930.3047

With a copy to:

Kutak Rock LLP

1650 Farnam Street

Omaha, Nebraska 68102

Attention: Conal Hession

Facsimile: (402) 231-8806

Telephone: (402) 346-1148

 

3



--------------------------------------------------------------------------------

Standard & Poor’s Ratings Service

55 Water Street, 41st Floor

New York, New York 10041

Attention: Structured Finance RRS Group

E-mail: pubfin_structured@standardandpoors.com

or to such other address as either such party from time to time provides to the
other notice parties under Section 14.02 of the Standard Terms.

Section 19. For purposes of Section 4.03(a)(i) of the Standard Terms, there is
no Accrued Interest on the Bonds to be paid on the First Payment Date to the
Sponsor.

[SIGNATURES FOLLOW]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Series Certificate
Agreement to be duly executed by their respective duly authorized officers or
signatories as of the day and year first above written.

 

FEDERAL HOME LOAN MORTGAGE CORPORATION, in its corporate capacity By:  

/s/ Michael Patterson

  Michael Patterson   Vice President – Underwriting and Credit FEDERAL HOME LOAN
MORTGAGE CORPORATION, as Administrator By:  

/s/ Michael Patterson

  Michael Patterson   Vice President – Underwriting and Credit

[SIGNATURE PAGE TO SERIES CERTIFICATE AGREEMENT - SERIES M-033 – ATAX III TEBS]



--------------------------------------------------------------------------------

SPONSOR ACCEPTANCE

The Sponsor hereby acknowledges, accepts and agrees to the terms of this Series
Certificate Agreement.

 

ATAX TEBS III, LLC, a Delaware limited liability company By:   AMERICA FIRST
MULTIFAMILY INVESTORS, L.P., a Delaware limited partnership   By:   AMERICA
FIRST CAPITAL ASSOCIATES LIMITED PARTNERSHIP TWO, a Delaware limited
partnership, its general partner     By:   THE BURLINGTON CAPITAL GROUP LLC, a
Delaware limited liability company, its general partner       By:  

/s/ Craig S. Allen

        Craig S. Allen         Chief Financial Officer

[ACCEPTANCE PAGE TO SERIES CERTIFICATE AGREEMENT - SERIES M033 – ATAX III TEBS]



--------------------------------------------------------------------------------

SCHEDULE 1

DESCRIPTION OF THE BONDS

(SERIES M033)

 

Bond Issue and Series

   Original
Issue Date    Project Name
and Location    CUSIP #    Outstanding
Amount
Deposited      Interest
Rate    Stated
Maturity
Date   Bond
Trustee    Bond
Counsel    Deposit
Price     Bond
Interest
Payment
Dates    Subject to
Stabilization (1)

California Statewide Communities Development Authority


Multifamily Housing Revenue Bonds


(Glenview Apartments Project)


2014 Series S-1

   11/20/2014    Glenview
Apartments

El Dorado,
California

   13079P WF6    $ 4,670,000       5.75% per
annum    12/1/2031   Wilmington
Trust,
National
Association    Orrick,
Herrington
& Sutcliffe
LLP      100 %    First day of
each month    No

Public Finance Authority


Multifamily Housing Revenue Bonds


(Heritage Square Apartments Project)


Senior Series 2014A

   8/26/2014    Heritage Square
Apartments

Edinburg, Texas

   74441X BA6    $ 11,185,000       6.00% per
annum    9/1/2051   U.S. Bank
National
Association    Jones
Walker LLP      100 %    First day of
each month    Yes

California Statewide Communities Development Authority


Multifamily Housing Revenue Bonds


(Montclair Apartments Project)


2014 Series T-1

   11/20/2014    Montclair
Apartments

Lemoore,
California

   13079P WE9    $ 2,530,000       5.75% per
annum    12/1/2031   Wilmington
Trust,
National
Association    Orrick,
Herrington
& Sutcliffe
LLP      100 %    First day of
each month    No

Public Finance Authority


Multifamily Housing Revenue Bonds


(Perrin Square Apartments Project)


Senior Series 2015A

   4/29/2015    Perrin Square
Apartments

San Antonio,
Texas

   74441X BQ1    $ 13,300,000       6.00% per
annum    5/1/2052   U.S. Bank
National
Association    Norton Rose
Fulbright
US LLP      100 %    First day of
each month    Yes

Louisiana Housing Corporation


Multifamily Housing Revenue Bonds


(Renaissance Gateway Apartments Project)


Senior Series 2013A

   4/30/2013    Renaissance
Gateway
Apartments

Baton Rouge,
Louisiana

   54627C AC7    $ 11,491,928.18       6.00% per
annum    6/1/20502   The Bank of
New York
Mellon
Trust
Company,
N.A.    Foley &
Judell,
L.L.P.      100 %    First day of
each month    No

California Statewide Communities Development Authority


Multifamily Housing Revenue Bonds


(Santa Fe Apartments Project)


2014 Series R-1

   11/20/2014    Santa Fe
Apartments

Hesperia,
California

   13079P WD1    $ 3,065,000       5.75% per
annum    12/1/2031   Wilmington
Trust,
National
Association    Orrick,
Herrington
& Sutcliffe
LLP      100 %    First day of
each month    No

 

1  Bonds indicated as “Subject to Stabilization” are subject to stabilization as
of July 1, 2015 under either the applicable Bond Documents and/or pursuant to
Freddie Mac requirements.

2  Subject to mandatory tender on 6/1/2030.

 

1-1



--------------------------------------------------------------------------------

Bond Issue and Series

   Original
Issue Date    Project Name
and Location    CUSIP #    Outstanding
Amount
Deposited      Interest
Rate    Stated
Maturity
Date    Bond
Trustee    Bond
Counsel    Deposit
Price     Bond
Interest
Payment
Dates    Subject to
Stabilization (1)

Bernalillo County, New Mexico


Multifamily Housing Revenue Bonds


(Silver Moon Lodge Project)


Series 2013A

   6/28/2013    Silver Moon
Lodge
Apartments

Albuquerque,
New Mexico

   085278 CT4    $ 8,000,000       6.00% per
annum    8/1/2055    U.S. Bank
National
Association    Hughes
Law, LLC      100 %    First day of
each month    Yes

The Harlingen and San Benito Housing Finance Corporation


Multifamily Housing Revenue Refunding Bonds


(Vantage at Harlingen Apartments Project)


Senior Series 2013B

   6/23/2015    Vantage at
Harlingen
Apartments

Harlingen, Texas

   41287C AA9    $ 24,575,000       6.00% per
annum    9/1/2053    U.S. Bank
National
Association    Ann M.
Levy, P.C.      100 %    First day of
each month    Yes

Bexar County Housing Finance Corporation


Multifamily Housing Revenue Refunding Bonds


(Vantage at Judson Apartments Project)


Senior Series 2012B

   6/4/2015    Vantage at
Judson
Apartments

San Antonio,
Texas

   088379 ZD7    $ 26,540,000       6.00% per
annum    1/1/2053    U.S. Bank
National
Association    Norton Rose
Fulbright
US LLP      100 %    First day of
each month    No

 

1-2



--------------------------------------------------------------------------------

APPENDIX A

STANDARD TERMS



--------------------------------------------------------------------------------

EXECUTION

[FM/ATAX III TEBS]

FREDDIE MAC

MULTIFAMILY M CERTIFICATES

STANDARD TERMS OF THE

SERIES CERTIFICATE AGREEMENT

DATED AS OF JULY 1, 2015

The Multifamily M Certificates will represent undivided ownership interests in a
pool of tax-exempt Bonds issued to finance multifamily affordable housing
mortgages. “Bonds” include municipal securities issued for such purpose as well
as custodial receipts, trust receipts or any other similar instruments
evidencing an ownership interest in municipal securities held in a pass-through
arrangement. Each offering of Multifamily M Certificates will be issued as a
Series. Each Series will be comprised of Class A Certificates and Class B
Certificates that have different specified rights in the related Series Pool
(the Class A Certificates and Class B Certificates, collectively, the
“Certificates”). Each Series Pool will be separate from each other Series Pool,
and the Certificates of any Series will relate only to the assets of a single
Series Pool.

Freddie Mac uses standard documentation and terms for the creation, issuance and
sale of each Series of Certificates. This documentation includes the Offering
Circular and an Offering Circular Supplement for each Series and the Series
Certificate Agreement. The Series Certificate Agreement will incorporate the
Standard Terms set forth below. Freddie Mac will execute the Series Certificate
Agreement in its corporate capacity and in its capacity as Administrator of the
Series Pool. In its corporate capacity, Freddie Mac will act as the Depositor,
the Certificate Registrar, the Pledge Custodian, the guarantor and the liquidity
provider. The Standard Terms provide that other entities may serve some of these
functions (other than serving as guarantor or liquidity provider).

These Standard Terms will not be effective as to any Certificates until these
Standard Terms are incorporated into a Series Certificate Agreement creating the
related Series. If a conflict arises between the provisions of a Series
Certificate Agreement and these Standard Terms, the provisions of the Series
Certificate Agreement will control.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I

DEFINITIONS, CERTAIN CALCULATIONS AND RULES OF CONSTRUCTION

  

  

Section 1.01

  

Definitions

     1   

Section 1.02

  

Certain Interest Calculations

     1   

Section 1.03

  

Other Definitional Provisions

     1   

Section 1.04

  

Rules of Construction

     1   

ARTICLE II

THE CERTIFICATES AND THE SERIES POOL

  

  

Section 2.01

  

Classes of Certificates

     2   

Section 2.02

  

Book-Entry Only for Class A Certificates

     2   

Section 2.03

  

Denominations

     4   

Section 2.04

  

Execution and Authentication; Persons Deemed Owners

     4   

Section 2.05

  

Registration of Transfer and Exchange

     4   

Section 2.06

  

Transfer Restrictions Related to Class B Certificates

     5   

Section 2.07

  

Mutilated, Destroyed, Lost or Stolen Certificates

     5   

Section 2.08

  

No Additional Liabilities or Indebtedness

     5   

Section 2.09

  

Initial Authentication and Delivery of Certificates

     5   

Section 2.10

  

Identification of the Assets to a Series Pool

     6   

Section 2.11

  

Delivery and Possession of Bonds

     6   

Section 2.12

  

Purposes and Powers

     7   

Section 2.13

  

Recharacterization

     7   

Section 2.14

  

Decrease of Aggregate Outstanding Class B Certificate Balance

     7   

ARTICLE III

SPONSOR COVENANTS; RELEASE EVENT

  

  

Section 3.01

  

Negative Covenants

     8   

Section 3.02

  

Other Obligations

     8   

Section 3.03

  

Maintenance of Office or Agency

     8   

Section 3.04

  

Payment of Certain Fees and Expenses

     8   

Section 3.05

  

Liabilities and Recourse Against Freddie Mac and the Sponsor for Liabilities of
the Series Pool

     9   

Section 3.06

  

The Sponsor’s Interest and Net Worth

     10   

Section 3.07

  

Successor Sponsor

     10   

Section 3.08

  

Release Event

     11   

Section 3.09

  

Sponsor’s Indemnification of the Administrator

     11   

Section 3.10

  

Substitution of Bonds After Date of Original Issue.

     12   

ARTICLE IV

ACCOUNTS AND DISBURSEMENTS; CREDIT ENHANCEMENT

  

  

Section 4.01

  

Collection of Money

     13   

Section 4.02

  

Distribution Account; Establishment

     13   

Section 4.03

  

Distributions and Payments from Bond Payment Subaccounts

     14   

Section 4.04

  

Administrator May Appoint Paying Agents

     18   

Section 4.05

  

General Provisions Regarding Accounts

     18   

 

i



--------------------------------------------------------------------------------

Section 4.06

Pledged Class A Certificates

  18   

Section 4.07

Reports to Holders

  18   

Section 4.08

Reductions of the Aggregate Outstanding Amounts

  19   

Section 4.09

Administrator Advances and Daily Administrator Advance Charges

  19   

Section 4.10

[Reserved]

  20   

Section 4.11

Credit Enhancement

  20   

ARTICLE V

RESET RATES; RESET RATE METHOD; RESET DATES

  

  

Section 5.01

Determination of Reset Rates, Reset Rate Methods and Reset Dates

  22   

Section 5.02

Weekly Reset Rate; Monthly Reset Rate

  22   

Section 5.03

Term Reset Rate; Term Reset Date

  24   

Section 5.04

Notice of Reset Rate

  26   

Section 5.05

No Changes in Reset Rate Method During the Two Business Days Preceding Mandatory
Tender Date

  26   

Section 5.06

Maximum Reset Rate

  26   

ARTICLE VI

THE LIQUIDITY FACILITY; THE TENDER OPTION; MANDATORY TENDER

  

  

Section 6.01

Tender Option; Rights of Holders; Liquidity Facility

  26   

Section 6.02

Funds Held by Administrator

  28   

Section 6.03

Exercise of Tender Option

  28   

Section 6.04

Mandatory Tender Events

  29   

Section 6.05

Notice of Mandatory Tender

  30   

Section 6.06

Funding Procedures; Payment of Purchase Price

  31   

Section 6.07

Right of Holder to Elect to Retain Class A Certificates Upon the Occurrence of
Certain Mandatory Tender Events

  35   

Section 6.08

Sole Sources of Payment of Purchase Price

  36   

ARTICLE VII

TENDER OPTION TERMINATION EVENTS AND CERTAIN MANDATORY TENDER

EVENTS; OPTIONAL DISPOSITION RIGHT

  

  

  

Section 7.01

Tender Option Termination Events

  36   

Section 7.02

Special Adjustment Event

  37   

Section 7.03

Liquidity Provider Termination Event

  38   

Section 7.04

Sponsor Act of Bankruptcy

  38   

Section 7.05

Optional Disposition Date

  39   

Section 7.06

Clean-Up Event

  40   

ARTICLE VIII

THE REMARKETING AGENT

  

  

Section 8.01

Duties of the Remarketing Agent

  40   

Section 8.02

Resignation or Removal of the Remarketing Agent

  40   

Section 8.03

Successor Remarketing Agent

  41   

Section 8.04

Merger or Consolidation of the Remarketing Agent

  41   

Section 8.05

Notices by Remarketing Agent

  41   

 

ii



--------------------------------------------------------------------------------

ARTICLE IX

EVENTS OF DEFAULT AND RIGHTS AND REMEDIES OF HOLDERS

  

  

Section 9.01

  

Event of Default

     41   

Section 9.02

  

Remedies

     42   

Section 9.03

  

Waiver of Past Defaults

     42   

ARTICLE X

THE ADMINISTRATOR; HOLDERS’ LISTS AND REPORTS; BONDHOLDER REPRESENTATIVE

  

  

Section 10.01

  

Certain Duties and Responsibilities

     42   

Section 10.02

  

Notice of Non-Monetary Default

     44   

Section 10.03

  

Certain Rights of the Administrator

     44   

Section 10.04

  

Parties that May Hold Certificates

     44   

Section 10.05

  

Information Regarding Holders

     44   

Section 10.06

  

Corporate Administrator Required; Eligibility

     45   

Section 10.07

  

Resignation

     45   

Section 10.08

  

Preservation of Information; Communications to Holder

     47   

Section 10.09

  

Bondholder Representative

     47   

ARTICLE XI

PROFITS AND LOSSES

  

  

Section 11.01

  

Tax Information

     48   

Section 11.02

  

Capital Accounts

     48   

Section 11.03

  

Allocations of Profits, Market Discount Gains and Capital Gains

     49   

Section 11.04

  

Allocations of Losses and Capital Losses

     49   

Section 11.05

  

Special Allocations

     50   

Section 11.06

  

Tax Allocations; Code Section 704(c)

     52   

Section 11.07

  

Allocation Among Holders

     52   

Section 11.08

  

Tax Matters; Tax Election

     52   

Section 11.09

  

Accounting Method

     53   

Section 11.10

  

Tax Matters Partner

     53   

Section 11.11

  

Compliance with Code Requirements

     53   

ARTICLE XII

AMENDMENTS

  

  

Section 12.01

  

Amendments

     54   

Section 12.02

  

Execution of Amendments

     55   

Section 12.03

  

Effect of Amendment

     55   

Section 12.04

  

Reference in Certificates to Amendments

     55   

ARTICLE XIII

TERMINATION

  

  

Section 13.01

  

Termination

     55   

Section 13.02

  

Final Distribution on the Series Expiration Date

     56   

Section 13.03

  

Terminating Mandatory Tender Date

     57   

Section 13.04

  

Exchange Date

     58   

 

iii



--------------------------------------------------------------------------------

ARTICLE XIV

MISCELLANEOUS

  

  

Section 14.01

  

Acts of Holders

     62   

Section 14.02

  

Notices

     62   

Section 14.03

  

Notices to Holders; Waiver

     62   

Section 14.04

  

Successors and Assigns

     63   

Section 14.05

  

Severability

     63   

Section 14.06

  

Benefits of Series Certificate Agreement

     63   

Section 14.07

  

Governing Law

     63   

Section 14.08

  

Counterparts

     63   

Section 14.09

  

Non-Petition Covenants

     63   

 

Exhibit A — Definitions

     A-1   

Exhibit B — Form of Class A Certificates

     B-1   

Exhibit C — Form of Class B Certificates

     C-1   

Exhibit D — Form of Class B Investor Letter

     D-1   

 

iv



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS, CERTAIN CALCULATIONS AND RULES OF CONSTRUCTION

Section 1.01 Definitions. Whenever used in these Standard Terms, capitalized
terms will have the meaning for those terms provided in Appendix I to the
Offering Circular, which appendix is attached as Exhibit A.

Section 1.02 Certain Interest Calculations. Unless provided otherwise, the
computation of interest on any Certificate will be performed on the basis of the
actual number of days elapsed during each Accrual Period. However, if interest
on any Bond is calculated as if each year consisted of twelve 30-day months, and
if the computation of any Required Class A Certificate Interest Distribution
Amount on the basis of the actual number of days elapsed would result in an
amount in excess of the interest due on the related Bonds for the applicable
period, then the Required Class A Certificate Interest Distribution Amount will
be reduced by the amount of such excess.

Section 1.03 Other Definitional Provisions. All capitalized terms used in any
certificate or other documents delivered pursuant to these Standard Terms and
not otherwise defined in such documents will have the meanings assigned to such
terms in these Standard Terms.

Section 1.04 Rules of Construction. Unless the context or use indicates a
different meaning or intent, the following rules will apply to the construction
of the Series Certificate Agreement:

(a) Words in the singular will include the plural and vice versa.

(b) The captions and headings of these Standard Terms are solely for convenience
of reference and neither constitute a part of the Series Certificate Agreement
nor affect its meaning.

(c) All references to a particular time of day will be to Washington, D.C. time.

(d) References to Sections, Articles, Schedules and Exhibits will be to
Sections, Articles, Schedules and Exhibits of or to the Series Certificate
Agreement unless a different document is specified.

(e) Whenever an action is to be taken by Freddie Mac under the Series
Certificate Agreement, unless such action is designated to be taken by Freddie
Mac as Administrator, such action is to be taken by Freddie Mac in its corporate
capacity. If an action is to be taken by the Sponsor, it will be taken by the
Person designated by Freddie Mac as Sponsor in the Series Certificate Agreement
or, if undesignated, by Freddie Mac.



--------------------------------------------------------------------------------

ARTICLE II

THE CERTIFICATES AND THE SERIES POOL

Section 2.01 Classes of Certificates. (a) The Class A Certificates. All Class A
Certificates will be identical in all respects except for their designated
number and denominations and will be issued in book-entry only form. All Class A
Certificates issued under the Series Certificate Agreement will be equally and
proportionately entitled to the benefits of the Series Certificate Agreement
without preference, priority or distinction, except as indicated in these
Standard Terms and the Series Certificate Agreement with respect to Pledged
Class A Certificates. The Class A Certificates will be in substantially the form
indicated in Exhibit B.

(b) The Class B Certificates. All Class B Certificates will be identical in all
respects except for their designated number and denominations and will be issued
and held in certificated form. All Class B Certificates issued under the Series
Certificate Agreement will be equally and proportionately entitled to the
benefits of the Series Certificate Agreement without preference, priority or
distinction. The Class B Certificates will be in substantially the form
indicated in Exhibit C.

Section 2.02 Book-Entry Only for Class A Certificates. (a) Unless the book-entry
system is terminated as provided in Section 2.02(b), this paragraph will
override any other conflicting provisions of these Standard Terms, except in the
case of provisions governing Pledged Class A Certificates. All of the Class A
Certificates will initially be registered in the name of Cede & Co., as nominee
for DTC, provided that Cede & Co. may register the transfer of such Certificates
to another nominee for DTC. There will be one Global Class A Certificate, except
as otherwise requested by DTC. The procedures for making payments on the Class A
Certificates and for giving any notice or other communication that is permitted
or required to be given to Holders of Class A Certificates under these Standard
Terms, will comply in all respects with DTC’s rules and operational
arrangements, and, notwithstanding any other provisions in these Standard Terms,
the Administrator and Freddie Mac agree to comply with all rules and operational
arrangements of DTC, as such rules and operational arrangements change from time
to time. The exercise by Holders and Registered Holders of Class A Certificates
of the Tender Option, mandatory tender rights, rights to retain Class A
Certificates subject to mandatory tender, rights to convert Class B Certificates
to Class A Certificates, the Optional Disposition Right and all other rights
granted to such Holders or Registered Holders under the Series Certificate
Agreement will be made in accordance with DTC’s rules and operational
arrangements, as such rules and operational arrangements change from time to
time.

(b) If, pursuant to DTC’s rules and operating procedures, DTC gives notice to
the Administrator, that DTC will discontinue providing its services as
securities depository for the Class A Certificates or if Freddie Mac elects to
terminate the services of DTC as securities depository with respect to the
Class A Certificates, Freddie Mac will, in its sole discretion, either appoint a
successor securities depository or terminate the book-entry system for the
Class A Certificates.

(c) Any successor securities depository must be a clearing agency registered
with the Commission pursuant to Section 17A of the Securities Exchange Act, and
must enter into an agreement with Freddie Mac and the Administrator agreeing to
act as the depository and clearing agency for all the Class A Certificates.
After any such agreement has become effective, DTC

 

2



--------------------------------------------------------------------------------

will present all the Class A Certificates for registration of transfer in
accordance with Section 2.05, and the Administrator will register them in the
name of the successor securities depository or its nominee. If a successor
securities depository has not entered into such agreement or otherwise accepted
such position at least 10 days before the effective date of termination of DTC’s
services, the book-entry system will automatically terminate and may not be
reinstated without the consent of all the Holders of the Class A Certificates.

(d) If a successor securities depository is appointed, or the Administrator
receives notice from Freddie Mac that the book-entry system has been terminated,
the Administrator will, at least 10 days before such appointment or termination
is effective, give notice of such event to the Registered Holders and will
inform them either (i) of the name and address of the successor securities
depository or (ii) that certificated Class A Certificates may now be obtained by
Holders of the Class A Certificates, or their nominees, when proper instructions
have been given to DTC by the relevant DTC Participant and when DTC has complied
with the provisions of the Series Certificate Agreement regarding registration
of transfers.

(e) The Administrator and Freddie Mac may enter into an amendment to these
book-entry terms to make those changes that are necessary or appropriate if the
Class A Certificates will not be held by DTC or its nominee.

(f) None of Freddie Mac, the Administrator or the Remarketing Agent will be
liable to any Person, including any DTC Participant, Indirect DTC Participant or
any Person claiming any interest in any Certificate under or through DTC, any
DTC Participant or Indirect DTC Participant, for any action or failure to act or
delay in action by DTC, any DTC Participant or Indirect DTC Participant. In
particular, none of Freddie Mac, the Administrator or the Remarketing Agent will
have any obligation with respect to the accuracy of any records maintained by
DTC, any DTC Participant or Indirect DTC Participants, the payment by such
parties of any amount in respect of any Certificate, any notice or other
communication that is permitted or required to be given to Holders or under
these Standard Terms or which is permitted or required to be given under the
Letter of Representations, the failure of DTC to effect any transfer, the
selection by DTC, any DTC Participant or Indirect DTC Participant of any Person
to receive payment in the event of a partial redemption of the Bonds, or any
consent given by DTC as Registered Holder.

(g) Except as otherwise provided herein, so long as the Class A Certificates are
registered in the name of DTC or its nominee, the Administrator may treat DTC or
its nominee as, and deem DTC or its nominee to be, the sole and absolute owner
of the Class A Certificates for all purposes whatsoever, including, without
limitation, the payment of distributions to Holders of Class A Certificates,
giving or receiving notices of redemption, tender and other matters with respect
to the Class A Certificates and the selection of Class A Certificates for
redemption or tender.

(h) DTC shall be responsible for transmitting information and payments to its
participants, who will be responsible for transmitting such information and
payments to Indirect DTC Participants and the Holders.

(i) Any requirements of surrender of Class A Certificates under these Standard
Terms will be inapplicable if contrary to the rules and operational procedures
of DTC, or if DTC and the Administrator agree to waive them, and an appropriate
notation will instead be made on the related Class A Certificates then in the
possession of DTC or its nominee.

 

3



--------------------------------------------------------------------------------

Section 2.03 Denominations. The Certificates will be issued in registered form
in any Authorized Denomination.

Section 2.04 Execution and Authentication; Persons Deemed Owners. A Responsible
Officer acting on behalf of the Administrator will execute and authenticate the
Certificates by manual or facsimile signature. The signature of an authorized
Responsible Officer will bind the Administrator even if the Responsible Officer
ceases to hold such office prior to the authentication and delivery of such
Certificates or at the date of issuance of such Certificates.

Section 2.05 Registration of Transfer and Exchange. (a) The Administrator will
act as the initial Certificate Registrar for the purpose of registering
Certificates and transfers and exchanges of Certificates as provided in these
Standard Terms and in accordance with the standard procedures of the
Administrator. Upon any resignation of the Certificate Registrar, Freddie Mac
will promptly appoint a successor Certificate Registrar or, in the absence of
such appointment, assume the duties of Certificate Registrar. The Certificate
Registrar will appoint an office or agency in McLean, Virginia where the
Certificates may be surrendered for registration of transfer or exchange, and
presented for final payment, and where notice and demands to or upon the
Certificate Registrar with respect to the Certificates may be served, which
office will initially be the Delivery Office.

(b) All Certificates issued in connection with any transfer or exchange will be
entitled to the same benefits under the Series Certificate Agreement as the
Certificates that were surrendered.

(c) A Holder will not be required to pay a service charge for any transfer or
exchange of Certificates, but may be required to pay a transfer tax or other
governmental charge that may be imposed in connection with any transfer or
exchange of Certificates. If any such tax or governmental charge is imposed but
is not paid by the transferee or transferor, but is paid by the Administrator,
the Administrator will have the right to be reimbursed the amount of such
payment from the Bond Payment Subaccount, as described in Section 4.03.

(d) If an exercise of the Tender Option or Optional Disposition Right occurs
with respect to a portion, but not all, of a Class A Certificate, the
Administrator will execute, authenticate and deliver to the applicable Class A
Holder, in exchange for the surrendered Class A Certificate, one or more new
Class A Certificates, in Authorized Denominations, having an aggregate Current
Certificate Balance equal to the Current Certificate Balance of that portion of
the surrendered Class A Certificate for which the Tender Option or Optional
Disposition Right was not exercised.

(e) The Sponsor may at any time deliver to the Administrator for cancellation
any Certificates previously authenticated and delivered hereunder which the
Sponsor may have acquired, and all Certificates so delivered shall be promptly
cancelled by the Administrator.

 

4



--------------------------------------------------------------------------------

Section 2.06 Transfer Restrictions Related to Class B Certificates. Without the
prior written consent of Freddie Mac, no Class B Certificate may, in whole or in
part, be sold, assigned, pledged, hypothecated or otherwise transferred
(including any transfer of a beneficial interest) nor may any liens, security
interests, options or other charges or encumbrances be granted with respect to
the Class B Certificates. Any transfer of the Class B Certificates will require
the delivery to the Administrator of an Investor Letter by the Person acquiring
an interest substantially in the form attached as Exhibit D.

Section 2.07 Mutilated, Destroyed, Lost or Stolen Certificates. (a) If any
mutilated Certificate is surrendered to the Certificate Registrar or the
Administrator, the Administrator will execute, authenticate and deliver in
exchange a new Certificate of the same type, and having the same Current
Certificate Balance as the surrendered Certificate. If a Holder of a destroyed,
lost or stolen Certificate provides an affidavit to the Administrator of such
occurrence and indemnity satisfactory to the Certificate Registrar or the
Administrator, the Administrator will execute, authenticate and deliver in
exchange a new Certificate of the same type, and having the same Current
Certificate Balance as the destroyed, lost or stolen Certificate. Every new
Certificate issued pursuant to this paragraph in lieu of any mutilated,
destroyed, lost or stolen Certificate will be entitled to all the benefits of
the Series Certificate Agreement equally and proportionately with any and all
other Certificates properly issued under the Series Certificate Agreement,
whether or not the mutilated, destroyed, lost or stolen Certificate is at any
time enforceable by anyone. The provisions of this paragraph are exclusive and
will preclude (to the extent lawful) all other rights and remedies with respect
to the replacement or payment of mutilated, destroyed, lost or stolen
Certificates.

(b) When any new Certificate is issued under this Section 2.07, the Certificate
Registrar or the Administrator may require that the Holder pay any transfer tax
or other governmental charge that may be imposed in relation to the creation,
issuance, transfer or registration of the new Certificate and any other
reasonable related expenses (including the fees and expenses of the Certificate
Registrar or the Administrator). If any such amount is not paid by the
transferee or transferor, but is paid by the Administrator, the Administrator
will have the right to be reimbursed the amount of such payment from the Bond
Payment Subaccount, as described in Section 4.03.

Section 2.08 No Additional Liabilities or Indebtedness. Unless a Series
Certificate Agreement provides otherwise, none of the Administrator, the parties
to the Series Certificate Agreement or the Holders of Certificates will cause
the Series Pool to incur, assume or guarantee any liability or indebtedness. The
Administrator will have no power or authority to assign, transfer or pledge any
of the Assets of any Series Pool to any Person or otherwise dispose of any
Assets of any Series Pool, except as otherwise permitted or required by the
Series Certificate Agreement.

Section 2.09 Initial Authentication and Delivery of Certificates. The initial
Certificates will be executed, authenticated and delivered by the Administrator
only after Freddie Mac executes the Series Certificate Agreement and thereby
directs the execution, authentication and delivery of the Certificates. The
Series Certificate Agreement will identify the Persons in whose names the
Class A Certificates are to be registered, the Current Certificate Balances to
be registered to each such Person, and also state that the Class B Certificates
are to be registered in the name of the Sponsor, but only after each of the
following is delivered or has occurred:

 

5



--------------------------------------------------------------------------------

(1) The Bonds. The Bonds have been acquired by Freddie Mac and transferred to
the Series Pool created by the Series Certificate Agreement.

(2) Initial Deposits. The initial deposit of cash required by the Series
Certificate Agreement, if applicable, has been deposited in the Distribution
Account.

(3) Opinion of Counsel. An Opinion of Tax Counsel, dated the Date of Original
Issue, with respect to certain tax matters and an opinion of the General Counsel
or one of the Deputy General Counsels to Freddie Mac dated the Date of Original
Issue with respect to the status of the Certificates as exempt securities within
the meaning of the laws administered by the United States Securities and
Exchange Commission, and certain other matters pertaining to the authorization
and enforceability of the Series Certificate Agreement.

(4) Reimbursement Agreement. The original executed Reimbursement Agreement has
been delivered to the Administrator.

(5) Sponsor’s Acceptance. If the Sponsor is designated by Freddie Mac in the
Series Certificate Agreement, an acceptance by the Sponsor of its obligations
set forth in the Series Certificate Agreement.

(6) Rating Letters. To the extent receipt of a rating letter is a condition to
the issuance of any Certificates as provided in the Series Certificate
Agreement, a favorable letter from the Rating Agency.

Section 2.10 Identification of the Assets to a Series Pool. (a) Freddie Mac
acknowledges its ownership of the Bonds on the Date of Original Issue. By its
execution of the Series Certificate Agreement, Freddie Mac will simultaneously
transfer the Bonds to the Series Pool created by the Series Certificate
Agreement for the benefit of the Holders of the related Certificates, together
with all of its interest in (a) the Bonds, including all Bond Payments made from
and after the Date of Original Issue and all certificates and instruments, if
any, representing the Bonds, (b) the Distribution Account and (c) all proceeds
of the Bonds and the Distribution Account of every kind and nature.

(b) Freddie Mac will segregate the Assets of each Series Pool from all of its
general assets and from any other bonds in its possession, and will hold the
Assets of each Series Pool at all times during the existence of the Series Pool
for the benefit of the related Holders. The Holders of the Class A Certificates
and Class B Certificates will have the respective rights with respect to the
Assets specified for each Class as set forth in the Series Certificate
Agreement.

Section 2.11 Delivery and Possession of Bonds. The Bonds identified to a Series
Pool will not be subject to any Lien in favor of the Administrator (provided,
Freddie Mac in its corporate capacity will be the beneficiary of the pledge of
the Class B Certificates and any Pledged Class A Certificates).

 

6



--------------------------------------------------------------------------------

Section 2.12 Purposes and Powers. The Series Pool has been formed for the sole
purpose of, and will engage only in the following activities: (a) acquiring,
owning, holding and selling the Assets of the Series Pool; (b) issuing and
selling Certificates as provided in the Series Certificate Agreement; and
(c) such other activities as may be required by the express terms of the Series
Certificate Agreement in connection with the conservation and administration of
the Assets of the Series Pool and distributions to Holders.

Section 2.13 Recharacterization. The parties intend that the transfer of the
Assets to the Series Pool will be an acquisition by the Administrator on behalf
of the Holders of all of Freddie Mac’s interest in the Series Pool Assets. The
parties do not intend that such transfer be deemed a pledge of the Series Pool
Assets by Freddie Mac to secure a debt or other obligation of Freddie Mac.
However, if, in spite of the parties’ intent, the Series Pool Assets are held by
a court to continue to be the property of Freddie Mac (a) the Series Certificate
Agreement will be deemed a security agreement within the meaning of the
applicable UCC, and may be properly filed as a financing statement and (b) the
transfer of the Series Pool Assets will be deemed a Grant by Freddie Mac to the
Administrator of an interest in all of Freddie Mac’s interest in the Series Pool
Assets, and all amounts payable to the holders of the Series Pool Assets in
accordance with the terms of the Series Certificate Agreement, and all related
proceeds. Any assignment of the interests of the Holders of the Certificates
pursuant to any provision of the Series Certificate Agreement will also be
deemed to be an assignment of any security interest created by this
recharacterization provision. The Administrator will cause to be filed UCC
financing statements on a periodic basis as necessary to maintain a security
interest in the Series Pool Assets in favor of the Administrator in the event of
any such recharacterization.

Section 2.14 Decrease of Aggregate Outstanding Class B Certificate Balance. On
any day that is (A)(i) a Reset Date for the applicable Reset Rate Method or
(ii) a Business Day with the prior written consent of 100% of the Holders of
Class A Certificates and (B) at least 10 Business Days following the delivery of
notice of the below conversion to the Registered Holders, with the prior written
consent of Freddie Mac, the Sponsor, if a Holder of Class B Certificates, acting
alone or all of the Holders of Class B Certificates acting together, may direct
the Administrator to convert a specified Current Certificate Balance of Class B
Certificates to an equivalent Current Certificate Balance of Class A
Certificates. If the Sponsor is the directing Holder alone, the Current
Certificate Balance of Class B Certificates to be converted may be equal to or
less than the Current Certificate Balance that it holds, subject to maintaining
a minimum Current Certificate Balance of Class B Certificates of $5,000. If all
Holders of Class B Certificates make such direction, the Current Certificate
Balance of Class B Certificates to be converted for each such Holder will be
proportional to each Holder’s Current Certificate Balance of Class B
Certificates prior to conversion, subject to the Sponsor’s maintaining a minimum
Current Certificate Balance of Class B Certificates of $5,000. Any such
conversion will be effected by delivering to the Administrator (A) at least 15
Business Days prior to the date on which such conversion is to occur (i) a
written request to increase the Current Certificate Balance of such Class A
Certificates, and (ii) the written consent of Freddie Mac, and (B) on the date
of the conversion, an equivalent Current Certificate Balance of Class B
Certificates. The Administrator will promptly notify Freddie Mac and DTC of the
resulting reduction in the Aggregate Outstanding Class B Certificate Balance and
the corresponding increase in the Aggregate Outstanding Class A Certificate
Balance, and the Liquidity Commitment will be increased accordingly.

 

7



--------------------------------------------------------------------------------

ARTICLE III

SPONSOR COVENANTS; RELEASE EVENT

Section 3.01 Negative Covenants. The Sponsor will not:

(i) sell, transfer, exchange or otherwise dispose of, or Grant a Lien on, any
Series Pool Assets; or

(ii) claim any credit or deduction with respect to the principal or interest
payable on the Certificates or pursuant to the Credit Enhancement or the
Liquidity Facility (other than amounts properly withheld from such payments
under the Code or other applicable tax law) on its federal, state or local
income tax filings.

Section 3.02 Other Obligations. Subject to Section 3.05, the Sponsor accepts all
of its obligations under each of the Documents and will comply in all material
respects with any obligations that are imposed on the Sponsor pursuant to any of
such Documents, whether or not explicitly set forth in the Series Certificate
Agreement.

Section 3.03 Maintenance of Office or Agency. The Sponsor will maintain an
office where notices to the Sponsor in connection with the Certificates and the
Series Certificate Agreement may be served. The Sponsor will give prompt written
notice to Freddie Mac, the Administrator and the Remarketing Agent of any change
in the location of any notice office.

Section 3.04 Payment of Certain Fees and Expenses. The Series Certificate
Agreement and the Reimbursement Agreement will provide for the payment to
Freddie Mac of the Freddie Mac Fee. The Sponsor also agrees:

(a) except as otherwise expressly provided in the Series Certificate Agreement,
to pay, or cause to be paid, to the Administrator (if different than Freddie
Mac) the Administrator Fee; to pay, or cause to be paid, to the Remarketing
Agent the Remarketing Agent Fee (each to the extent not paid from funds received
by the Series Pool); and to pay, or cause to be paid, to the Initial Purchaser
any amounts owed to the Initial Purchaser pursuant to the Remarketing Agreement
in connection with issuing and selling the Class A Certificates and preparing
all related offering documents;

(b) except as otherwise expressly provided in the Series Certificate Agreement
or the last paragraph of Section 3.5 of the Reimbursement Agreement, to
reimburse or cause reimbursement of the Administrator for all reasonable
out-of-pocket expenses, disbursements and advances incurred or made by it in
accordance with the Series Certificate Agreement (including the reasonable
compensation, expenses and disbursements of its respective agents and counsel),
except any such expense, disbursement or advance as may be attributable to its
gross negligence, bad faith, fraud or willful misconduct; and

(c) to pay any amounts required to be paid by it pursuant to the Documents.

The provisions of this Section 3.04 will survive any termination of the Series
Certificate Agreement.

 

8



--------------------------------------------------------------------------------

Section 3.05 Liabilities and Recourse Against Freddie Mac and the Sponsor for
Liabilities of the Series Pool. (a) The Sponsor will perform only those duties
of it that are specifically set forth in the Series Certificate Agreement, and
does not assume any other obligation or liability under the Series Certificate
Agreement. If the Series Certificate Agreement provides that the Partnership
Factors apply to the Series Pool, the Sponsor will be corporately liable for any
fees, expenses and other liabilities of the Series Pool arising under the Series
Certificate Agreement to the extent not otherwise satisfied (excluding amounts
due to Holders in respect of their Certificates). Except to the extent payable
from the cash flow of the Bonds or by the Holders of Class B Certificates, the
Sponsor agrees that any such fees, expenses and other liabilities will be
without recourse against any other Holder, and that any such fees, expenses and
liabilities will not be secured by the Bonds or any other Asset of the Series
Pool.

(b) Subject to any credit enhancement with respect to any Bonds, the Issuer of
each Bond is the sole obligor with respect to the payment of the principal or
redemption price of such Bond, and interest on the Bond. The payments on the
Bonds, amounts in the Distribution Account, the Credit Enhancement and the
Liquidity Facility constitute the sole security for the Certificates. Each of
the Sponsor and Freddie Mac has no obligation whatsoever with respect to any
Bond or any payments due on the Bonds or with respect to the security for, or
the sufficiency of, any such payments or any obligations of the Issuer, any
related credit enhancer or any other Person arising in connection with the
Bonds, other than the obligations of Freddie Mac under the Credit Enhancement
and the Liquidity Facility. In the event of a default in the payment of the
principal of or interest on, or any other amount payable with respect to, any of
the Bonds, or in the event of a default under any credit enhancement with
respect to such Bond, neither the Sponsor nor Freddie Mac will have any duty to
proceed against the Issuer or any related credit enhancer and no obligation to
assert any rights and privileges of the Holders with respect to such Bonds or
such credit enhancement. Neither the Sponsor nor Freddie Mac will be under any
obligation whatsoever to appear in, prosecute or defend any action, suit or
other proceeding in respect of such Bonds or such credit enhancement; provided
the Administrator may in its sole discretion and upon being provided with
indemnification satisfactory to it agree to proceed against any such party at
the written direction of the Registered Holders of at least 51% of the Current
Certificate Balance of the Class A Certificates.

(c) Payment of the Purchase Price on any Class A Certificate will be made solely
from amounts received by the Administrator pursuant to Section 6.06.

(d) The provisions of this Section 3.05 will survive any termination of the
Series Certificate Agreement.

(e) Without limiting the foregoing, it is expressly acknowledged and agreed by
the parties to the Series Certificate Agreement and other Documents, and any
beneficiary of the Series Certificate Agreement by acceptance of its status as
such beneficiary, and by Holders upon acceptance of a Certificate, and anyone
having a beneficial interest in the Certificates by acceptance of its status as
such beneficiary, that:

(i) Under no condition or circumstance will any recourse or personal liability
whatever attach to or be incurred by, and under no condition or circumstance
will any deficiency or other judgment be had against, the officers, directors,
agents, employees or stockholders of the Sponsor or Freddie Mac, by reason of
any obligation, covenant, agreement, representation, warranty or indemnity of
the Sponsor or Freddie Mac under the Series Certificate Agreement, any
Certificates or any document, instrument or certificate delivered hereunder or
thereunder; and

 

9



--------------------------------------------------------------------------------

(ii) They expressly waive recourse against, or personal liability of, any
officer, director, agent, employee or stockholder of the Sponsor or Freddie Mac
for breaches by Sponsor or Freddie Mac of any such obligation, covenant,
agreement, representation, warranty or indemnity either at common law or at
equity, or by statute or constitution; and

(iii) The permissive right of the Sponsor or Freddie Mac to take actions set
forth in the Series Certificate Agreement will not be construed as a duty, and
neither the Sponsor nor Freddie Mac will be answerable for other than its own
fraud, bad faith, gross negligence or willful misconduct. Each of the Sponsor
and Freddie Mac will not be liable for any action that it takes or omits to take
in good faith (including, but not limited to any action it takes or omits to
take as Tax Matters Partner pursuant to Section 11.10) and, in the absence of
fraud, bad faith, gross negligence or willful misconduct, that it believes to be
authorized or within its rights or powers.

(f) Each Registered Holder and Holder (by acceptance of its Certificate), each
party to the Series Certificate Agreement (by its execution of the Series
Certificate Agreement), and any other beneficiary of the Series Certificate
Agreement (by its acceptance of its status as such a beneficiary), expressly
acknowledges and agrees to each and every provision of this Section 3.05.

Section 3.06 The Sponsor’s Interest and Net Worth. The Sponsor represents,
warrants and covenants that it (a) has and will maintain throughout the term of
the Series Certificate Agreement a Capital Account Balance in an amount not less
than the Minimum Sponsor Interest and, if the Series Certificate Agreement
provides that the Partnership Factors will apply to the Series Pool, a net worth
as determined in compliance with Section 4.07 of Revenue Procedure 89-12; and
(b) will not take a distribution of any amount from the Assets of the Series
Pool (other than in connection with the termination of the Series Pool) if such
distribution would result in a Capital Account Balance with respect to its
interest in the Series Pool less than the Minimum Sponsor Interest. These
representations, warranties and covenants will survive the delivery of the
related Bonds and the Certificates.

Section 3.07 Successor Sponsor. If a party other than Freddie Mac is the Sponsor
and the Sponsor wishes to assign its rights and obligations under the Series
Certificate Agreement to another Person and Freddie Mac provides its prior
written consent, the Sponsor will provide notice to the Administrator, the
Remarketing Agent and each applicable Rating Agency, together with the written
consent of Freddie Mac, at least 10 Business Days prior to the proposed
effective date of such assignment. Such notice (a “Successor Sponsor Notice”)
will set forth (A) a brief statement that the Sponsor is assigning its rights
and obligations hereunder to the successor Sponsor named therein, (B) the
proposed effective date of such assignment and (C) the Mandatory Tender Date on
which the Class A Certificates will be subject to Mandatory Tender pursuant to
Section 6.04 (subject to the right of retention), which day shall be the
Business Day before the effective date of the assignment. When the Administrator
has received the Successor Sponsor Notice, unless Freddie Mac consents, the
assignment of the Sponsor to its successor will be irrevocable and will take
place on the proposed date set forth in the Successor Sponsor Notice.

 

10



--------------------------------------------------------------------------------

Section 3.08 Release Event. At the election of Freddie Mac, in accordance with
the Reimbursement Agreement, when a Release Event occurs, the affected series of
Bonds (or portion thereof) will be subject to mandatory purchase from the Series
Pool at the Release Purchase Price. Payment of such Release Purchase Price will
be made by Freddie Mac pursuant to the Credit Enhancement or by the Sponsor. Any
Bond purchased on the related Release Event Date will be deemed purchased by the
Sponsor at the Release Purchase Price from funds provided pursuant to the Credit
Enhancement or, if applicable, by the Sponsor. In addition, Hypothetical Gain
Share, if any, as calculated by Freddie Mac, will be payable on the Release
Event Date from amounts provided by the Sponsor to the Administrator on such
Release Event Date (and such Hypothetical Gain Share will be paid to the Class A
Certificateholders in addition to the Release Purchase Price). When purchased
with monies provided pursuant to the Credit Enhancement, the Administrator will
cause the transfer of the related Bonds to the Pledge Custodian to be held
pursuant to the Reimbursement Agreement. When purchased with funds provided by
the Sponsor, the Administrator will cause the transfer and release of the
related Bonds to the Sponsor or as directed by the Sponsor.

When the Administrator receives amounts paid by Freddie Mac or the Sponsor in
connection with a Release Event, the Administrator will promptly deposit an
amount equal to the related Outstanding Bond Balance plus Hypothetical Gain
Share, if applicable, into the Bond Payment Subaccount-Principal and an amount
equal to accrued interest thereon into the Bond Payment Subaccount-Interest. The
Administrator will provide notice of any Release Event to the Registered
Holders, each applicable Rating Agency and the Remarketing Agent concurrently
with the applicable Release Event Date, provided any failure to provide such
notice shall not affect the validity of any payment made pursuant to this
Section.

In addition to the foregoing notice, with respect to a Release Event occurring
as a result of the Sponsor’s delivery of notice to the Administrator that it has
elected to purchase all of the Bonds in the Series Pool on either July 15, 2020
or July 15, 2025 (either a “Optional Series Termination Date”), the
Administrator, following receipt of such notice from the Sponsor, shall provide
written notice to the Registered Holders of such Release Event not less than
twenty (20) days prior to the Optional Series Termination Date, which notice
will set forth (A) a brief statement that the Sponsor has elected to cause a
Release Event of all of the Bonds on the Optional Series Termination Date,
(B) that the Release Event is conditioned upon the Sponsor depositing at least
five (5) Business Days prior to the Optional Series Termination Date funds
sufficient to pay in full the Release Purchase Price and Hypothetical Gain
Share, if any, due on the Optional Series Termination Date, and any additional
amounts owed by the Sponsor to Freddie Mac (or making escrow arrangements
acceptable to Freddie Mac with respect to the same) and (C) that if such
conditions are not satisfied, such Release Event shall not occur.

Section 3.09 Sponsor’s Indemnification of the Administrator. The Sponsor will
indemnify and hold harmless the Administrator from and against any loss,
liability, expense, damage or injury suffered or sustained by reason of any
acts, omissions or alleged acts or omissions arising out of the activities of
the Sponsor pursuant to the Series Certificate Agreement, including but not
limited to, any judgment, award, settlement (to which the Sponsor has given its
prior written consent, which will not be unreasonably withheld), reasonable

 

11



--------------------------------------------------------------------------------

attorneys’ fees and expenses and other costs or expenses incurred in connection
with the defense of any actual or threatened action proceeding or claim;
provided, however, that the Sponsor will not indemnify the Administrator if such
acts, omissions or alleged acts or omissions constitute fraud, gross negligence,
bad faith or willful misconduct by the Administrator. This Section 3.09 will
survive (i) the resignation or removal of the Administrator, (ii) the
termination of the Series Certificate Agreement and (iii) the transfer by the
Sponsor of any portion of its Certificates with respect to obligations incurred
by the Sponsor under this Section 3.09 prior to such transfer.

Section 3.10 Substitution of Bonds After Date of Original Issue.

(a) On any Payment Date after the Date of Original Issue (a “Substitution
Date”), with the Required Class B Certificate Consent and the consent of Freddie
Mac and subject to the prior delivery to the Administrator of a confirmation of
the existing rating on the Class A Certificates from each applicable Rating
Agency, the Sponsor may deliver to the Administrator a new series of Bonds in
substitution for an existing series of Bonds with respect to which an event of
default exists under the related Bond Documents (or in the case of the existing
Bonds relating to the Perrin Square Apartments, Renaissance Gateway Apartments,
Vantage at Judson Apartments and Vantage at Harlingen Apartments Mortgaged
Properties, also in the event of a sale of no more than two related Projects to
a party not related to the Sponsor). Any series of Bonds delivered in
substitution for an existing series of Bonds must have terms consistent with the
series of Bonds being released, including principal amount (which must be equal
to or less than the principal amount of Bonds being released), tax status,
interest rate, interest payment date and interest modes. If such principal
amount is less, the Sponsor must, prior to the substitution, provide funds to
the Administrator in an amount sufficient to effect a Release Event with respect
to the principal portion of the Bonds being released that is in excess of the
principal amount of Bonds being substituted. In addition, upon any Substitution,
the Sponsor must pay Hypothetical Gain Share, if any, as calculated by Freddie
Mac, with respect to the total principal amount of Bonds being released. Such
Hypothetical Gain Share will be paid to the Class A Certificateholders in
addition to any applicable Release Purchase Price.

(b) The Sponsor shall, at least 10 days prior to each Substitution Date, submit
a notice (a “Substitution Notice”) to the Administrator and the Remarketing
Agent, which notice shall be accompanied by copies of the consents and rating
confirmation (if applicable) referenced in Section 3.10(a) above and shall set
forth the following:

(i) the series of Bonds to be released upon substitution;

(ii) with respect to the series of Bonds to be substituted, the items of
information set forth on Schedule 1 of the Series Certificate Agreement;

(iii) the Substitution Date;

(iv) if applicable, the amount being paid by the Sponsor to effect a related
Release Event and the Hypothetical Gain Share; and

 

12



--------------------------------------------------------------------------------

(v) instructions to the Administrator to effect the substitution on the
Substitution Date.

(c) Within five Business Days of its receipt thereof (and only if the
Administrator has received the amount necessary to effect any related Release
Event and the Hypothetical Gain Share, if applicable), the Administrator will
forward a copy of the Substitution Notice to the Registered Holders and each
applicable Rating Agency.

(d) On the Substitution Date, the Administrator shall effect the substitution if
the aforementioned requirements have been satisfied. In addition,
notwithstanding the foregoing, if the Series Certificate Agreement contains a
representation that the Bonds were neither deposited with nor acquired with
market discount in excess of a de minimis amount within the meaning of
Section 1278(a)(2)(C) of the Code determined as of the Date of Original Issue,
the same requirement shall apply to the substitution.

ARTICLE IV

ACCOUNTS AND DISBURSEMENTS; CREDIT ENHANCEMENT

Section 4.01 Collection of Money. Except as otherwise expressly provided in the
Series Certificate Agreement, the Administrator will demand payment or delivery
of, and will directly receive and collect all money and other property payable
to the Administrator pursuant to the Series Certificate Agreement, and will hold
such money and property as part of the Assets of the Series Pool.

Section 4.02 Distribution Account; Establishment. (a) On or before the Date of
Original Issue, the Administrator will establish the Distribution Account into
which the Administrator will deposit all Bond Payments received from time to
time, including Bond Redemption Premiums, all amounts paid pursuant to the
Credit Enhancement, all amounts paid in connection with a Release Event, all
Administrator Advances and all Bankruptcy Coverage Payments. The Distribution
Account will have the following subaccounts: (i) the Bond Payment Subaccount –
Interest; (ii) the Bond Payment Subaccount – Principal; (iii) the Bond Payment
Subaccount – Holdback; and (iv) the Odd-Lot Subaccount.

(b) The Administrator will deposit into the Bond Payment Subaccount—Interest or
Bond Payment Subaccount—Principal, as applicable, promptly upon receipt, Bond
Payments in respect of each Bond Interest Payment Date or Bond Redemption Date,
as applicable, Bond Payments in connection with any Release Event and any
Bankruptcy Coverage Payments. The Administrator will also deposit into the Bond
Payment Account—Interest any Administrator Advances it makes pursuant to
Section 4.09. Prior to any Bond Interest Payment Date or Bond Redemption Date,
as applicable, the Administrator will notify Freddie Mac of the amounts of each
Bond Payment anticipated on such date. In connection with any Payment Date, the
Administrator will notify Freddie Mac as soon as practicable by Electronic
Notice of any amounts not received by the Administrator for such Payment Date
corresponding to scheduled interest on and principal of the Bonds. If the
Administrator receives any Bond Redemption Premium, it will promptly deposit it
into the Bond Payment Subaccount – Principal. The Administrator will deposit
into the Odd-Lot Subaccount the amounts required by Section 4.03(f).

 

13



--------------------------------------------------------------------------------

(c) The Administrator will hold all sums under the Series Certificate Agreement
for the payment of amounts due with respect to the Certificates separate and
apart from its other assets for the benefit of the Persons entitled thereto.

(d) Upon receipt by the Administrator of any Bankruptcy Coverage Payments, the
Administrator will promptly remit such monies to present and former Holders to
the extent they are entitled thereto.

(e) In addition to the Distribution Account the Administrator may establish
other accounts under the Series Certificate Agreement in order to carry out its
duties.

(f) Amounts on deposit in the Distribution Account may be invested by the
Administrator at the direction of Freddie Mac, and any investment earnings will
be retained by Freddie Mac. Any such investment earnings will not constitute
part of the Series Pool Assets and will at all times be accounted for separately
and held segregated from and outside of the Distribution Account. If any loss
from such investment occurs, Freddie Mac will be obligated to reimburse the
Administrator for any such loss at the time it occurs. The Administrator will
use any such reimbursement amount to replenish the Distribution Account.

Section 4.03 Distributions and Payments from Bond Payment Subaccounts. (a) No
later than 4:30 p.m. on each Payment Date, the Administrator will withdraw from
the Bond Payment Subaccount—Interest and the Bond Payment Subaccount—Holdback
the Available Funds deposited into each such subaccount and will distribute or
retain, as applicable, the following amounts in the following priority, in each
case to the extent of remaining Available Funds:

(i) first, pro rata to

(A) the Registered Holders of Class A Certificates (other than Pledged Class A
Certificates), the aggregate of the amounts of interest accrued, for each day in
the Accrual Period related to that Payment Date at the Reset Rate in effect for
each such day, on the Current Certificate Balance of such Certificates; and

(B) the Pledge Custodian with respect to Pledged Class A Certificates, the
aggregate of the amounts of interest accrued, for each day in the Accrual Period
related to such Payment Date at the Reset Rate in effect for each such day, on
the Current Certificate Balance of such Pledged Class A Certificates;

provided that on the First Payment Date, before making the foregoing
distributions, the Administrator will transfer to the Person designated by the
Sponsor the amount, if any, set forth in the Series Certificate Agreement as
Accrued Interest on the Bonds;

(ii) second, to the Administrator, the amount of the Administrator Fee (if the
Administrator is not Freddie Mac), the aggregate accrued Daily Administrator
Advance Charges unpaid on such date (if Section 4.09 is made applicable under
the Series Certificate Agreement) and all other reasonable amounts payable to
the Administrator upon the issuance of a new Certificate pursuant to
Section 2.05 or Section 2.07 or as reimbursement for its out-of-pocket expenses;

 

14



--------------------------------------------------------------------------------

(iii) third, to the Administrator (if Section 4.09 is made applicable under the
Series Certificate Agreement), the amount of any outstanding Administrator
Advances previously made to Holders of Class A Certificates as of such Payment
Date;

(iv) fourth, to Freddie Mac, the amount of the Freddie Mac Fee due and payable
on such date;

(v) fifth, if provided for in the Series Certificate Agreement, pro rata, to the
Holders of Class A Certificates, their Class A Certificate Notional Accelerated
Principal Paydown Amounts, if any;

(vi) sixth, to the Remarketing Agent, the amount of the Remarketing Agent Fee
due and payable on such date;

(vii) seventh, to the Pledge Custodian, the amount required to be deposited in
the Cap Fee Escrow (as defined in the Reimbursement Agreement) on such date;

(viii) eighth, to the Servicer, the amount of the Servicing Fee due and payable
on such date;

(ix) ninth, to the Bond Payment Subaccount—Holdback, the amount necessary to
fully fund the Holdback Requirement, if applicable, as of such Payment Date;

(x) tenth, to Freddie Mac the amount of any Advances (as defined in the
Reimbursement Agreement) previously made by Freddie Mac as of such Payment Date
and all other amounts then payable pursuant to the Reimbursement Agreement; and

(xi) eleventh, to the Holders of Class B Certificates, any remainder.

(b) No later than 4:30 p.m. on each Redemption Date, the Administrator will
withdraw from the Bond Payment Subaccount — Principal the Available Funds
deposited into that subaccount and will distribute the following amounts in the
following priority, in each case to the extent of remaining Available Funds:

(i) first, pro rata to (A) the Pledge Custodian, to pay the Outstanding
Certificate Balance of Pledged Class A Certificates and (B) the Registered
Holders of Class A Certificates, the sum of: (1) the remaining Available Funds
(other than funds in respect of any Redemption Premium Payment or any
Hypothetical Gain Share payable in connection with a Release Event) until the
Aggregate Outstanding Class A Certificate Balance is reduced to zero; and
(2) the Class A Holder’s allocable share of the respective portion of the
Redemption Premium Payment, if any, payable to Holders, determined in accordance
with the definition of Gain Share or, in connection with a payment arising from
a Release Event, the Class A Holder’s allocable share of the Hypothetical Gain
Share; provided that, if Freddie Mac makes a principal payment in connection
with a Release Event, the portion of such principal payment to be paid pro rata
to the Pledge

 

15



--------------------------------------------------------------------------------

Custodian with respect to the Pledged Class A Certificates and to the Registered
Holders of Class A Certificates will be determined using the following formula:

Amount to be paid = X + Y

where X = (60%)(A + B) minus B

and Y = A minus (X + C minus D + E) [BUT Y WILL NEVER BE LESS

THAN ZERO]

and where:

 

  A = the principal amount paid by Freddie Mac related to the applicable
tax-exempt Bonds subject to a Release Event

  B = the outstanding principal amount of taxable bonds that financed the same
Project as the applicable Bonds

  C = the Current Class B Certificate Balance

  D = the Minimum Sponsor Interest ($5,000 where Partnership Factors have not
been elected)

  E = prior distributions of principal other than to Holders of Class A
Certificates (including Pledged Class A Certificates) or Holders of Class B
Certificates to pay amounts described in Subsection 4.03(b)(ii) below;1

 

 

1  Example 1:

Assumptions:

  1. Outstanding Bond Balance of applicable Bonds: $9,000,000

  2. Outstanding principal amount of related taxable bonds: $1,000,000

  3. Current Class B Certificate Balance: $20,000,000

  4. Partnership Factors have not been elected

  5. No prior distributions of principal other than to Holders of Class A
Certificates (including Pledged Class A Certificates), and Class B Certificates
have been made.

X = (60%)($9,000,000 + $1,000,000) minus $1,000,000

X = (60%)($10,000,000) minus $1,000,000

X = $6,000,000 minus $1,000,000

X = $5,000,000

Y = $9,000,000 minus ($5,000,000 + ($20,000,000 minus ($5,000 + $0)))

Y = $9,000,000 minus ($5,000,000 + ($20,000,000 minus $5,000))

Y = $9,000,000 minus $24,995,000

Y is less than zero, so (Y) equals zero

Because X + Y = $5,000,000, $5,000,000 is the amount of principal paid pro rata
against the Pledged Class A Certificates and Class A Certificates and $4,000,000
is paid against the Class B Certificates. Pledged Class A Certificates and
Class A Certificates are redeemed pro rata in the amount of $5,000,000 and Class
B Certificates are redeemed in the amount of $4,000,000. Redemption payments
made on the Pledged Class A Certificates are paid to the Pledge Custodian;
redemption payments made on the Class A Certificates are paid to the Registered
Holders of Class A Certificates. Redemption payments made on the Class B
Certificates are paid to the Pledge Custodian.

 

  Example 2:

Assumptions:

  1. Same assumptions, with the only difference being that the Current Class B
Balance is $2,000,000.

X = $5,000,000

Y = $9,000,000 minus ($5,000,000 + ($2,000,000 minus ($5,000 + $0)))

Y = $9,000,000 minus ($5,000,000 + $1,995,000)

Y = $9,000,000 minus $6,995,000

Y = $2,005,000

Because X + Y = $7,005,000, $7,005,000 is the amount of principal paid pro rata
against the Pledged Class A Certificates and the Class A Certificates and
$1,995,000 is principal paid against the Class B Certificates.

 

16



--------------------------------------------------------------------------------

(ii) second, to the Administrator, Freddie Mac, the Remarketing Agent, the
Pledge Custodian and the Servicer, amounts owed to such parties pursuant to
Subsections 4.03(a)(ii), (iii), (iv), (vi), (vii), (viii) and (x) in the same
order of priority to the extent any such amounts were not paid pursuant to such
subsections;

(iii) third, (subject to the provisions of Section 4.03(c) and the agreement of
the Sponsor to maintain a Minimum Sponsor Interest), to the Holders of Class B
Certificates, any remainder.

(c) All distributions made to Holders described above on each Payment Date will
be made to the Registered Holders of the Certificates of record on the related
Regular Record Date, based on the Current Certificate Balances of their
respective Certificates; provided, however, that the final payment on each
Certificate will be made only in accordance with payments to be made on a
termination of the Series Pool pursuant to Article XIII. Subject to
Section 2.02(b), each distribution with respect to Class A Certificates or
Pledged Class A Certificates will be paid to DTC for distribution to DTC
Participants, Indirect Participants and Holders in accordance with the Letter of
Representations and the rules and regulations of DTC. Each distribution with
respect to Class B Certificates will be paid to the Holders of the Class B
Certificates.

(d) If a payment error occurs, the Administrator, in its sole discretion, may
elect to correct the error by adjusting payments to be made on later Payment
Dates or in any other manner as it deems appropriate.

(e) Any provision of this Article IV notwithstanding, redemptions of Class A
Certificates shall only be made in Permitted Increments. In the event of a
partial redemption of Class A Certificates, the particular Class A Certificates
to be redeemed shall be Selected by Lot.

(f) Any amounts not permitted to be distributed on any Redemption Date pursuant
to Section 4.03(b)(i) as a result of subsection (e) above, shall be retained and
held by the Administrator in the Odd-Lot Subaccount.

On the Date of Original Issue, the Sponsor shall cause to be deposited into the
Odd-Lot Subaccount the initial amount specified in the Series Certificate
Agreement. On the first Redemption Date, the Administrator shall withdraw from
the Odd-Lot Subaccount any funds needed to round the amount to be distributed
pursuant to Section 4.03(b)(i) to a Permitted Increment and pay the rounded
amount on the Class A Certificates. On the next Redemption Date, the
Administrator will apply Available Funds under Section 4.03(b) first to repay
any amount withdrawn from the Odd-Lot Subaccount on the previous Redemption
Date. The Administrator shall then round the remainder of the amount to be
distributed pursuant to Section 4.03(b)(i) to a Permitted Increment by making
another withdrawal from the Odd-Lot Subaccount, and shall pay this amount on the
Class A Certificates. This process shall continue on each following Redemption
Date until the Class A Certificates have been retired.

 

17



--------------------------------------------------------------------------------

Section 4.04 Administrator May Appoint Paying Agents. The Administrator may
appoint one or more Paying Agents to perform the obligations of the
Administrator under Section 4.03. Each such Paying Agent will execute and
deliver to Freddie Mac an instrument in which such Paying Agent agrees with
Freddie Mac to comply with all obligations and covenants imposed on Paying
Agents by the Series Certificate Agreement and by such instrument. If appointed,
a Paying Agent will provide notices to Freddie Mac pursuant to
Section 6.06(a)(v) in connection with payments pursuant to the Liquidity
Facility.

Section 4.05 General Provisions Regarding Accounts. The Distribution Account and
its related subaccounts will relate solely to the Certificates and to the Series
Pool Assets, and funds in the Distribution Account and related subaccounts will
not be commingled with any other funds.

Section 4.06 Pledged Class A Certificates. (a) The Administrator will not obtain
separate CUSIP identification numbers for Pledged Class A Certificates unless
required by DTC. The Administrator will take any reasonable action requested by
Freddie Mac in order to perfect or otherwise safeguard its security interest in
the Pledged Class A Certificates, including arranging for such pledge to be
noted in the records of DTC Participants.

(b) The Tender Option will not be effective with respect to any Pledged Class A
Certificate, nor will any Pledged Class A Certificate be subject to Mandatory
Tender on any Mandatory Tender Date.

(c) If the Class A Certificates are ever withdrawn from a book-entry system with
DTC or another depository, when a Certificate becomes a Pledged Class A
Certificate, the Administrator will exchange such Certificate for one or more
new Certificates representing, separately, Pledged Class A Certificates and
Certificates that do not constitute Pledged Class A Certificates.

Section 4.07 Reports to Holders. (a) Each month, not later than the second
Business Day prior to the Payment Date for that month, Freddie Mac will post on
its Internet web-site the following information regarding the Class A
Certificates:

(i) the related Payment Date for such monthly report;

(ii) the Class Factor for the Class A Certificates; and

(iii) the weighted average of the Reset Rate for the preceding monthly period.

If the Class A Certificates are to be redeemed in full on a Redemption Date, a
notice as required by Section 13.02(a) will also be delivered by the
Administrator.

(b) Any failure by the Administrator to post the information or provide the
notice described in Section 4.07(a) above, will not impair or affect the
validity of the redemption of any other Certificate.

 

18



--------------------------------------------------------------------------------

Section 4.08 Reductions of the Aggregate Outstanding Amounts. When any
Certificates are transferred to the Administrator for cancellation, the
Administrator will cancel those Certificates, and following such cancellation,
the Aggregate Outstanding Certificate Balance will be reduced by the Current
Certificate Balance of the canceled Certificates.

Section 4.09 Administrator Advances and Daily Administrator Advance Charges. The
Administrator may make Administrator Advances, if the Series Certificate
Agreement provides for them to be made, as described below.

(a) Administrator to Make Administrator Advances. The Administrator may, but
need not, make Administrator Advances to Holders of Class A Certificates on a
Payment Date in an amount up to the Required Class A Certificate Interest
Distribution Amount for the prior Accrual Period. The decision by the
Administrator to make an Administrator Advance in any amount will be made in the
sole discretion of the Administrator, and no decision to make an Administrator
Advance on any Payment Date will impose any obligation to make an Administrator
Advance of any further amount. On each occasion when the Administrator
determines to make an Administrator Advance, the Administrator will notify the
Remarketing Agent and Freddie Mac of such determination prior to 12:00 noon, on
the Business Day prior to such Payment Date.

(b) Repayment of Administrator Advances. Unreimbursed Administrator Advances
will be repaid from amounts deposited in the Bond Payment Subaccount-Interest as
provided in Section 4.03(a) or from proceeds of Bonds sold as provided in
Article XIII.

(c) Administrator Advance Charge. The Administrator will be entitled to receive
a fee equal to the aggregate accrued Daily Administrator Advance Charges.

(d) Payment of Daily Administrator Advance Charge. Aggregate Daily Administrator
Advance Charges will be paid, to the extent available, from Available Funds, on
each Payment Date derived from interest payments on Bonds or in the Bond Payment
Subaccount–Holdback before payments to Class A Holders on each Payment Date and
as elsewhere herein upon the withdrawal, sale or redemption of Bonds.

(e) Authorization to Deduct Administrator Advances, Administrator Advance
Charges, Service Charges, Liquidity Charges and Administrator Fees. Each Holder
of Certificates, by its purchase thereof, authorizes the Administrator to deduct
from payments on the Bonds any unreimbursed Administrator Advances, unpaid Daily
Administrator Advance Charges, and accrued fees and reimbursements due to
Freddie Mac, the Administrator, the Remarketing Agent or the Servicer.

(f) If the Administrator determines not to make Administrator Advances for any
reason, interest distributions on the Class A Certificates will be made on each
Payment Date in the manner described in Section 4.03(a) by the payment of the
Available Funds in the Bond Payment Subaccount-Interest and the Bond Payment
Subaccount-Holdback. After the payment of Administrator Fees and aggregate Daily
Administrator Advance Charges, all amounts remaining in the Bond Payment
Subaccount-Interest and the Bond Payment Subaccount-Holdback will be paid
immediately to Holders of Class A Certificates on each Payment Date. Interest on
the Class A Certificates will continue to accrue at the Reset Rate in effect for
each Accrual Period without an increase in the accrual rate for any delay in
payment.

 

19



--------------------------------------------------------------------------------

Section 4.10 [Reserved].

Section 4.11 Credit Enhancement. Freddie Mac guarantees certain payments with
respect to the Certificates as set forth below:

(a) Freddie Mac hereby guarantees to each Registered Holder of a Class A
Certificate the timely payment on each Payment Date of such Holder’s pro rata
portion of

(i) interest on the Bonds equal to the Required Class A Certificate Interest
Distribution Amount; and

(ii) that portion of the scheduled principal then due and payable on any Bond on
the most recent Bond Redemption Date that was not received by the Administrator
on such Bond Redemption Date (excluding any Bond Redemption Premium).

(b) Freddie Mac hereby guarantees to each Registered Holder of a Class A
Certificate or a Class B Certificate the timely payment on each Release Event
Date of the applicable Release Purchase Price (but not any Hypothetical Gain
Share payable on such date).

(c) Freddie Mac hereby guarantees to the Registered Holder of the Class B
Certificates the timely payment on each Payment Date of such Holder’s residual
interest set forth in Section 4.03(a) and the payment of the remainder of
principal set forth in Section 4.03(b) (but in each such case only to the extent
the Administrator has received Available Funds required to be paid to the
Registered Holder of the Class B Certificates pursuant to Section 4.03(a) or
Section 4.03(b), as applicable).

(d) In addition, with respect to any series of Bonds, if all or any portion of a
payment of principal of (but not premium related to such Bonds), or interest on,
such Bonds or the Release Purchase Price (but not Gain Share or Hypothetical
Gain Share) is recovered from any Holder of a Certificate, in whole or in part,
as a matter of a final, nonappealable order by a court of competent jurisdiction
pursuant to section 544, 547, 549 or 550 of the United States Bankruptcy Code,
or under the banking laws of the United States, in any proceeding instituted
thereunder by or against the owner of the property that secures the applicable
Bonds, or any other Person (other than Freddie Mac) making such payment, Freddie
Mac will pay to the Administrator, within five (5) Business Days after receiving
a written notice from the affected Registered Holders of the Certificates that
were required to pay such recovery, an amount equal to the amount of such
recovery. Nothing contained in this paragraph will preclude Freddie Mac, after
making the payment referred to in the prior sentence, from contesting, directly
or indirectly, in any such proceeding, any such attempted recovery or stay, or
from seeking to lift or modify the automatic stay, and Freddie Mac in its
capacity as Administrator, will have the right to contest any attempted recovery
or stay, or to seek to lift or modify any automatic stay. The amounts payable
pursuant to this paragraph will be deposited into the applicable Bond Payment
Subaccount within the Distribution Account.

 

20



--------------------------------------------------------------------------------

(e) Except as provided in the next sentence, Freddie Mac’s obligations under the
Credit Enhancement will terminate on the Series Expiration Date. Under certain
circumstances involving an Act of Bankruptcy, Freddie Mac’s obligations under
the immediately preceding paragraph will continue beyond the Series Expiration
Date, as follows: Freddie Mac’s obligations under the immediately preceding
paragraph will continue beyond the Series Expiration Date with respect to any
payment (a “Covered Payment”) on any series of Bonds made by an Owner, the
Sponsor or any other person (other than Freddie Mac) within three hundred
sixty-six (366) days prior to an Act of Bankruptcy with respect to such Bonds,
and will terminate on the later to occur of (i) the date on which Freddie Mac
has paid to the Administrator an amount equal to all Covered Payments recovered
from the Holders pursuant to such proceeding, and (ii) the date on which all
claims with respect to any such proceeding have been denied with prejudice by a
final, nonappealable order of a court of competent jurisdiction, and (iii) if no
Act of Bankruptcy has occurred, the last expiration date of all statutes of
limitations applicable to claims against Holders pursuant to an Act of
Bankruptcy. However, all Credit Enhancement obligations of Freddie Mac with
respect to any series of Bonds will terminate on the earlier of (A) the receipt
by the Administrator of a certificate of each Owner or the Sponsor, as
applicable, dated not earlier than 366 days following the applicable Series
Expiration Date to the effect that as of the date of the certificate no Act of
Bankruptcy has occurred or (B) 380 days following such Series Expiration Date
provided that the Administrator has not received notice that an Act of
Bankruptcy has occurred.

(f) Freddie Mac will be subrogated to all the rights, interest, remedies, powers
and privileges of the Holders with respect to any payments made by Freddie Mac
pursuant to its Credit Enhancement set forth in this Section 4.11. In
particular, to the extent Freddie Mac makes a payment pursuant to its Credit
Enhancement under this Section 4.11 and has not been fully reimbursed for such
payment pursuant to the terms of the Reimbursement Agreement, the Administrator
will remit to Freddie Mac any subsequent Bond Payments or other payments
received by the Administrator in satisfaction of the obligations with respect to
which such Credit Enhancement payment was made. In the event Freddie Mac makes a
payment pursuant to its Credit Enhancement under this Section 4.11 and is fully
reimbursed for such Credit Enhancement payment in accordance with the
Reimbursement Agreement, then any subsequent Bond Payments or other payments
received by the Administrator in satisfaction of the obligations with respect to
which such reimbursed Credit Enhancement payment was made, shall be disbursed
pursuant to Section 4.03. Each Holder of Certificates will be deemed to have
consented to these subrogation rights.

(g) Any payments by Freddie Mac pursuant to its guaranty set forth in this
Section 4.11 will be made by Freddie Mac using its own funds, and not any funds
of the Sponsor or otherwise derived from the Bonds.

 

21



--------------------------------------------------------------------------------

ARTICLE V

RESET RATES; RESET RATE METHOD; RESET DATES

Section 5.01 Determination of Reset Rates, Reset Rate Methods and Reset Dates.

(a) Each Series of Class A Certificates may have a Reset Rate Method that is a
Weekly Reset Rate Method, a Monthly Reset Rate Method or a Term Reset Rate
Method. The Series Certificate Agreement will designate the initial Reset Rate
Method as of the Date of Original Issue. The Remarketing Agent will determine
the Reset Rate applicable to the Class A Certificates in accordance with this
Article V, as applicable. The Holders of not less than 51% of the Aggregate
Outstanding Class B Certificate Balance, with the consent of Freddie Mac, or
Freddie Mac, if the interest rate hedge required by the Reimbursement Agreement
is not in effect, will have the right to change the initial Reset Rate Method or
any subsequent Reset Rate Method to another Reset Rate Method.

(b)(i) Any change in the Reset Rate Method from a Weekly Reset Rate Method or a
Monthly Reset Method will be conditioned upon the remarketing of all Available
Remarketing Class A Certificates for a price equal to the Current Class A
Certificate Balance thereof; and (ii) any change in the Reset Rate Method from a
Term Reset Rate Method or any continuation of a Term Reset Rate Method will be
conditioned upon the remarketing of all Available Remarketing Class A
Certificates for a price equal to the Current Class A Certificate Balance
thereof.

(c) If all Available Remarketing Class A Certificates are not remarketed for a
purchase price equal to the Current Class A Certificate Balance thereof as
provided in Section 5.01(b), beginning on the date that would have been the
Reset Rate Method Change Date or the Term Reset Date, as applicable, the Reset
Rate Method that will be in effect will be a Weekly Reset Rate Method, and the
Weekly Reset Rate will be determined by the Remarketing Agent on or prior to the
Reset Rate Method Change Date or the Term Reset Date, as applicable, and will be
effective from the day that would have been the Reset Rate Method Change Date or
the Term Reset Date through the next succeeding Wednesday. The Reset Rate Method
thereafter will continue to be a Weekly Reset Rate Method unless and until a
Reset Rate Method Change Date occurs.

Section 5.02 Weekly Reset Rate; Monthly Reset Rate.

(a) Weekly Reset Rate; Weekly Reset Date. If the Reset Rate Method is, or is
being changed to, a Weekly Reset Rate Method, the Remarketing Agent will
determine, by not later than 5:00 p.m. on each Weekly Reset Date, the Weekly
Reset Rate for the Class A Certificates, which rate will be the per annum rate,
not exceeding the Maximum Reset Rate, determined by the Remarketing Agent as the
minimum rate of interest which would, in the judgment of the Remarketing Agent,
under then prevailing market conditions (taking into account that such rate will
be reset on the next Weekly Reset Date), result in a sale of the Class A
Certificates at a market price equal to the Current Certificate Balance thereof,
plus accrued interest. The Weekly Reset Rate applicable on the Weekly Reset Date
in each week will be in effect from Thursday of such week through Wednesday of
the following week, or, if earlier, through the day preceding the next Reset
Rate Method Change Date. However, if on any Weekly Reset Date, the Remarketing
Agent fails to establish the Weekly Reset Rate, the then applicable Reset Rate
will be the lesser of the previous Reset Rate or the Maximum Reset Rate.

 

22



--------------------------------------------------------------------------------

(b) Monthly Reset Rate; Monthly Reset Date. If the Reset Rate Method is, or is
being changed to, a Monthly Reset Rate Method, the Remarketing Agent will
determine, by not later than 5:00 p.m. on each Monthly Reset Date, the Monthly
Reset Rate for the Class A Certificates, which rate will be the per annum rate,
not exceeding the Maximum Reset Rate, determined by the Remarketing Agent as the
minimum rate of interest which would, in the judgment of the Remarketing Agent,
under then prevailing market conditions (taking into account that such rate will
be reset on the next Monthly Reset Date), result in a sale of the Class A
Certificates at a market price equal to the Current Certificate Balance thereof,
plus accrued interest. The Monthly Reset Rate will be in effect from the first
day of the month through the last day of such month or, if earlier, on the day
preceding the next Reset Rate Method Change Date. However, if on any Monthly
Reset Date, the Remarketing Agent fails to establish the Monthly Reset Rate, the
then applicable Reset Rate will be the lesser of the previous Reset Rate or the
Maximum Reset Rate. Six Business Days before any Monthly Reset Date, the
Remarketing Agent will determine the Preliminary Class A Certificate Rate
pursuant to the standard set forth in the first sentence of this Subsection
5.02(b). Upon such determination, the Remarketing Agent will immediately give
telephonic notice of the Preliminary Class A Certificate Rate to each Holder
requesting such notice. The Monthly Reset Rate may be more than, but will be at
least equal to such Preliminary Class A Certificate Rate, provided that it may
not exceed the Maximum Reset Rate.

(c) Reset Rate Method Change Notice and Related Mandatory Tender. If the Holders
of not less than 51% of the Aggregate Outstanding Class B Certificate Balance,
with the written consent of Freddie Mac (which may be conditioned upon a
repricing by the Remarketing Agent), or Freddie Mac, if the interest rate hedge
required by the Reimbursement Agreement is not in effect, at any time determine
to change the Reset Rate Method from a Weekly Reset Rate Method to a Monthly
Reset Rate Method, or from a Monthly Reset Rate Method to a Weekly Reset Rate
Method, and gives the Administrator notice of such determination along with a
copy of such consent if applicable, the Administrator will give, by Electronic
Notice, a Reset Rate Method Change Notice to the Remarketing Agent and to the
Registered Holders, not later than the second Business Day following the date
Freddie Mac consents to or initiates such change. Each such Reset Rate Method
Change Notice must be provided to the Holders of Class A Certificates no later
than eight Business Days prior to the Reset Rate Method Change Date and state
(A) that a Weekly Reset Rate Method or Monthly Reset Rate Method, whichever is
applicable, will be in effect, following the Reset Rate Method Change Date,
(B) the date on which such Weekly Reset Rate Method or Monthly Reset Rate Method
will become effective, (C) that the Class A Certificates will be subject to
Mandatory Tender on the Reset Rate Method Change Date (subject to the Class A
Holders’ right to retain their Class A Certificates) and (D) that the change in
Reset Rate Method will be subject to the remarketing of all Available
Remarketing Class A Certificates for a price equal to the Current Class A
Certificate Balance thereof and if not remarketed, the Reset Rate Method will
change to the Weekly Reset Rate Method. Such notice will be attached to the
Mandatory Tender Notice that is required to be provided pursuant to Section
6.05.

 

23



--------------------------------------------------------------------------------

Section 5.03 Term Reset Rate; Term Reset Date.

(a) Determination of Term Reset Rate. Subject to the next two sentences of this
Section 5.03(a), if the Reset Rate Method is, or is being changed to, a Term
Reset Rate Method, the Remarketing Agent will determine by not later than 5:00
p.m. on the Term Reset Date the Term Reset Rate for the Class A Certificates,
which rate will be the per annum rate, not exceeding the Maximum Reset Rate,
determined by the Remarketing Agent as the minimum rate of interest which would,
in the judgment of the Remarketing Agent, under then prevailing market
conditions (taking into account that such rate will be reset on the next Term
Reset Date), result in a sale of the Class A Certificates at a price equal to
the Current Certificate Balance thereof, plus accrued interest. The Class A
Certificates will only bear interest at the Term Reset Rate if on the Term Reset
Date all Available Remarketing Class A Certificates are remarketed for a price
equal to the Current Class A Certificate Balance thereof. If all Available
Remarketing Class A Certificates are not remarketed for a price equal to the
Current Class A Certificate Balance thereof, beginning on the date that would
have been the Term Reset Date, the Class A Certificates will bear interest at
the Weekly Reset Rate. The Term Reset Rate determined on each Term Reset Date
will be in effect from the related Term Effective Date through the day preceding
the earlier of the Series Expiration Date or the next Term Effective Date which
period will not be less than 180 days nor exceed one year unless otherwise
consented to by Freddie Mac; provided that if, on any Term Reset Date, the
Remarketing Agent fails to establish the Term Reset Rate, the applicable Term
Reset Rate will be the lesser of the previous Reset Rate or the Maximum Reset
Rate. Following the First Optional Disposition Date, the period during which a
Term Reset Rate may be in effect will not be less than 180 days nor exceed five
years unless otherwise consented to by Freddie Mac. Six Business Days before any
Term Reset Date, the Remarketing Agent will determine the Preliminary Class A
Certificate Rate pursuant to the standard set forth in the first sentence of
this Subsection 5.03(a). Upon such determination, the Remarketing Agent will
immediately give telephonic notice of the Preliminary Class A Certificate Rate
and the length of the ensuing term to each Holder requesting such notice. The
Term Reset Rate may be more than, but will be at least equal to such Preliminary
Class A Certificate Rate, provided that it may not exceed the Maximum Reset
Rate.

(b) Term Reset Method Notice and Related Mandatory Tender. A Term Reset Rate may
be set or reset as of the applicable Term Effective Date and may be set or reset
at a fixed rate. If the Holders of not less than 51% of the Aggregate
Outstanding Class B Certificate Balance, with the written consent of Freddie
Mac, or Freddie Mac if the interest rate hedge acquired by the Reimbursement
Agreement is not in effect, determine to change the Reset Rate Method from a
Weekly Reset Rate Method or Monthly Reset Rate Method to a Term Reset Rate
Method or to reset the Term Reset Rate as of the applicable Term Effective Date
(and gives the Administrator notice of such determination along with a copy of
such consent if applicable, in all events before any Term Reset Date and on or
prior to the ninth Business Day prior to the Term Effective Date) the
Administrator will give by Electronic Notice, a Term Reset Method Notice to the
Remarketing Agent and to the Registered Holders not later than the Business Day
following the date Freddie Mac consents to or initiates such change. Such notice
will be attached to the Mandatory Tender Notice that is required to be provided
pursuant to Section 6.05, if applicable. Each such Term Reset Method Notice will
set forth: (A) a statement that the ensuing Reset Rate Method will be a Term
Reset Rate Method, (B) the Term Effective Date on which the Term Reset Rate
Method will take effect, (C) a statement that the Class A Certificates will be
subject to Mandatory Tender on the Term Effective Date (subject to the Class A
Holders’ right to retain

 

24



--------------------------------------------------------------------------------

their Class A Certificates), provided that such date will be no earlier than
eight Business Days following the date on which such notice is given to the
Registered Holders by the Administrator, (D) the Term Reset Date on which the
Term Reset Rate for such Term Effective Date will be determined, (E) a statement
that the Preliminary Class A Certificate Rate will be determined six Business
Days before the Term Reset Date, and (F) a statement that the beginning of the
Term Reset Rate Method on the Term Reset Date will be subject to the remarketing
of all Available Remarketing Class A Certificates for a price equal to the
Current Class A Certificate Balance thereof and if not so remarketed, beginning
on the date that would have been the Term Reset Date, the Class A Certificates
will bear interest at the Weekly Reset Rate.

(c) Reset Rate Method Change Notice and Related Mandatory Tender. If the Holders
of not less than 51% of the Aggregate Outstanding Class B Certificate Balance,
with the written consent of Freddie Mac (which may be conditioned upon a
repricing by the Remarketing Agent), or Freddie Mac, if the interest rate hedge
required by the Reimbursement Agreement is not in effect, determine to change
the Reset Rate Method from a Term Reset Rate Method to a Weekly Reset Rate
Method or Monthly Reset Rate Method and give the Administrator notice of such
determination along with a copy of such consent if applicable, no later than the
ninth Business Day prior to the day that would be the Term Effective Date if the
Term Reset Rate Method were to continue, the Administrator will give by
Electronic Notice a Reset Rate Method Change Notice to the Remarketing Agent and
to the Registered Holders not later than the Business Day following the date
Freddie Mac consents or initiates such change. Such Reset Rate Method Change
Notice will set forth (A) a statement that a Weekly Reset Rate Method or Monthly
Reset Rate Method, whichever is applicable, will be in effect, (B) the date on
which such Weekly Reset Rate Method or Monthly Reset Rate Method will become
effective; provided that such date will be a Business Day not earlier than the
first day following the end of the term which was in effect and not earlier than
eight Business Days following the date on which such notice is given by the
Administrator to the Registered Holders, (C) a statement that the Class A
Certificates will be subject to Mandatory Tender on the Reset Rate Method Change
Date (subject to the Class A Holders’ right to retain their Class A
Certificates) and (D) a statement that if all Available Remarketing Class A
Certificates are not remarketed for a price equal to the Current Class A
Certificate Balance thereof, beginning on the Reset Method Change Date all
Class A Certificates will bear interest at the Weekly Reset Rate,
notwithstanding, if applicable, the prior election to change the Reset Rate
Method to the Monthly Reset Method. Such notice will be attached to the
Mandatory Tender Notice that is required to be provided pursuant to Section
6.05.

(d) Reversion to Weekly Reset Rate Method. If the Administrator has not received
a Term Reset Method Notice pursuant to Section 5.03(b), or a Reset Rate Method
Change Notice pursuant to Section 5.03(c), by the ninth Business Day prior to
the day that would be the Term Effective Date if the Term Reset Rate Method were
to continue or if all Available Remarketing Class A Certificates have not been
remarketed for a price equal to the Current Class A Certificate Balance thereof,
the Reset Rate Method that will be in effect as of the end of such term will be
a Weekly Reset Rate Method, and the Weekly Reset Rate will be determined by the
Remarketing Agent on the last Business Day on or prior to the end of such term
and will be effective from the day following the end of such term through the
next succeeding Wednesday, or, if earlier, through the day preceding the next
Reset Rate Method Change Date. Unless any such Reset Rate Method Change Date
occurs on or prior to such Wednesday, the Reset Rate Method thereafter will
continue to be a Weekly Reset Rate Method unless and until a Reset Rate Method
Change Date occurs. On the eighth Business Day prior to the day that would be
the Term

 

25



--------------------------------------------------------------------------------

Effective Date if the Term Reset Rate Method were to continue, the Administrator
will give a notice to Freddie Mac and the Registered Holders of Class A
Certificates setting forth (A) a statement that a Weekly Reset Rate Method will
be in effect, (B) the date on which such Weekly Reset Rate Method will become
effective, and (C) a statement that the Class A Certificates will be subject to
Mandatory Tender on the Reset Rate Method Change Date (subject to the Class A
Holders’ right to retain their Class A Certificates). Such notice will be
attached to the Mandatory Tender Notice that is required to be provided pursuant
to Section 6.05.

Section 5.04 Notice of Reset Rate. On each Weekly Reset Date, Monthly Reset Date
and Term Reset Date, promptly after determining the Reset Rate applicable to the
Class A Certificates, the Remarketing Agent will give to the Sponsor, the
Administrator and Freddie Mac, by Electronic Notice, a notice setting forth
(A) the Maximum Reset Rate, (B) the Reset Rate and (C) the date on which such
Reset Rate will take effect in accordance with this Article V. Upon the giving
of such notice to the Administrator, the determination of the Reset Rate by the
Remarketing Agent will, in the absence of manifest error, be conclusive and
binding upon the Remarketing Agent, the Administrator, Freddie Mac, and the
Holders, subject to the Maximum Reset Rate. The Administrator and the
Remarketing Agent will make the Reset Rate available by telephone to any
requesting Holder during regular business hours.

Section 5.05 No Changes in Reset Rate Method During the Two Business Days
Preceding Mandatory Tender Date. No change in any Reset Rate Method will be
effective during the last two Business Days preceding any Mandatory Tender Date.

Section 5.06 Maximum Reset Rate. In no event will the rate at which interest
will accrue on any day on the Class A Certificates exceed the Maximum Reset Rate
for such day. The Maximum Reset Rate will be calculated by the Remarketing Agent
on each Reset Date immediately prior to the determination of the Reset Rate.

ARTICLE VI

THE LIQUIDITY FACILITY; THE TENDER OPTION; MANDATORY TENDER

Section 6.01 Tender Option; Rights of Holders; Liquidity Facility. (a) Each
Holder of a Class A Certificate will have the right, at its option, at the times
and in compliance with the requirements and subject to the provisions of
Section 6.03, to tender such Holder’s Class A Certificate in Authorized
Denominations to the Administrator for purchase and to receive payment of the
Purchase Price thereof pursuant to Section 6.06. This right of tender is not
available to Affected Certificates after the occurrence of an applicable Tender
Option Termination Event or to Pledged Class A Certificates.

(b)(i) Freddie Mac agrees to provide payment of the Purchase Price of Class A
Certificates (other than Affected Certificates or Pledged Class A Certificates)
on a Purchase Date, Optional Disposition Date or Mandatory Tender Date, as
applicable, in accordance with the following provisions. Subject to its receipt
of notice from the Remarketing Agent as provided in Section 6.01(b)(iii) and, if
applicable, from the Paying Agent pursuant to Section 6.06(a)(v), Freddie Mac
hereby agrees to pay the Administrator no later than 2:00 p.m. on any Purchase
Date, Optional Disposition Date or Mandatory Tender Date, as applicable, the
Purchase Price of any Class A Certificate that is subject to (i) Optional
Tender, (ii) Mandatory Tender following a Mandatory Tender Event, or (iii) the
right of Holders of Class A Certificates to

 

26



--------------------------------------------------------------------------------

exercise the Optional Disposition Right (in each instance, less any available
remarketing proceeds as provided in Section 6.06(a) or in the case of Class A
Certificates subject to Mandatory Tender in connection with a Special Adjustment
Event, only to the extent the applicable Purchase Price is not funded from the
sources described in Sections 7.02(c) or (d) of these Standard Terms). Unless a
Tender Option Termination Event has occurred and continues with respect to all
of the Certificates, this obligation of Freddie Mac is binding against it,
irrespective of any insolvency, bankruptcy, assignment for the benefit of
creditors or readjustment of the debts of, or other similar events or
proceedings affecting, any Person, or any action taken by any trustee or
receiver, or any court in any such proceeding, or any allegation of invalidity
of the agreement of Freddie Mac to make such payments in any such proceeding.

(ii) The initial Liquidity Commitment is an amount equal to the sum of (A) the
Aggregate Outstanding Class A Certificate Balance as of the Date of Original
Issue plus (B) an amount equal to interest for thirty five (35) days on the
Aggregate Outstanding Bond Balance at a rate per annum equal to the Weighted
Average Bond Rate assuming that the Bond Rate is the maximum possible rate for
the related Bond. The Liquidity Commitment will be increased on any date on
which Class B Certificates are converted to Class A Certificates pursuant to
Section 2.14 so that as of such date of conversion, the Liquidity Commitment
will be the Aggregate Outstanding Class A Certificate Balance plus an amount
equal to interest for thirty five (35) days on the Aggregate Outstanding Bond
Balance at a rate per annum equal to the Weighted Average Bond Rate assuming
that the Bond Rate is the maximum possible rate for the related Bond. The
Liquidity Commitment shall be decreased on any date on which Class A
Certificates (A) are canceled or exchanged for Bonds or proceeds from the
Disposition of Bonds or (B) become Pledged Class A Certificates pursuant to the
Series Certificate Agreement.

(iii) Freddie Mac’s obligation to pay the Purchase Price with respect to any
Available Remarketing Class A Certificates on any Purchase Date, Optional
Disposition Date or Mandatory Tender Date pursuant to the Liquidity Facility is
subject to the condition precedent that Freddie Mac has timely received from the
Remarketing Agent and, if applicable, the Paying Agent, all notices required to
be received by Freddie Mac pursuant to Section 6.06 no later than 9:00 a.m. and
10:00 a.m., respectively, on such date, in which event Freddie Mac will pay the
amounts required under the Liquidity Facility no later than 2:00 p.m. on such
date. If Freddie Mac receives such notice from the Remarketing Agent after 9:00
a.m., or from the Paying Agent, if applicable, after 10:00 a.m., it will pay the
amounts required under the Liquidity Facility no later than 2:00 p.m. on the
Business Day following the Purchase Date, as applicable.

(iv) The Administrator will receive and hold for the benefit of Freddie Mac all
funds provided by Freddie Mac under the Liquidity Facility on account of the
Purchase Price of Class A Certificates and will not disburse such funds until
the tendered Class A Certificates have been received from the Registered Holders
of the Tendered Class A Certificates. On the Purchase Date, the Administrator
will cause Pledged Class A Certificates to be registered in the name of the
Pledge Custodian until remarketed or redeemed, subject to the security interest
provided for in the Reimbursement Agreement.

(v) When Freddie Mac pays the Purchase Price of Class A Certificates tendered as
provided above, all payment obligations of Freddie Mac related to the payment of
the Purchase Price of such Class A Certificates will terminate, subject to
reinstatement as provided in the next sentence. Freddie Mac’s obligation to pay
all or a portion of the Purchase Price of

 

27



--------------------------------------------------------------------------------

such tendered Class A Certificates, as applicable, will be reinstated
(A) automatically, when and to the extent that (1) Freddie Mac has confirmed in
writing to the Administrator full reimbursement in immediately available funds
for the amount provided by it pursuant to the Liquidity Facility to pay all or a
portion of the Purchase Price of such tendered Class A Certificates or (2) the
Administrator has received immediately available funds from the Remarketing
Agent or other applicable source to reimburse Freddie Mac fully for the amount
provided to pay all or a portion of the Purchase Price of such tendered Class A
Certificates, and the Remarketing Agent has delivered to Freddie Mac a
certificate to that effect, by facsimile transmission to the Director of
Multifamily Management and Information Control (with confirmation of the
facsimile transmission by (X) telephone call to the Director of Multifamily
Management and Information Control, and (Y) concurrently mailed an original
certificate to that effect, completed and signed by an officer of the
Remarketing Agent, by first-class mail, postage fully prepaid, to the Director
of Multifamily Management and Information Control or to such other offices or
Freddie Mac employee as Freddie Mac designates by written notice to the
Remarketing Agent) or (B) at such time as and to the extent that Freddie Mac, in
its discretion, advises the Remarketing Agent in writing that such reinstatement
will occur, it being understood that Freddie Mac has no obligation to grant any
such reinstatement except as provided in clause (A) immediately above. Freddie
Mac may, by notice to the Administrator and Remarketing Agent, change the office
or employee to which such notice is to be provided.

(vi) The Liquidity Facility will terminate on the earlier of (i) the date that
the Reset Rate Method for the Class A Certificates is changed to the Term Reset
Rate Method for a term interval that ends on the latest maturity date of the
Bonds, (ii) the termination of the Series pursuant to Article XIII, (iii) the
occurrence of a Tender Option Termination Event with respect to all of the
Certificates, or (iv) the date on which the Class A Certificates have been
redeemed in full.

Section 6.02 Funds Held by Administrator. In connection with an exercise of the
Tender Option pursuant to Section 6.03, if a Mandatory Tender Event occurs
pursuant to Section 6.04, or in connection with an exercise of the Optional
Disposition Right pursuant to Section 7.05, the Administrator, on behalf of the
Holders of Class A Certificates (other than Affected Certificates and Pledged
Class A Certificates), agrees to accept and hold all moneys related to the
Purchase Price of such Certificates separate and apart from its other assets,
until such funds are to be disbursed in accordance with the terms of the Series
Certificate Agreement.

Section 6.03 Exercise of Tender Option. (a) Purchase Dates. Class A Certificates
as to which a Weekly Reset Rate Method is in effect are eligible for purchase
pursuant to the Tender Option on any Business Day, subject to compliance with
the notice and other requirements set forth Section 6.03(b). Class A
Certificates as to which a Monthly Reset Rate Method is in effect are eligible
for purchase pursuant to the Tender Option only on the first Business Day of
every calendar month. Class A Certificates as to which a Term Reset Rate Method
is in effect are not eligible for purchase pursuant to the Tender Option; such
Class A Certificates are subject to mandatory tender on the Mandatory Tender
Date following a Mandatory Tender Event, subject to the Holder’s right to retain
its Class A Certificate.

(b) Exercise Notice and Delivery Requirements for Class A Certificates. In order
to exercise the Tender Option with respect to Class A Certificates, a Holder
will instruct its DTC Participant to (i) give to the Administrator and the
Remarketing Agent, not later than 5:00 p.m.

 

28



--------------------------------------------------------------------------------

on the fifth Business Day preceding the applicable Purchase Date, a notice of
exercise of the Tender Option (an “Exercise Notice”), (ii) deliver not later
than 11:00 a.m. on the Purchase Date “free” to the Administrator, by book-entry
transfer into the Administrator’s account at DTC, all tendered Certificates, and
(iii) advise the Administrator, in writing, of the single account of such DTC
Participant into which payment for such Certificates (for all Holders using such
DTC Participant) is to be transferred. Any such Exercise Notice (A) will specify
the Initial Certificate Balance and Current Certificate Balance in Authorized
Denominations of the Certificates tendered and the Purchase Date on which such
Certificates will be purchased, and (B) will be given telephonically, with
prompt confirmation by Electronic Notice, to the Administrator at its principal
office and to the Remarketing Agent at its principal office.

(c) Irrevocability of Exercise Notice. Any exercise of the Tender Option made
pursuant to this Section 6.03 will be irrevocable, and from and after the giving
of an Exercise Notice to the Administrator or the Remarketing Agent in
accordance with Section 6.03(b), the Class A Holder will have no further rights
or interests in such Class A Certificates other than the right to receive
payment of the Purchase Price, without interest on such Class A Certificates
from and after the Purchase Date, as provided in Section 6.06, from moneys held
by the Administrator for such purpose, upon delivery or deemed delivery of such
Certificates to the Administrator in accordance with Section 6.03.

(d) Failure to Deliver Class A Certificates Following Exercise Notice. If an
Exercise Notice with respect to any Class A Certificate is duly given by any DTC
Participant, but the Class A Certificate described in such Exercise Notice is
not timely delivered to the Administrator as described in Section 6.03, the
Administrator will deem such Class A Certificate to have been delivered, and the
Administrator will promptly notify the DTC Participant that the DTC Participant
will be required to deliver such Certificate to the Administrator as described
in Section 6.03(b).

(e) Re-Delivery in Event of Failed Exercise. If the Administrator deems the
Tender Option not to have been exercised with respect to any Class A
Certificate, or if any Class A Certificates are delivered to the Administrator
in connection with an attempted exercise of the Tender Option, but such
attempted exercise does not comply with the requirements of subsection
(b) above, the Administrator will reject such exercise and use its best efforts
to redeliver such Class A Certificates by requesting the transfer of such
Certificates “free” on the records of DTC to the Holder’s DTC Participant.

(f) Tender Advice. Not later than 5:00 p.m. on the Business Day after it
receives an Exercise Notice, the Administrator will give Freddie Mac, the
Remarketing Agent and DTC a Tender Advice by Electronic Notice setting forth
(i) the Purchase Date, and (ii) the Current Certificate Balance in Authorized
Denominations of such Class A Certificates tendered for purchase.

Section 6.04 Mandatory Tender Events. Class A Certificates (other than Affected
Certificates and Pledged Class A Certificates) are subject to Mandatory Tender
in accordance with the procedures set forth in Sections 6.05, 6.06, 6.07 and
6.08. Subject to the right of a Holder of Class A Certificates to retain its
Class A Certificates pursuant to Section 6.07, the Class A Certificates (other
than Affected Certificates and Pledged Class A Certificates) are subject to
Mandatory Tender on the earliest to occur of (a) the Business Day specified by
Freddie Mac

 

29



--------------------------------------------------------------------------------

pursuant to Section 7.03 below with respect to a Liquidity Provider Termination
Event, (b) the fifth (5th) Business Day after the Administrator provides notice
to the Holders with respect to a Sponsor Act of Bankruptcy pursuant to
Section 7.04, (c) on the Business Day prior to the date of assignment described
in Section 3.07 in connection with a Successor Sponsor, (d) a Term Effective
Date (that is not a Reset Rate Method Change Date), (e) a Reset Rate Method
Change Date relating to a change (but not a continuation) in the Reset Rate
Method from a Weekly Reset Rate Method or Monthly Reset Rate Method to a Monthly
Reset Rate Method or a Term Reset Rate Method, (f) a Reset Rate Method Change
Date relating to a change (but not a continuation) in the Reset Rate Method from
a Term Reset Rate Method or a Monthly Reset Rate Method to a Weekly Reset Rate
Method or Monthly Reset Rate Method, (g) the date on which an amendment to the
Standard Terms described in Section 12.01(b) of the Standard Terms becomes
effective, (h) the date specified by Freddie Mac as described in Section 7.02(b)
below with respect to a Special Adjustment Event and (i) the date specified by
Freddie Mac or the Sponsor as described in Section 7.06(b) below with respect to
a Clean-Up Event (each, a “Mandatory Tender Date”). Holders of Affected
Certificates and Pledged Class A Certificates have no right to tender such
Affected Certificates or Pledged Class A Certificates for purchase by the
Administrator at the Purchase Price upon the occurrence of a Mandatory Tender
Event.

Section 6.05 Notice of Mandatory Tender. (a) When any Mandatory Tender Event
occurs, the Administrator will give to the Registered Holders a Mandatory Tender
Notice, as applicable, with one copy to Freddie Mac, the Sponsor and the
Remarketing Agent (i) on the Business Day on which such notice is required to be
given pursuant to Section 7.03(b) in connection with the occurrence of a
Liquidity Provider Termination Event, (ii) on the Business Day on which such
notice is required to be given pursuant to Section 7.04 in connection with the
occurrence of a Sponsor Act of Bankruptcy, (iii) on the Business Day on which
notice is required to be given pursuant to Section 3.07 in connection with a
Successor Sponsor, (iv) on the Business Day on which such notice is required to
be given in connection with a Term Reset Method Notice, a Reset Method Change
Notice or a reversion to a Weekly Rate Reset Method, (v) on the Business Day on
which notice is required to be given pursuant to the procedures related to a
Section 12.01(b) amendment, (vi) on the Business Day on which such notice is
required to be given with respect to a Special Adjustment Date pursuant to
Section 7.02(b) and (vii) on the Business Day on which notice is required to be
given pursuant to Section 7.06(b) in connection with the occurrence of a
Clean-Up Event. Each Mandatory Tender Notice will set forth (A) the Mandatory
Tender Date, (B) a brief statement specifying the applicable Mandatory Tender
Event, (C) a statement that the Purchase Price payable to the Holders of Class A
Certificates (other than Affected Certificates, Pledged Class A Certificates or
Class A Certificates with respect to which the Holders thereof have timely
delivered a Retention Notice) pursuant to Section 6.06 will be payable on the
Mandatory Tender Date, and that interest payable with respect to such Class A
Certificates will cease to accrue from and after such Mandatory Tender Date,
(D) in connection with a Terminating Mandatory Tender Date, a statement that
Hypothetical Gain Share, if any, will be paid to the Holders of Class A
Certificates based upon a valuation of the Bonds, (E) if applicable, a statement
that such Class A Holder will have the right to elect to retain such
Certificates by delivering a Retention Notice to the Administrator under the
circumstances, at the time and in the manner provided in Section 6.07, (F) a
statement that even if the Holder of Class A Certificates fails to surrender its
Class A Certificate on the Mandatory Tender Date, the Tender Option with respect
to such Certificates will terminate on the Mandatory Tender Date, and any
Class A Certificates not surrendered on the Mandatory Tender Date will, for all
purposes of the Series Certificate Agreement, be deemed to have been

 

30



--------------------------------------------------------------------------------

surrendered unless the applicable Holder of Class A Certificates has delivered a
conforming Retention Notice; and (G) a statement that, notwithstanding such
Mandatory Tender Notice, each affected Holder of Class A Certificates will
continue to have the right to exercise the Tender Option in accordance with the
terms and provisions of the Series Certificate Agreement; provided that, if the
Series is terminated as a result of such Mandatory Tender Event, such right will
terminate at the last applicable time and date on which an Exercise Notice may
be given by or on behalf of such Holder of Class A Certificates in accordance
with the terms and provisions of the Series Certificate Agreement.

(b) Tender Advice. Not later than 10:00 a.m. on the second Business Day prior to
any Mandatory Tender Date, the Administrator will give a Tender Advice by
Electronic Notice to DTC, the Remarketing Agent and Freddie Mac setting forth
(A) such Mandatory Tender Date, (B) the aggregate Current Certificate Balance of
Class A Certificates subject to Mandatory Tender and (C) if applicable, the
Authorized Denominations of Class A Certificates with respect to which a
conforming Retention Notice has been received by the Administrator.

Section 6.06 Funding Procedures; Payment of Purchase Price.

(a) Funding Procedures. (i) The Purchase Price of any Class A Certificate will
be paid as follows if the applicable conditions have been satisfied:

(A) A Holder of Class A Certificates that has properly exercised its Tender
Option will be paid on the Purchase Date designated in the related Exercise
Notice.

(B) A Holder of Class A Certificates subject to Mandatory Tender will be paid on
the Mandatory Tender Date designated in the related Mandatory Tender Notice.

(C) A Holder of Class A Certificates that has properly exercised its Optional
Disposition Right will be paid on the Optional Disposition Date.

The Administrator will obtain funds to make such payments on or before the
designated date for distribution as provided in Section 6.06(c) from the Person
indicated below in the following order of priority:

(1) with respect to Available Remarketing Class A Certificates as described in
Section 6.06(a)(ii) only, the Remarketing Agent will deposit with the
Administrator, immediately available funds in an amount equal to the net
proceeds from the remarketing of such Class A Certificates up to the amount of
such Purchase Price, or with respect to Class A Certificates subject to
Mandatory Tender as a result of a Special Adjustment Event as described in
Section 7.02 only, the Pledge Custodian or the Sponsor, as applicable, will
deposit with the Administrator immediately available funds in the amount of such
Purchase Price; and

(2) with respect to Tendered Class A Certificates, all Class A Certificates
subject to Mandatory Tender, or Class A Certificates with respect to which the
Holder has exercised the Optional Disposition Right, the Administrator will,
subject to the terms and conditions of the Liquidity Facility, demand payment of
an amount equal to such Purchase Price (less any amounts received from
remarketing proceeds), which will be deposited with the Administrator on behalf
of the Holders by Freddie Mac, in immediately available funds.

 

31



--------------------------------------------------------------------------------

(ii) Upon receipt by the Administrator and the Remarketing Agent of (A) an
Exercise Notice with respect to Tendered Class A Certificates, (B) notice of a
Mandatory Tender Date with respect to a Term Effective Date (that is not a Reset
Rate Method Change Date) or a Reset Rate Method Change Date relating to a change
(but not a continuation) in the Reset Rate Method, (C) notice of a Mandatory
Tender Date with respect to an amendment to the Standard Terms pursuant to
Section 12.01(b), (D) notice of a Mandatory Tender Date with respect to the
appointment of a successor Sponsor, and (E) unless otherwise directed by Freddie
Mac, notice that any Holder of Class A Certificates has exercised its Optional
Disposition Right (all Certificates being subject to any such notice being
referred to as “Available Remarketing Class A Certificates”), the Remarketing
Agent will use its best efforts to solicit offers for purchases of such
Available Remarketing Class A Certificates in accordance with the Remarketing
Agreement and the Series Certificate Agreement. With respect to any Available
Remarketing Class A Certificates that the Remarketing Agent has been able to
obtain successfully a bid for the purchase thereof, which bid, if accepted,
would be binding on the bidder for the consummation of the sale of such
Available Remarketing Class A Certificates, the Remarketing Agent shall in
accordance with the Remarketing Agreement provide funds, as principal and not as
agent, to the Administrator to effect such purchase.

(iii) Not later than 9:00 a.m. on the Purchase Date, a Mandatory Tender Date or
an Optional Disposition Date, as applicable, the Administrator will confirm with
the Remarketing Agent the Purchase Price of such Available Remarketing Class A
Certificates. Not later than 9:00 a.m. on the Purchase Date, Mandatory Tender
Date or Optional Disposition Date, as applicable, the Remarketing Agent will
give to Freddie Mac and the Administrator, a Remarketing Agent Notice by
Electronic Notice, promptly confirmed by first class mail. Such Remarketing
Agent Notice will contain (A) a statement that such Available Remarketing
Class A Certificates have been fully remarketed, and that the net remarketing
proceeds will be deposited with the Administrator by not later than 9:15 a.m. on
such Purchase Date, Mandatory Tender Date or Optional Disposition Date, as
applicable, or (B) a statement that only a portion of such Available Remarketing
Class A Certificates have been remarketed and the remarketing proceeds that were
obtained will be deposited with the Administrator by not later than 9:15 a.m. on
the Purchase Date, Mandatory Tender Date or Optional Disposition Date, as
applicable, or (C) a statement that such Available Remarketing Class A
Certificates have not been remarketed by the Remarketing Agent and that no funds
will be deposited with the Administrator on the Purchase Date, Mandatory Tender
Date or Optional Disposition Date, as applicable. If such Available Remarketing
Class A Certificates have been remarketed and the Remarketing Agent has received
the remarketing proceeds, the Remarketing Agent will, not later than 9:15 a.m.
on the Purchase Date, Mandatory Tender Date, or Optional Disposition Date, as
applicable, deposit with the Administrator, from the remarketing proceeds,
immediately available funds in the amount specified in the Remarketing Agent
Notice.

(iv) If Freddie Mac has received a Remarketing Agent Notice from the Remarketing
Agent as described in Section 6.06(a)(iii) indicating a failure to remarket any
of the Available Remarketing Class A Certificates and requesting payment,
Freddie Mac will make a payment in accordance with the conditions set forth in
the Liquidity Facility of the Purchase Price of such Available Remarketing
Class A Certificates not remarketed (net of any remarketing proceeds

 

32



--------------------------------------------------------------------------------

that have been received) no later than 2:00 p.m. on the Purchase Date. Any such
Remarketing Agent Notice must be sent to Freddie Mac’s Special Transaction
Accounting by facsimile transmission at (703) 714-3273, immediately confirmed by
overnight delivery service (or to such other facsimile number or using such
other means of electronic communication as otherwise instructed by Freddie Mac).

(v) If the Administrator has appointed a Paying Agent, it will be an additional
condition precedent to Freddie Mac’s obligations to pay pursuant to the
Liquidity Facility that no later than 10:00 a.m. on the Purchase Date, Mandatory
Tender Date or Optional Disposition Date, as applicable, the Paying Agent will
have provided proper notice by facsimile means to Freddie Mac to the effect that
monies held by the Paying Agent for the purpose of paying the Purchase Price of
Tendered Class A Certificates are insufficient and that Freddie Mac is required
pursuant to the Liquidity Facility to cover such deficit.

(b) Purchase Price Excesses. If, as of any time preceding the payment of the
Purchase Price of Class A Certificates the sum of the amounts deposited with the
Administrator pursuant to Section 6.06(a) exceeds the aggregate Purchase Price
of such Class A Certificates (any such excess, a “Purchase Price Excess”), the
Administrator will (i) give to the Remarketing Agent and Freddie Mac notice of
the amount of such Purchase Price Excess by Electronic Notice, and (ii) pay by
wire transfer of immediately available funds unless otherwise requested
(A) first, to Freddie Mac, that portion of the Purchase Price Excess funded by
Freddie Mac pursuant to the Liquidity Facility and (B) second, to the
Remarketing Agent, the balance of such Purchase Price Excess. Such payments will
be made by the Administrator in accordance with written instructions for such
transfer provided by Freddie Mac. Concurrently with the receipt by Freddie Mac
or the Remarketing Agent, as the case may be, of any payment made pursuant to
this Section 6.06(b), such Person will execute and deliver to the Administrator
a receipt therefor.

(c)(i) Payment of Purchase Price of Tendered Class A Certificates. Payment of
the Purchase Price of any Tendered Class A Certificates will be made by the
Administrator at or before 3:00 p.m. to the Class A Holders, upon receipt by the
Administrator of such Class A Certificates pursuant to Section 6.03(b), from
amounts provided to the Administrator by 2:00 p.m., by wire transfer of
immediately available funds to such account as such Holder’s DTC Participant has
specified in writing to the Administrator. If all or a portion of funds for the
payment of the Purchase Price of any Tendered Class A Certificates are provided
the Administrator after 2:00 p.m. on any Business Day, the Administrator will
pay such Purchase Price or portion thereof to the related DTC Participant by not
later than 3:00 p.m. on the next succeeding Business Day.

(ii) Payment of Purchase Price of Certificates Subject to Mandatory Tender or
Optional Disposition Right. Subject to Section 6.07, payment of the Purchase
Price of any Class A Certificates subject to Mandatory Tender or the Optional
Disposition Right will be made by the Administrator to the Class A Holders, from
amounts provided to the Administrator from remarketing proceeds, from in the
case of a Mandatory Tender related to a Special Adjustment Event the Pledge
Custodian or the Sponsor, or from the Liquidity Facility, as applicable,
pursuant to Section 6.06(a) only upon presentation and surrender of the Class A
Certificates by the Class A Holder, on the Mandatory Tender Date or Optional
Disposition Date, as applicable, at the principal office of the Administrator.
Such payment will be made by the Administrator at or before 3:00 p.m. to the
Class A Holder from amounts provided to the Administrator by 2:00 p.m.

 

33



--------------------------------------------------------------------------------

on any Business Day for such purpose pursuant to Section 6.06(a), by payment to
the Class A Holder by wire transfer of immediately available funds to such
account as such Holder’s DTC Participant specifies in writing to the
Administrator. If all or a portion of the funds for payment of the Purchase
Price of a Class A Certificate that is subject to Mandatory Tender or the
Optional Disposition Right are provided to the Administrator after 2:00 p.m. on
any Business Day, the Administrator will pay such Purchase Price or portion
thereof to the related DTC Participant by not later than 3:00 p.m. on the next
succeeding Business Day.

(iii) Failure to Pay Purchase Price. If payment of the Purchase Price is not
made as described in Section 6.06(c)(i) or (ii), as applicable, on any Purchase
Date for Class A Certificates for which the Tender Option has been exercised,
any Mandatory Tender Date or the Optional Disposition Date for Class A
Certificates for which the Optional Disposition Right has been exercised because
of a failure by the Liquidity Provider to comply with the terms of the Liquidity
Facility (a “Liquidity Failure”), then, unless such failure is cured on or
before the third Business Day after such date, each Class A Holder will be
required to exchange its Class A Certificates for its pro rata share of the
Bonds or sales proceeds thereof in accordance with Section 13.04 on the related
Exchange Date. The Administrator will immediately notify the Sponsor upon the
occurrence of a Liquidity Failure, and the Sponsor will advise the Administrator
of the related Exchange Date. The Administrator will notify the Registered
Holders, each applicable Rating Agency and the Remarketing Agent within one
Business Day after the occurrence of a Liquidity Failure. Any distribution made
in connection with such a Liquidity Failure is in no way intended to, and will
not, negate or waive any rights of the Holders of Class A Certificates or the
Administrator on their behalf, to take any action against, or to pursue any
other remedy available to them under the Series Certificate Agreement, under any
other document related to the Series Certificate Agreement, at law, in equity or
otherwise against Freddie Mac, with respect to any failure by Freddie Mac to pay
the Purchase Price for Class A Certificates when required to do so and such
failure is not cured on or before the third Business Day after the related
Mandatory Tender Date or Purchase Date.

(d) Disposition of Tendered Class A Certificates and Class A Certificates
Subject to Mandatory Tender. (i) Concurrently with the payment of the Purchase
Price for Available Remarketing Class A Certificates on any Purchase Date,
Mandatory Tender Date or Optional Disposition Date, the Administrator will
(A) to the extent that the Remarketing Agent deposited with the Administrator
remarketing proceeds in the amount of such Purchase Price pursuant to
Section 6.06(a)(i), deliver to the Remarketing Agent (for redelivery to the
purchasers of such Class A Certificates) the Class A Certificates with respect
to which the Remarketing Agent deposited with the Administrator the Purchase
Price and (B) to the extent Freddie Mac deposited with the Administrator, or in
the case of Class A Certificates subject to Mandatory Tender related to a
Special Adjustment Event, the Pledge Custodian or the Sponsor deposited with the
Administrator, the amount of any Purchase Price with respect to any such Class A
Certificates, deliver to the Pledge Custodian, for the benefit of Freddie Mac,
such Class A Certificates with respect to which Freddie Mac, the Pledge
Custodian or the Sponsor, as applicable, deposited with the Administrator such
Purchase Price. In the case of a delivery described by clause (A) above, the
Administrator will deliver such Class A Certificates to the Remarketing Agent
registered in such name and to such address as the Remarketing Agent directs in
writing. In the case of a delivery described by clause (B) above, the
Administrator will deliver such Class A Certificates to the Pledge Custodian
registered in such name, and to such address, as Freddie Mac directs in writing,
and the Administrator and the Certificate Registrar will note the pledge of

 

34



--------------------------------------------------------------------------------

such Class A Certificates to the Pledge Custodian on behalf of Freddie Mac on
the books and records of the Administrator and the Certificate Registrar, and
the Administrator will send confirmation of such delivery to Freddie Mac. Any
Class A Certificates delivered to the Pledge Custodian as described in the
preceding sentence will be Pledged Class A Certificates subject to Section 4.06.
Following such registration, Freddie Mac will be entitled to receive payments on
the Pledged Class A Certificates in accordance with its interest.

(ii) If any Class A Certificate that is subject to Mandatory Tender is not
surrendered by the Holder of such Certificate on a Mandatory Tender Date (except
for a Class A Certificate which the respective Holder has elected to retain as
provided in Section 6.07), such Class A Certificate will be deemed surrendered
for all purposes under the Series Certificate Agreement. After the Mandatory
Tender Date, except to the extent of the portion, if any, of the Current Class A
Certificate Balance of such Class A Certificates that is not subject to
Mandatory Tender on such Mandatory Tender Date, the Class A Holder will have no
further rights with respect to such Class A Certificates except the right to
receive payment of the Purchase Price, without interest from or after the
Mandatory Tender Date, and its portion of the Hypothetical Gain Share, if any,
pursuant to Section 13.03 upon the presentation and surrender of such Class A
Certificate at the Delivery Office of the Administrator.

(e) Reductions of the Aggregate Outstanding Amounts. The Aggregate Outstanding
Class A Certificate Balance will be reduced by the aggregate Current Certificate
Balance of such Class A Certificates subject to Mandatory Tender that are
canceled.

(f) No Investment. Any amounts received pursuant to the Liquidity Facility or as
remarketing proceeds will be held uninvested.

(g) Substitution of Procedure Times. Any times specified in Sections 6.03 and
6.06 may be modified pursuant to (i) a Series Certificate Agreement applicable
to any Series of Certificates or (ii) written agreement executed by Freddie Mac,
the Administrator and the Remarketing Agent, provided notice of any such
agreement is provided to the Registered Holders of Certificates.

Section 6.07 Right of Holder to Elect to Retain Class A Certificates Upon the
Occurrence of Certain Mandatory Tender Events. (a) If the Class A Certificates
are subject to Mandatory Tender in connection with (a) a Term Effective Date
(that is not a Reset Rate Method Change Date), (b) a Reset Rate Method Change
Date relating to a change (but not a continuation) in the Reset Rate Method from
a Weekly Reset Rate Method or a Monthly Reset Rate Method to a Monthly Reset
Rate Method or a Term Reset Rate Method, (c) a Reset Rate Method Change Date
relating to a change (but not a continuation) in the Reset Rate Method from a
Term Reset Rate Method or a Monthly Reset Rate Method to a Weekly Reset Rate
Method or Monthly Reset Rate Method, (d) the date on which the Sponsor assigns
its duties to a successor Sponsor pursuant to Section 3.08 or (e) the date on
which an amendment to the Standard Terms described in Section 12.01(b) becomes
effective, the Class A Certificates owned by each Holder that exercised its
right to elect to retain such Class A Certificates in accordance with the
requirements of subsection (b) below will not be subject to Mandatory Tender.

 

35



--------------------------------------------------------------------------------

(b) In order to elect to retain such Holder must deliver (or cause its DTC
Participant to deliver, as required) to the principal office of the
Administrator, a Retention Notice by no later than 12:00 noon on the third
Business Day prior to the Mandatory Tender Date. The Administrator will give a
copy of each Retention Notice received by it to the Remarketing Agent and
Freddie Mac, by Electronic Notice, promptly confirmed in writing by mailing a
copy thereof, not later than the Business Day following the Business Day on
which the Administrator receives such notice. Upon receipt by the Administrator
of a Retention Notice, the related Class A Certificates will no longer be
subject to the applicable Mandatory Tender.

Section 6.08 Sole Sources of Payment of Purchase Price. The sole sources of
payment of the Purchase Price of any Tendered Class A Certificates, Class A
Certificates subject to Mandatory Tender, and Class A Certificates with respect
to which the Holders thereof have exercised the Optional Disposition Right will
be (a) proceeds from the remarketing of Available Remarketing Class A
Certificates, to the extent available, (b) with respect to Class A Certificates
subject to Mandatory Tender as a result of a Special Adjustment Event as
described in Section 7.02 only, the Pledge Custodian or the Sponsor, and
(c) amounts received under the Liquidity Facility, as further described in
Section 6.06(a)(1) and (2).

ARTICLE VII

TENDER OPTION TERMINATION EVENTS AND CERTAIN MANDATORY TENDER

EVENTS; OPTIONAL DISPOSITION RIGHT

Section 7.01 Tender Option Termination Events. (a) Without notice, on or prior
to any Purchase Date, Mandatory Tender Date, or Optional Disposition Date, upon
the occurrence of any of the following events (each a “Tender Option Termination
Event”), the Tender Option will be terminated as provided below:

(i) there shall have occurred (A) a failure to pay when due any installment of
principal of or premium, if any, or interest with respect to any Bonds (whether
by scheduled maturity, regular repayment, acceleration, demand or otherwise),
and (B) a failure by Freddie Mac to pay under the Credit Enhancement set forth
in Section 4.11, which failure or failures continue for a period of three
(3) Business Days;

(ii) upon the entry of any decree or judgment by a court of competent
jurisdiction or the taking of any official action by the Internal Revenue
Service or the Department of the Treasury, which decree, judgment or action is
deemed final under applicable procedural law, and which has the effect of a
determination that the interest on any of the Bonds is includable in the gross
income of the recipients thereof for federal income tax purposes; or

(iii) if the rating of the long-term senior debt of Freddie Mac is reduced below
“investment grade” (being “Baa3” in the case of Moody’s and “BBB-” in the case
of Fitch and S&P) by each such Rating Agency rating such debt.

When the Administrator has Knowledge of a Tender Option Termination Event it
will promptly give the Remarketing Agent a Tender Option Termination Notice with
respect thereto by Electronic Notice, promptly confirmed by mailing a copy
thereof. The Tender Option Termination Notice will set forth (1) a description
of the Tender Option Termination Event that has occurred and a description of
the Affected Bonds, (2) the date when such Tender Option Termination Event
occurred, (3) a schedule, prepared by Freddie Mac, of the Bonds, if any, that

 

36



--------------------------------------------------------------------------------

will remain after the complete or partial liquidation of the Series Pool and
required distributions have been effected on the related Exchange Date, and
(4) a schedule, prepared by Freddie Mac, of the amounts of Class A Certificates
and Class B Certificates, and of the Liquidity Commitment, that will remain
after the complete or partial liquidation of the Series Pool and after all
required distributions have been effected on the related Exchange Date.

Not later than one Business Day following its delivery of a Tender Option
Termination Notice to the Remarketing Agent, the Administrator will give the
Registered Holders, the Sponsor and each applicable Rating Agency a copy of such
Tender Option Termination Notice; provided, however, that the Administrator will
have no duty or obligation to ascertain whether any Tender Option Termination
Event described therein occurred; and provided further, that neither the failure
to give notice of any Tender Option Termination Event to the Administrator, the
failure of the Administrator to give such notice to any Registered Holder, nor
the failure of any Holder to receive such notice, will delay or affect in any
manner the termination of the right of Class A Holders to exercise the Tender
Option with respect to any Affected Certificate.

When a Tender Option Termination Event occurs, the Series Pool Assets will be
subject to complete or partial liquidation on the related Exchange Date in
accordance with Section 13.04.

Section 7.02 Special Adjustment Event. (a) Freddie Mac will have the right to
cause a Mandatory Tender in part of the Class A Certificates (i) upon the Pledge
Custodian’s receipt of any principal paid with respect to any “Class B
Certificates” of another designated Series with respect to such Certificates;
provided that in such event, the aggregate Current Certificate Balance of
Class A Certificates subject to Mandatory Tender will equal the amount of such
principal received by the Pledge Custodian as of the tenth Business Day of the
month (rounded down to the nearest $5,000 increment) which, at the direction of
Freddie Mac, is to be remitted to the Administrator on or before the related
Mandatory Tender Date or (ii) when any event permitting a Special Adjustment
Event described in the provisions of the Reimbursement Agreement occurs, in
which case the aggregate Current Certificate Balance of Class A Certificates
subject to Mandatory Tender will equal the amount needed to satisfy such
provisions of the Reimbursement Agreement. The Series Certificate Agreement will
designate the other series pool from which payments of principal on “Class B
Certificates” will generate a Special Adjustment Event.

(b) When any Special Adjustment Event occurs with respect to which Freddie Mac
exercises its right to cause a Mandatory Tender, Freddie Mac will give a Special
Adjustment Event Notice to the Administrator, each applicable Rating Agency, and
the Remarketing Agent by Electronic Notice, promptly confirmed by mailing a copy
thereof. The Special Adjustment Event Notice will set forth (i) a brief
statement describing the Special Adjustment Event, (ii) the aggregate Current
Certificate Balance of Class A Certificates to be Selected by Lot which will be
subject to Mandatory Tender, and (iii) the Special Adjustment Date specified by
Freddie Mac on which Class A Certificates so Selected by Lot will be subject to
Mandatory Tender, which date may not be earlier than five (5) nor later than ten
(10) Business Days after that the Administrator provides notice to the Holders
as described in the following sentence. Not later than 5:00 p.m. on the second
Business Day following the date on which a Special Adjustment Event Notice is
received by the Administrator, the Administrator will give to Registered Holders
Selected by Lot a Mandatory Tender Notice. Any Special Adjustment Event Notice
executed by Freddie Mac under the Series Certificate Agreement will become
irrevocable when the related Mandatory Tender Notice is given by the
Administrator to the Registered Holders Selected by Lot. Pledged Class A
Certificates existing at the time of such Mandatory Tender will not be subject
to Mandatory Tender as a result of the Special Adjustment Event.

 

37



--------------------------------------------------------------------------------

(c) If a Special Adjustment Event arises from the receipt of principal paid with
respect to any Class B Certificate of another Series as provided above, no later
than 3:00 p.m. on such Mandatory Tender Date, the Administrator will, with the
monies provided by the Pledge Custodian to the Administrator, purchase an equal
aggregate Current Certificate Balance of Class A Certificates tendered on the
related Mandatory Tender Date for the account of each related holder of
Tax-Exempt Class B Certificates of the other Series (an “Exchanging Holder”).

(d) If a Special Adjustment Event occurs due to certain events under the
Reimbursement Agreement, the Sponsor will purchase from the applicable Holders
of Class A Certificates, the Class A Certificates tendered on the related
Mandatory Tender Date, with such purchase to occur no later than 3:00 p.m. on
such Mandatory Tender Date.

(e) Class A Certificates that are purchased on a Mandatory Tender Date in
connection with a Special Adjustment Event will be deemed Pledged Class A
Certificates, will be delivered to the Pledge Custodian to be held pursuant to
the Reimbursement Agreement and will not be subject to any subsequent
remarketing.

(f) No Hypothetical Gain Share will be payable in connection with any Mandatory
Tender arising as the result of a Special Adjustment Event.

Section 7.03 Liquidity Provider Termination Event. When any Liquidity Provider
Termination Event occurs with respect to which Freddie Mac (subject to
Section 7.1 of the Reimbursement Agreement) exercises its right to cause a
Mandatory Tender, Freddie Mac will give a Liquidity Provider Termination Notice
to the Administrator, the Remarketing Agent, the Sponsor and each applicable
Rating Agency by Electronic Notice, promptly confirmed by first class mail,
which notice will set forth (i) a brief statement describing the Liquidity
Provider Termination Event giving rise to such termination, and (ii) the
Mandatory Tender Date specified by Freddie Mac on which the Class A Certificates
will be subject to Mandatory Tender, which date will be no earlier than five
(5), nor later than ten (10), Business Days after the Administrator provides
notice to the Holders, as described in the following sentence. Not later than
5:00 p.m. on the second Business Day following the date on which a Liquidity
Provider Termination Notice is received by the Administrator, the Administrator
will give to the Registered Holders a Mandatory Tender Notice. Any Liquidity
Provider Termination Notice executed by Freddie Mac under the Series Certificate
Agreement will become irrevocable when the related Mandatory Tender Notice is
given by the Administrator to the Registered Holders.

Section 7.04 Sponsor Act of Bankruptcy. (a) If the Partnership Factors apply to
the Series Pool, the Class A Certificates are subject to Mandatory Tender upon
the occurrence of a Sponsor Act of Bankruptcy, in accordance with the following
provisions. If the Series Certificate Agreement provides that the Partnership
Factors will apply, then when a Sponsor Act of Bankruptcy occurs (i) Freddie Mac
will promptly give a Notice of Sponsor Bankruptcy to the Administrator, the
Remarketing Agent and each applicable Rating Agency, promptly confirmed by first
class mail, which Notice of Sponsor Bankruptcy will set forth (A) a statement
that the Administrator has received notice that a Sponsor Act of Bankruptcy has
occurred, and (B) the

 

38



--------------------------------------------------------------------------------

Mandatory Tender Date on which the Class A Certificates will be subject to
Mandatory Tender, which date will be the fifth Business Day after the
Administrator provides notice to the Registered Holders as described in the
following sentence. Not later than 5:00 p.m. on the second Business Day
following the date on which the Administrator provides the Notice of Sponsor
Bankruptcy, the Administrator will give to the Registered Holders a Mandatory
Tender Notice, as required by Section 6.05 of the Standard Terms.

(b) If the Series Certificate Agreement does not provide that the Partnership
Factors will apply, this Section 7.04 will not apply to the Series Pool.

Section 7.05 Optional Disposition Date. (a) The Class A Certificates may be
tendered at a price equal to the Optional Disposition Price on any Optional
Disposition Date, in accordance with the following provisions. On any Optional
Disposition Date, any Holder of Class A Certificates (other than Affected
Certificates or Pledged Class A Certificates), which has held such Class A
Certificates for at least one year, may tender any of its Class A Certificates
for a price equal to the Optional Disposition Price. To tender its Class A
Certificates, the Holder must submit a notice to the Administrator and its DTC
Participant at least five (5) Business Days before the related Optional
Disposition Date stating that such Holder is the Holder of a specified Current
Certificate Balance of Class A Certificates, that it is exercising its right to
tender such Class A Certificates in exchange for the Optional Disposition Price
and its identity. Within one Business Day after it receives an optional
disposition notice, the Administrator will notify the Remarketing Agent and
Freddie Mac of its receipt. Unless otherwise directed by Freddie Mac, the
Remarketing Agent will attempt to remarket all Class A Certificates tendered
pursuant to the Optional Disposition Right, for settlement on the related
Optional Disposition Date.

(b) On any Business Day not earlier than 10 Business Days before an Optional
Disposition Date, any Holder of Class A Certificates may request a valuation of
the Bonds from the Remarketing Agent. The Remarketing Agent will then determine
such valuation for such Business Day in the manner specified in the definition
of “Hypothetical Gain Share”. Such valuation will be provided to any such Holder
solely for informational purposes and will be non-binding on any Person.

(c) On the Optional Disposition Date, the Class A Certificates tendered pursuant
to the Optional Disposition Right will be surrendered by the related Holders to
the Administrator. Such Holders of Class A Certificates will be paid the
Optional Disposition Price for such Class A Certificates consisting of the
Purchase Price of such Certificates and the related Hypothetical Gain Share. The
Purchase Price will be paid in accordance with Section 6.06 of the Standard
Terms, and the Hypothetical Gain Share, as calculated by Freddie Mac, will be
paid from (i) first, amounts provided to the Administrator by the Holders of
Class B Certificates, at their election, after inquiry by the Administrator, and
(ii) second, sales of Bonds selected by Freddie Mac, but only to the extent
necessary to pay such Hypothetical Gain Share (subject to applicable Authorized
Denomination provisions), and in no event in an aggregate principal amount
exceeding the aggregate Current Certificate Balance of the Class A Certificates
tendered pursuant to the Optional Disposition Right. To the extent any Bonds are
sold to pay Hypothetical Gain Share as aforesaid, the aggregate Current
Certificate Balance of such Class A Certificates so tendered will be adjusted
downward by the Administrator’s cancellation of such Class A Certificates in an
amount equal to the aggregate principal amount of Bonds sold, such that the
Aggregate Outstanding Certificate Balance does not exceed the Aggregate
Outstanding Bond Balance, and only such reduced amount of Class A Certificates
will be available for remarketing on the related Optional Disposition Date.

 

39



--------------------------------------------------------------------------------

However, in no event may a Holder of Class A Certificates exercise its Optional
Disposition Right unless the Hypothetical Gain Share is greater than zero. If
the Hypothetical Gain Share is not greater than zero, the Optional Disposition
Date for which the Optional Disposition Right has been exercised will be
cancelled, and any Class A Certificates delivered to the Administrator pursuant
to the preceding paragraph will be returned to the Holders thereof.

Section 7.06 Clean-Up Event. (a) Each of Freddie Mac and the Sponsor has the
right to cause a Mandatory Tender of the Class A Certificates at any time after
the Aggregate Outstanding Bond Balance is not more than 5% of the Aggregate
Outstanding Bond Balance on the Date of Original Issue (a “Clean-Up Event”) in
accordance with the following provisions.

(b) When a Clean-Up Event occurs with respect to which Freddie Mac or Sponsor
exercises its right to cause a Mandatory Tender, such party will provide written
notice of such exercise to the other party and to the Administrator. Promptly
following receipt of such notice, the Administrator will give a Clean-Up Notice
to the Remarketing Agent and each applicable Rating Agency by Electronic Notice,
promptly confirmed by first class mail, which Clean-Up Notice will set forth
(i) a brief statement describing the Clean-Up Event, and (ii) the Mandatory
Tender Date specified by Freddie Mac or the Sponsor, as applicable, on which the
Class A Certificates will be subject to Mandatory Tender, which date will be not
earlier than five (5), nor later than ten (10), Business Days after the
Administrator provides notice to the Holders as described in the following
sentence. Not later than 5:00 p.m. on the second Business Day following its
receipt of a Clean-Up Notice, the Administrator will give to the Registered
Holders a Mandatory Tender Notice.

ARTICLE VIII

THE REMARKETING AGENT

Section 8.01 Duties of the Remarketing Agent. The Remarketing Agent will
undertake to perform the duties, and only those duties, as are specifically set
forth in the Series Certificate Agreement and in the Remarketing Agreement.

Section 8.02 Resignation or Removal of the Remarketing Agent. (a) Upon the
giving of 30 days’ written notice to the Sponsor, Freddie Mac and the
Administrator, the Remarketing Agent may resign as Remarketing Agent and be
discharged from its duties to be performed under the Series Certificate
Agreement and the Remarketing Agreement. Upon receiving any such notice of
resignation, Freddie Mac will promptly appoint in writing a successor
Remarketing Agent.

(b) The Remarketing Agent may be removed, without cause, upon 10 days’ written
notice from the Administrator in accordance with the terms of the Remarketing
Agreement. Upon any such removal of the Remarketing Agent, Freddie Mac will
promptly appoint in writing a successor Remarketing Agent.

(c) Any removal or resignation of the Remarketing Agent, and any appointment of
a successor Remarketing Agent pursuant to any of the provisions of this
Section 8.02, will not become effective until the successor Remarketing Agent
has accepted its appointment as provided in Section 8.03.

 

40



--------------------------------------------------------------------------------

Section 8.03 Successor Remarketing Agent. (a) Any successor Remarketing Agent
appointed as provided in Section 8.02 will execute, acknowledge and deliver to
the Administrator, and to its predecessor Remarketing Agent, an instrument
accepting such appointment under the Series Certificate Agreement and the
Remarketing Agreement, and when accepted, such successor Remarketing Agent,
without any further act, will become fully vested as Remarketing Agent as if
originally named. The predecessor Remarketing Agent will deliver to the
successor Remarketing Agent all documents held by it under the Series
Certificate Agreement, and the Administrator and the predecessor Remarketing
Agent will execute and deliver such instruments, and do such other things, as
may reasonably be required to confirm the new appointment.

(b) Upon the Administrator’s receipt of an acceptance notice pursuant to
Section 8.03(a), the Administrator will provide notice of the appointment of the
successor Remarketing Agent to the Registered Holders and the Sponsor not later
than two Business Days later.

Section 8.04 Merger or Consolidation of the Remarketing Agent. If the
Remarketing Agent merges or consolidates with another Person, the resulting
entity will be the successor to the Remarketing Agent, without the need to
execute or file any paper, or take any further action. The Remarketing Agent
will provide notice of any such merger or consolidation to Freddie Mac and the
Administrator.

Section 8.05 Notices by Remarketing Agent. The Remarketing Agent will agree to
provide to beneficial owners of Class A Certificates copies of all notices that
are to be provided to Holder of Class A Certificates upon its receipt of a
written request from such beneficial owner(s) setting forth the address that
such notices are to be sent, together with evidence of its beneficial ownership
in a form reasonably satisfactory to the Remarketing Agent.

ARTICLE IX

EVENTS OF DEFAULT AND RIGHTS AND REMEDIES OF HOLDERS

Section 9.01 Event of Default. “Event of Default”, wherever used in the Series
Certificate Agreement, means any one of the following events:

(a) The Administrator defaults in the payment to Holders of the applicable
Certificate Payment Amount, or Freddie Mac defaults in the payment of any amount
pursuant to the Credit Enhancement or the Liquidity Facility, when the same is
due and payable as provided in the Series Certificate Agreement, and such
default continues for a period of three Business Days; or

(b) Freddie Mac or the Administrator fails to observe or perform any other of
its covenants set forth in the Series Certificate Agreement, and such failure
continues for a period of 60 days after the date on which written notice of such
failure, requiring Freddie Mac or the Administrator to remedy the same, has been
given to Freddie Mac or the Administrator, as appropriate, by the Holders
representing not less than 60% of the Current Class A Certificate Balance or the
Current Class B Certificate Balance, as applicable.

 

41



--------------------------------------------------------------------------------

Section 9.02 Remedies. (a) If an Event of Default occurs and continues, then the
Holders representing a majority of the then Current Certificate Balance of any
affected Class of Certificates may, by written notice to Freddie Mac, remove the
Administrator and nominate a successor Administrator under the Series
Certificate Agreement, which nominee will be deemed appointed as successor
Administrator unless within 10 days after such nomination Freddie Mac objects,
in which case Freddie Mac may petition any court of competent jurisdiction for
the appointment of a successor Administrator, or any Holder, which has been a
bona fide Holder of any affected Class for at least six months may, on behalf of
such Holder and all others similarly situated, petition any such court for
appointment of a successor Administrator. Such court may thereupon, after such
notice, if any, as it may deem proper, appoint a successor Administrator.

(b) Upon the appointment of any successor Administrator pursuant to this
Section 9.02, the retiring Administrator will submit to its successor a complete
written report and accounting as to the Certificates and will take all other
steps necessary or desirable to transfer its interest in, and the administration
of, the Series Certificate Agreement to the successor. Subject to the Freddie
Mac Act, such successor may take such actions with respect to the Series
Certificate Agreement as may be reasonable and appropriate in the circumstances.
Prior to any such designation of a successor Administrator, the Holders
representing a majority of the Current Certificate Balance of Certificates of
any affected Class then Outstanding may waive any past default or Event of
Default. The appointment of a successor Administrator will not relieve Freddie
Mac of its Credit Enhancement obligation as set forth in Section 4.11 or its
Liquidity Facility obligations set forth in Section 6.01.

Section 9.03 Waiver of Past Defaults. Except to the extent otherwise provided,
the Holders of Certificates representing a majority of the then Current
Certificate Balance may waive any past default, Event of Default or breach of a
covenant under the Series Certificate Agreement and its consequences. In the
case of any such waiver, Freddie Mac, the Administrator and the Holders of the
Certificates will be restored to their former positions and rights,
respectively, but no such waiver will extend to any subsequent or other default,
Event of Default or breach of a covenant under the Series Certificate Agreement
or impair any right related to a subsequent or unwaived breach. When any
default, Event of Default or breach of a covenant is waived, such default, Event
of Default or breach will cease to exist and will be deemed cured and not to
have occurred for every purpose of the Series Certificate Agreement.

ARTICLE X

THE ADMINISTRATOR; HOLDERS’ LISTS AND REPORTS; BONDHOLDER

REPRESENTATIVE

Section 10.01 Certain Duties and Responsibilities. (a) (i) The Administrator
agrees to perform only such duties as are specifically set forth in the Series
Certificate Agreement, and no implied covenants or obligations will be read into
the Series Certificate Agreement against the Administrator. If Freddie Mac is
Administrator, it will hold or administer, or supervise the administration of,
the Series Pool in a manner consistent with and to the extent required by
prudence and in substantially the same manner as it holds and administers assets
of the same or similar type for its own account.

 

42



--------------------------------------------------------------------------------

(ii) The Administrator is not authorized to, and agrees that it will not, engage
in activities with respect to the Series Pool that are not required by the
Series Certificate Agreement.

(iii) In the absence of gross negligence or willful misconduct on its part, the
Administrator may conclusively rely upon certificates or opinions furnished to
the Administrator and conforming to the requirements of the Series Certificate
Agreement; provided, that, as to the truth of the statements and the correctness
of the opinions expressed therein in the case of any such certificates or
opinions which by any provision of the Series Certificate Agreement are
specifically required to be furnished to the Administrator, the Administrator
will be under a duty to examine those opinions or certificates to determine
whether or not they conform to the requirements of the Series Certificate
Agreement.

(b) No provision of the Series Certificate Agreement will be construed to
relieve the Administrator from liability for its own grossly negligent action or
its own grossly negligent failure to act, or its own willful misconduct, except
that:

(i) the Administrator will not be liable for any error of judgment made in good
faith by a Responsible Officer, unless it is proved that the Administrator was
grossly negligent in ascertaining the pertinent facts; and

(ii) the Administrator will not be liable with respect to any action taken or
omitted by it upon the direction of the required percentage of the Holders
affected (such percentage will not include those Certificates, if any, that are
to be disregarded in accordance with the definition of the term “Outstanding”)
relating to the time, method and place of conducting any Proceeding for any
remedy available to the Administrator, or relating to the exercise of any power
conferred upon the Administrator under the Series Certificate Agreement with
respect to the Certificates.

(c) No provision of the Series Certificate Agreement will require the
Administrator to expend or risk its own funds, or otherwise to incur any
financial liability in the performance of any of its duties under the Series
Certificate Agreement, or in the exercise of any of its rights or powers, if it
has reasonable grounds for believing that repayment of such funds, or adequate
indemnity against such risk or liability, is not reasonably assured to it.
However, the Administrator agrees to perform and continue performing fully its
duties under any other provision of the Series Certificate Agreement even
following any Person’s failure to perform any repayment or indemnity obligation
owed to the Administrator by such Person as described in this Section 10.01(c);
but such performance will not be deemed a waiver of the Administrator’s right to
repayment or indemnity.

(d) The permissive right of the Administrator to take actions enumerated in the
Series Certificate Agreement will not be construed as a duty, and the
Administrator will not be answerable for other than its own gross negligence or
willful misconduct.

(e) In no event will the Administrator be liable for acts or omissions of its
agents, designees, subcustodians or correspondents, other than its failure to
appoint them without gross negligence or willful misconduct.

 

43



--------------------------------------------------------------------------------

(f) In no event will the Administrator be liable for special, consequential or
punitive damages.

Section 10.02 Notice of Non-Monetary Default. The Administrator will transmit
notice of the occurrence of any Non-Monetary Default known to the Administrator,
(a) by Electronic Notice to Freddie Mac, the Sponsor, the Remarketing Agent and
each applicable Rating Agency promptly upon the Administrator’s Knowledge of
such Non-Monetary Default and, in any event, within one Business Day after such
Non-Monetary Default has become known to the Administrator, and (b) by first
class mail to all Holders of Certificates, as their names and addresses appear
in the Certificate Register, within five Business Days after the Administrator’s
Knowledge of such Non-Monetary Default.

Section 10.03 Certain Rights of the Administrator. Except as otherwise provided
in Section 10.01:

(a) the Administrator may rely, and will be protected in acting or refraining
from acting, (i) upon any document or facsimile transmission believed by it to
be genuine and to have been signed or presented by the proper party or parties,
or (ii) following consultation, upon any advice of counsel;

(b) the Administrator will be under no obligation to exercise any of the rights
or powers vested in it by the Series Certificate Agreement (other than with
respect to the Administrator’s obligation to make demands on the Liquidity
Facility or the Credit Enhancement at the request or direction of any of the
Holders of Class A Certificates pursuant to the Series Certificate Agreement),
unless such Holders of Class A Certificates have offered to the Administrator
reasonable security or reasonable indemnity against the costs, expenses and
liabilities which might be incurred by it in comply with such request or
direction;

(c) the Administrator will not be liable for any action that it takes or omits
to take in good faith and, in the absence of gross negligence or willful
misconduct, that it believes to be authorized or within its rights or powers.

(d) Freddie Mac, as Administrator, will have the right to engage subcontractors
for the performance of any of its duties as Administrator under the Series
Certificate Agreement.

Section 10.04 Parties that May Hold Certificates. The Administrator, any Paying
Agent, Certificate Registrar or any other agent of Freddie Mac, in its
individual or any other capacity, may become the owner or pledgee of Class A
Certificates with the same rights as it would have if it were not the
Administrator, Paying Agent, Certificate Registrar or such other agent.

Section 10.05 Information Regarding Holders. For purposes of taking or
recognizing any direction from the Holders of a given percentage of the Current
Certificate Balance of any Class, the Administrator may conclusively rely (i) in
the case of the Class A Certificates, on written information received from DTC
or its nominee while the Class A Certificates are held in book-entry only form
through the facilities of DTC, and (ii) in the case of Class B Certificates, on
a written certification received from the Sponsor.

 

44



--------------------------------------------------------------------------------

Section 10.06 Corporate Administrator Required; Eligibility. The Administrator,
if other than Freddie Mac, must have the following qualifications. It (i) will
be either (1) a bank or trust company organized, in good standing and doing
business under the laws of the State of New York or (2) a national banking
association organized, in good standing and doing business under the laws of the
United States of America with its principal place of business located in the
State of New York, in either case, reasonably acceptable to Freddie Mac,
(ii) will be authorized under such laws to exercise corporate trust powers,
(iii) will have a combined capital and surplus of at least $50,000,000,
(iv) will be subject to supervision or examination by Federal or State banking
authority, (v) will be a member of the Federal Reserve System and (vi) will not
be or be affiliated (within the meaning of Rule 405 under the Securities Act)
with any of Freddie Mac, the Remarketing Agent, any Class B Holder, or with an
Affiliate of any of the foregoing. If such Administrator publishes reports of
conditions at least annually, pursuant to law or the requirements of such
supervising or examining authority, then for the purposes of this paragraph, the
combined capital and surplus of such Administrator will be deemed to be its
combined capital and surplus as set forth in its most recently published report
of condition. If at any time the Administrator ceases to be eligible in
accordance with the provisions of this Section 10.06, it will resign immediately
in the manner and with the effect specified in Article X.

Section 10.07 Resignation. (a) Freddie Mac may resign from the duties imposed
upon Freddie Mac in its capacity as Administrator by the terms of the Series
Certificate Agreement at any time provided that at the time of its resignation a
successor administrator meeting the qualifications set forth in Section 10.06 is
appointed by Freddie Mac and has accepted such appointment. If Freddie Mac
resigns in accordance with these terms, it promptly will furnish written notice
to all Holders. Subsequent to such resignation, Freddie Mac will continue to be
obligated pursuant to the Credit Enhancement and the Liquidity Facility.

(b) If the Administrator is no longer Freddie Mac, the following provisions will
apply:

(i) No resignation or removal of the Administrator, and no appointment of a
successor Administrator pursuant to this Article X, will become effective until
the successor Administrator has accepted its appointment under this
Section 10.07(b).

(ii) The Administrator, or any Administrator or Administrators appointed as
successors, may resign at any time by giving written notice of resignation to
Freddie Mac, the Sponsor, the Remarketing Agent and each applicable Rating
Agency, and by mailing notice of resignation to Registered Holders of the
Certificates at their addresses appearing on the Certificate Register. Upon
receiving notice of resignation, Freddie Mac will promptly appoint a successor
Administrator or Administrators by delivering a Depositor Order to both the
resigning Administrator and the successor administrator. If no successor
administrator has been appointed and has accepted its appointment within 30 days
after the giving of such resignation notice, the resigning Administrator may
petition any court of competent jurisdiction for the appointment of a successor
Administrator, or any Holder of a Certificate may, subject to
Section 10.07(b)(vii), petition any such court for the appointment of a
successor Administrator. Such court may, after receiving such notice, if any, as
it may deem proper, appoint a successor administrator.

 

45



--------------------------------------------------------------------------------

(iii) If at any time:

(A) the Administrator ceases to be eligible under Section 10.06 and fails to
resign after written request by Freddie Mac; or

(B)(1) the Administrator becomes incapable of acting or (2) there is entered a
decree or order for relief by a court having jurisdiction in an involuntary case
against the Administrator under the Bankruptcy Code or any other applicable
federal or state bankruptcy, insolvency, or other similar law, or appointing a
receiver, or similar official of the Administrator, for any substantial part of
its property, or ordering the winding-up or liquidation of its affairs, and any
such decree or order continues unstayed and in effect for a period of 15
consecutive days, or (3) the Administrator commences a voluntary case under the
Bankruptcy Code, or any other applicable federal or state bankruptcy,
insolvency, or other similar law, or consents to the appointment of a receiver
or other similar official of the Administrator, of any substantial part of its
property, or the making by it of any assignment for the benefit of its
creditors, or the Administrator fails generally to pay its debts as such debts
become due or takes any corporate action in furtherance of any of the above,

then, in any such case, Freddie Mac, will remove the Administrator.

(iv) At any time Freddie Mac may, upon five days’ written notice to the
Administrator, and with or without cause, remove the Administrator and appoint a
successor Administrator.

(v) If the Administrator is removed or if a vacancy occurs in the office of the
Administrator for any cause, Freddie Mac will promptly appoint in writing a
successor Administrator. If no successor administrator is so appointed and
accepts its appointment as provided below within 30 days any Holder may petition
any court of competent jurisdiction to appoint a successor administrator. Such
court may thereupon, after such notice, if any, as it may deem proper, appoint a
successor administrator.

(vi) Freddie Mac will give notice of each removal of the Administrator, and each
appointment of, and the acceptance of its duties by, a successor administrator
by mailing notice of such event to the Registered Holders, and by Electronic
Notice to the Remarketing Agent, the Sponsor and each applicable Rating Agency.

(vii) Every successor Administrator appointed under the Series Certificate
Agreement will, within 10 days of its appointment, execute, acknowledge and
deliver to Freddie Mac, the Sponsor and its predecessor Administrator an
instrument accepting such appointment, and thereupon the resignation or removal
of the predecessor Administrator will become effective, and such successor
administrator, without any further act, deed, or conveyance, will become vested
with all the rights, powers, duties and obligations of its predecessor under the
Series Certificate Agreement. All relevant legal documents and records held by
the predecessor Administrator in such circumstance will be transferred to the
successor Administrator.

 

46



--------------------------------------------------------------------------------

(viii) No successor Administrator will accept its appointment unless, at the
time of such acceptance, such successor administrator is qualified and eligible
under Section 10.06 and satisfies the requirements for a “trustee” under
Section 26(a)(1) of the Investment Company Act.

Section 10.08 Preservation of Information; Communications to Holder. (a) Holders
may communicate with other Holders with respect to their rights under the Series
Certificate Agreement. If any Holder writes to the Administrator and states that
it desires to communicate with other Holders with respect to its rights under
the Series Certificate Agreement, and encloses with such writing a copy of the
form of proxy or other communication which it proposes to transmit to the other
Holders, the Administrator will, within five Business Days after the receipt of
such writing, at its election either:

(i) afford such Holder access to the information regarding the names and
addresses of all other Holders provided by the Remarketing Agent pursuant to
Section 14.03, or

(ii) inform the requesting Holder(s) of the approximate number of Holders whose
names and addresses appear in the information provided by the Remarketing Agent
pursuant to Section 14.03, and as to the approximate cost of mailing to such
Holders the form of proxy or other communication, if any, specified in such
written request.

If the Administrator does not allow the requesting Holder(s) access to the
information described in subsection (i) above, the Administrator will, upon the
written request of such Holder(s), mail to each current Holder a copy of the
form of proxy or other communication that is specified in such request, with
reasonable promptness, upon the Administrator’s receipt of the material to be
mailed and payment of the reasonable mailing expenses. The Holder(s) requesting
such mailing will be solely responsible for complying with any state and Federal
securities laws and regulations regarding any communication pursuant to this
Section, and the Administrator will have no responsibility in that regard. At
the request of Freddie Mac, a requesting Holder may be required to provide an
Opinion of Counsel that all securities laws have been complied with in
connection with any such mailing.

(b) Every Holder, by receiving and holding any such information as to the names
and addresses of the Holders in accordance with Section 10.08(a), or by
directing the Administrator to mail certain information pursuant to
Section 10.08(b), agrees with Freddie Mac and the Administrator to hold such
information confidential, and agrees that none of Freddie Mac, the Remarketing
Agent or the Administrator will be held accountable by reason of the disclosure
of such information regardless of the source from which such information was
derived.

Section 10.09 Bondholder Representative. Freddie Mac in its role as provider of
the Credit Enhancement and the Liquidity Facility will be appointed as the
Bondholder Representative for all Bonds. If any action, consent or direction
relating to a change in the terms of the Bonds or the related Bond Documents is
required from the owners of the Bonds as

 

47



--------------------------------------------------------------------------------

provided in the related Bond Documents, the Administrator will solicit from the
Bondholder Representative (or the Bondholder Representative’s appointee) its
proxy for such vote, consent or direction in favor of and returnable to the
Administrator, which will vote, consent or otherwise take direction solely in
accordance with the written direction of the Bondholder Representative (or its
appointee); provided upon the occurrence and during the continuance of any
failure by Freddie Mac to pay under its Credit Enhancement or Liquidity Facility
in accordance with the terms hereof, the Administrator will solicit from each
Holder of the Certificates instead of the Bondholder Representative its proxy
for any such vote, consent or direction in favor of and returnable to the
Administrator, which will vote, consent or otherwise take direction solely in
accordance with such proxies, weighted by the Current Certificate Balance of
each Holder providing the same. The Administrator shall have no liability for
any failure to act resulting from the late return of, or failure to return, any
such proxy sent by the Administrator to a Holder.

ARTICLE XI

PROFITS AND LOSSES

Section 11.01 Tax Information. The Administrator, upon request, will furnish
Freddie Mac and the Holders of Certificates with all such information known to
the Administrator as may be reasonably required by Freddie Mac and the Holders
of Certificates in connection with the preparation of tax returns and other
information relating to the Series Certificate Agreement.

Section 11.02 Capital Accounts. (a) There will be established for each Holder a
capital account (the “Capital Account”) on the books for the Series Pool to be
maintained and adjusted pursuant to the Series Agreement, which will control
(pursuant to the provisions of Article XIII) the division of Series Pool Assets
upon the termination of the Series Pool and liquidation and/or distribution of
the Series Pool Assets or the redemption of any Certificate. Such Capital
Account will be increased by (i) the amount of all Capital Contributions made or
deemed made by such Holder to the Series Pool pursuant to the Series Certificate
Agreement, and (ii) the allocable share of Profits, Market Discount Gains and
Capital Gains of such Holder and all items in the nature of income or gain
specially allocated to such Holder pursuant to Sections 11.03 and 11.05; and
will be decreased by (i) the amount of any cash and the Fair Market Value of any
non-cash assets distributed to such Holder by the Series Pool pursuant to the
Series Certificate Agreement, and (ii) the allocable share of Losses and Capital
Losses of such Holder and all items in the nature of Series Pool expenses or
losses which are specially allocated to such Holder pursuant to Sections 11.04
and 11.05. Freddie Mac will be responsible for the establishment and maintenance
of the Capital Accounts in accordance with this Section 11.02 and, to facilitate
such establishment and maintenance, will monitor the Current Certificate
Balances of Holders of Class A Certificates and Class B Certificates.

(b) Immediately before a distribution to any Holder in redemption of all or any
portion of its Certificates (including the liquidation of the Series Pool as a
result of a Series Termination Event), the Capital Account of such Holder will
be increased or decreased, as the case may be with its allocable portion of any
Profit, Losses, Market Discount Gain, Capital Gain or Capital Loss, or other
items of income, gain, loss or deduction that would result if the Series Pool
Assets were sold at such time at their Fair Market Values. In the case of any
distribution of Bonds to any Holder, the Capital Account of such Holder will be
adjusted in the manner described in the preceding sentence.

 

48



--------------------------------------------------------------------------------

(c) A transferee of an interest in the Series Pool will succeed to the Capital
Account of the transferor to the extent it relates to the interest transferred.

(d) The foregoing provisions and the other provisions of the Series Certificate
Agreement relating to the maintenance of Capital Accounts are intended to comply
with Section 1.704-1(b) of the Regulations, and will be interpreted and applied
in a manner consistent therewith. In the event that Freddie Mac determines that
it is necessary to modify the manner in which the Capital Accounts, or any
debits or credits thereto are computed in order to comply with such Regulations,
Freddie Mac will make such modification, provided that such modification is not
likely to have a material effect on the amounts distributable to any Holders
pursuant to Articles IV, VII or XIII upon the withdrawal of the Holders or the
dissolution of the Series Pool.

Section 11.03 Allocations of Profits, Market Discount Gains and Capital Gains.
(a) Profits for each Fiscal Year or other relevant period will be allocated
(i) first, to the Holders of Class A Certificates in proportion to their Current
Class A Certificate Balances until each Holder of a Class A Certificate has been
allocated, on a cumulative basis, an amount equal to the cumulative amount of
its Required Class A Certificate Interest Distribution Amount for such period;
(ii) second, to the Holders of Class B Certificates, in proportion to their
Current Class B Certificate Balances, the Class A Certificate Notional
Accelerated Principal Paydown Amount, and (iii) third, the remainder to the
Holders of the Class B Certificates in proportion to their Current Class B
Certificate Balances. The Capital Accounts relating to the Class B Certificates
will be adjusted for any bond premium required to be amortized pursuant to
Section 171 of the Code and any other capitalized items subject to amortization.

(b) Market Discount Gains realized under applicable federal income tax
provisions from a Disposition of any Bond will be allocated solely to the
Holders of Class B Certificates in proportion to their current Class B
Certificate Balances.

(c) Capital Gains recognized other than in connection with an Exchange Date will
be allocated in accordance with the Gain Share.

(d) With respect to an Exchange Date, Capital Gains will be allocated: (i) to
the extent that any Losses or Capital Losses have been allocated to the Holders
of Class B Certificates pursuant to Section 11.04(a), first, to the Holders of
Class B Certificates, pro rata, until the sum of all amounts of Losses or
Capital Losses allocated to them under Section 11.04(a) for the current and all
preceding periods equals the sum of all Capital Gains allocated to them pursuant
to this subsection or Section 11.03(c) for the current and all preceding
periods, and (ii) thereafter according to the Gain Share.

(e) In the event of a partial redemption of the Bonds, the Gain Share is only
determined with respect to Holders that are redeemed as a result thereof.

Section 11.04 Allocations of Losses and Capital Losses. (a) Other than in
connection with the occurrence of an Exchange Date, Losses and Capital Losses
that result from a liquidation of the related Bonds as a result of a mandatory
purchase, failure to remarket tendered Class A Certificates or redemption of any
related Bonds will be allocated to the Holders of the Class B Certificates, pro
rata, to the extent of their Capital Account Balances.

 

49



--------------------------------------------------------------------------------

(b)(1) In connection with the occurrence of a Tender Option Termination Event
and immediately prior to the distribution of the Bonds, Affected Bonds or sales
proceeds, as applicable, to the Holders, both Losses and Capital Losses will be
allocated: (i) first, to the Holders of the Affected Class A Certificates and
Affected Class B Certificates on a pro rata basis in proportion to the Aggregate
Outstanding Certificate Balances until their Capital Account Balances have been
reduced to zero; and (ii) thereafter, to the Sponsor.

(2) In connection with the occurrence of an Exchange Date described in
Section 6.06(c)(iii), and immediately prior to the distribution of Bonds or
sales proceeds, as applicable, to the Holders, both Losses and Capital Losses
will be allocated (i) first, to the Holders of Class B Certificates and Class A
Certificates on a pro rata basis in proportion to the Aggregate Outstanding
Certificate Balances until their Capital Account Balances have been reduced to
zero; and (ii) thereafter, to the Sponsor.

(c) Notwithstanding anything to the contrary contained in this Article XI, any
“partner nonrecourse deductions” within the meaning of Section 1.704-2(i)(2) of
the Regulations will be allocated to the partner bearing the economic risk of
loss for the related debt, in the manner required by Section 1.704-2(i)(1) of
the Regulations.

(d) Any Loss (or item thereof) not otherwise allocated pursuant to this Article
XI will be allocated to the Sponsor.

Section 11.05 Special Allocations. (a) Notwithstanding anything to the contrary
contained in this Article XI, no allocation of a loss or deduction will be made
to a Holder to the extent such allocation would cause or increase an Adjusted
Capital Account Deficit with respect to such Holder. In the event that any
Holder unexpectedly receives adjustments, allocations or distributions described
in Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6) of the Regulations, items of
income and gain will be specially allocated to each such Holder in an amount and
manner sufficient to eliminate, to the extent required by the Regulations, the
Adjusted Capital Account Deficit of such Holder as quickly as possible. In no
event, however, will any item or items of Series Pool income that represent
Market Discount be allocated to any Holder of a Class A Certificate. This
Section 11.05(a) is intended to constitute a “qualified income offset” within
the meaning of Section 1.704-1(b)(2)(ii)(d)(3) of the Regulations and will be
interpreted consistently therewith.

(b)(i) Notwithstanding anything to the contrary contained in this Article XI, if
there is a net decrease in “partnership minimum gain” within the meaning of
Section 1.704-2(d)(1) of the Regulations during any Fiscal Year, each Holder who
has a share of the partnership minimum gain will be specially allocated items of
Series Pool income and gain in an amount equal to such Holder’s share of the net
decrease in partnership minimum gain, subject to any modifications deemed
appropriate by Freddie Mac to comply with the minimum gain chargeback
requirement of Section 1.704-2(f) of the Regulations. This subsection is
intended to comply with the “partnership minimum gain chargeback” requirement of
Section 1.704-2(f) of the Regulations and will be interpreted consistently
therewith.

 

50



--------------------------------------------------------------------------------

(ii) Notwithstanding anything to the contrary contained in this Article XI,
except as otherwise provided in Section 1.704-2(i)(4) of the Regulations, if
there is a net decrease in “partner nonrecourse debt minimum gain” within the
meaning of Section 1.704-2(i)(3) of the Regulations, attributable to “partner
nonrecourse debt” within the meaning of Section 1.704-2(b)(4) of the Regulations
during any Fiscal Year, each Holder who has a share of the partner nonrecourse
debt minimum gain attributable to such partner nonrecourse debt, determined in
accordance with Section 1.704-2(i)(5) of the Regulations, will be specially
allocated items of Series Pool income and gain for such Fiscal Year (and, if
necessary, subsequent Fiscal Years) in an amount equal to such Holder’s share of
the net decrease in partner nonrecourse debt minimum gain attributable to such
partner nonrecourse debt, determined in accordance with Section 1.704-2(i)(4) of
the Regulations. Allocations pursuant to the previous sentence will be made in
proportion to the respective amounts required to be allocated to each Holder
pursuant thereto. The items to be so allocated will be determined in accordance
with Sections 1.704-2(i)(4) and 1.704-2(j)(2) of the Regulations. This
subsection is intended to comply with the “partner minimum gain chargeback”
requirement of Section 1.704-2(i)(4) of the Regulations and will be interpreted
consistently therewith.

(c) To the extent an adjustment to the adjusted tax basis of any Series Pool
Assets pursuant to Section 734(b) of the Code or Section 743(b) of the Code is
required, pursuant to Section 1.704-1(b)(2)(iv)(m) of the Regulations, to be
taken into account in determining Capital Accounts, the amount of such
adjustment to the Capital Accounts of each of the Holders will be treated as an
item of gain (if the adjustment increases the basis of the Series Pool Asset) or
loss (if the adjustment decreases such basis) in respect of the relevant Series
Pool Assets and such gain or loss will be specially allocated to the Holders in
a manner consistent with the manner in which their Capital Accounts are required
to be adjusted pursuant to such Section of the Regulations.

(d) The allocations set forth in Sections 11.05(a), (b) and (c) (collectively,
the “Regulatory Allocations”) are intended to comply with certain requirements
of Section 1.704-1(b) of the Regulations. By its purchase of a Class A
Certificate or Class B Certificates, each Holder acknowledges that the
Regulatory Allocations may not be consistent with the manner in which the
Holders intend to divide Series Pool distributions. Accordingly, the Holders
agree that the Regulatory Allocations will be offset with subsequent allocations
of income, gain, loss, or deduction pursuant to this Section 11.05(d)
(collectively, the “Offsetting Allocations”), so that the net amount of any
Regulatory Allocations and Offsetting Allocations pursuant to this Article XI
will, to the greatest extent possible, be equal to the net amount that would
have been allocated to each Holder pursuant to the provisions of this Article XI
if the Regulatory Allocations had not occurred.

(e) If the Partnership Factors apply, notwithstanding any other provision of the
Series Certificate Agreement, during each Fiscal Year the Sponsor will be
allocated a percentage of Profits, Capital Gains, Market Discount Gain, Losses
and Capital Losses, and of each other item of income, gain, loss, deduction or
credit not less than the Minimum Sponsor Percentage.

(f) If the Sponsor has a deficit balance in its Capital Account following a
Series Termination Event and the liquidation of its Certificate (after giving
effect to all contributions, distributions, allocations and other Capital
Account adjustments for all Fiscal Years, including the Fiscal Year during which
such liquidation occurs), the Sponsor will be treated, as obligated to restore
the amount of such deficit balance to the Series Pool by the end of such Fiscal
Year or, if later, within 90 days after the date of such liquidation, but only
to the extent of the Sponsor’s legal obligations, if any, to Freddie Mac and
other creditors of the Series Pool.

 

51



--------------------------------------------------------------------------------

Section 11.06 Tax Allocations; Code Section 704(c). (a) For federal income tax
purposes, except as provided in this Section 11.06, each item of income, gain,
loss, deduction and credit of the Series Pool will be allocated consistent with
the allocations described in Sections 11.03 through 11.05.

(b) If there is a difference between the adjusted tax basis of any Series Pool
Asset and its fair market value when such asset was contributed to the Series
Pool, allocations of gain or loss and amortization of bond premium with respect
to such asset, as computed for tax purposes, will be made among the Holders in a
manner which takes such difference into account in accordance with
Section 704(c) of the Code and Section 1.704-1(b)(4)(i) of the Regulations.

(c) All liabilities of the Series Pool (both recourse and nonrecourse)
(including any reimbursement obligations under the Reimbursement Agreement) will
be allocated to the Sponsor. Excess nonrecourse liabilities, if any, will be
allocated to the Sponsor.

(d) Any elections or other decisions relating to such allocations will be made
by Freddie Mac in any manner that reasonably reflects the purpose and intention
of the Series Certificate Agreement. Allocations pursuant to this Section are
solely for purposes of federal, state and local taxes and will not affect, or in
any way be taken into account in computing, any Holder’s Capital Account or
share of Profits, Capital Gains, Losses, Capital Losses, other items or
distributions pursuant to any provision of the Series Certificate Agreement.

Section 11.07 Allocation Among Holders. Except as otherwise provided, all
amounts allocated to transferring Holders will be allocated among them in
accordance with the interests held by each such Holder from time to time.
Subject to applicable Regulations, all items of income, gain, expense or loss
that are allocated pursuant to this Article XI for a Fiscal Year allocable to
any Certificates will be allocated between the transferor and the transferee
based on an interim closing of the Series Pool’s books.

Section 11.08 Tax Matters; Tax Election. It is the intention of the parties that
the Series Pool will be classified as a partnership for all federal, state and
local tax purposes. Each Holder and transferee of Certificates acknowledges that
it will treat the Series Pool as a partnership for federal, State and local
income tax purposes and that it intends and expects to be treated as a partner
for such purposes. No Person is authorized to elect under Section 301.7701-3(c)
of the Regulations or any applicable State or local law to have the Series Pool
classified as a corporation for federal or any applicable State or local income
tax purposes. Freddie Mac will have the discretion to make, or if necessary, to
instruct the Administrator to take the necessary steps to make, a Monthly
Closing Election on behalf of the Series Pool, in which case the Sponsor and
each Holder of Certificates (by their purchase of Certificates) will be deemed
to have consented to the Monthly Closing Election. The Series Pool, the Sponsor
and each Holder of Certificates (by their purchase of Certificates) agrees to
comply with any special tax reporting requirements applicable to the Monthly
Closing Election. Additionally, Freddie Mac may at its discretion and to the
extent permitted by applicable law, file a Section 761 Election to exclude the
Series Pool from the application of all of the provisions of Subchapter K of
Chapter 1 of the Code. Each Holder, by virtue of acquiring a Certificate in a
Series of Certificates, consents,

 

52



--------------------------------------------------------------------------------

pursuant to Section 761 of the Code, to the Section 761 Election. The Sponsor
will be liable for any penalties and interest on penalties imposed on the Series
Pool relating to the Section 761 Election. The parties hereto agree that Freddie
Mac will not act as or be deemed to be a partner for federal, state or local tax
purposes by virtue of its execution and delivery of the Liquidity Facility.
Freddie Mac agrees to timely file the necessary or appropriate elections and all
tax returns and tax reports consistent with and based upon this Section 11.08
and neither Freddie Mac nor any Holder will take any position on any tax return
or report or in any proceeding or audit which is inconsistent with this
Section 11.08.

Section 11.09 Accounting Method. The Series Pool will compute its income on the
accrual method of accounting.

Section 11.10 Tax Matters Partner. (a) If Freddie Mac is one of the Holders of
Class B Certificates or if permitted by applicable law, Freddie Mac will file
any required federal, state or local tax returns for the Series Pool, and will
act as the “Tax Matters Partner” for the Series Pool in the manner specified in
the Regulations. In any other case, the Holder of the Class B Certificates
having the largest Current Class B Certificate Balance is designated as the
partner responsible for filing such tax returns and as Tax Matters Partner for
the Series Pool. Such Holder, however, by its acceptance of its Class B
Certificate, agrees to designate Freddie Mac as its agent and attorney-in-fact
in the performance of all the duties required of, or permitted to be taken by,
the partner responsible for filing such tax returns and the Tax Matters Partner
for the Series Pool and, if requested by Freddie Mac, to execute a power of
attorney to this effect. Freddie Mac agrees to prepare such tax returns and, if
permitted by applicable law, to sign and file such tax returns on behalf of the
Series Pool. To the extent required by law, Freddie Mac will provide Holders
with copies of any such tax returns. Freddie Mac will represent the Series Pool
to the extent permitted by law in connection with any inquiry, examination or
audit of the Series Pool affairs by tax authorities.

(b) Each Registered Holder and Holder by acceptance of its Certificate agrees
(i) to hold the Tax Matters Partner and Freddie Mac (and any officer, director,
agent, employee, member, stockholder, or Affiliate of Freddie Mac) harmless
from, and (ii) in connection with any action taken at the request of such
Registered Holder or Holder, to indemnify the Tax Matters Partner and Freddie
Mac (and any officer, director, agent, employee, member, stockholder, or
Affiliate of Freddie Mac) against, any actual out-of-pocket loss, liability,
expense, damages or injury suffered, sustained or incurred to the extent that
they are a direct result of any acts, omissions, or alleged acts or omissions
arising out of the activities or actions of the Tax Matters Partner and Freddie
Mac in connection with the performance of its duties as Tax Matters Partner or
as agent or attorney-in-fact for the Tax Matters Partner, including but not
limited to any penalties or interest thereon assessed under the Code or other
applicable tax laws, judgments, fines, amounts paid in settlement, reasonable
attorneys’ fees and expenses and other costs or expenses incurred in connection
with the defense of any actual or threatened action, proceeding or claim, unless
such acts, omissions or alleged acts or omissions constitute fraud, gross
negligence, or willful misconduct by Freddie Mac and the Tax Matters Partner,
respectively.

Section 11.11 Compliance with Code Requirements. The Administrator will comply
with all requirements of the Code and other applicable tax laws with respect to
the withholding from any payments made by it on any Certificates of any
applicable back-up withholding taxes or other withholding taxes imposed thereon
and with respect to any applicable information

 

53



--------------------------------------------------------------------------------

reporting requirements (e.g., Form 1099-B) in connection therewith; provided
however, that with respect to any applicable withholding and reporting
requirements relating to original issue discount or market discount, Freddie Mac
will provide the Administrator with any calculations pertaining thereto.

ARTICLE XII

AMENDMENTS

Section 12.01 Amendments. (a) Except as provided in Section 12.01(b), without
the consent of the Holders of any Class A Certificates, the Standard Terms and
the Series Certificate Agreement may be amended if the conditions provided in
Section 12.01(c) have been satisfied. When Freddie Mac gives the Administrator a
Depositor Order, the Administrator will enter into any amendment permitted by
the Series Certificate Agreement if the Administrator determines the amendment
is in acceptable form.

(b) The Standard Terms may be amended in order to amend any of the provisions
relating to (i) distributions and payments from the Distribution Account and
Bond Payment Subaccounts, (ii) the determination of the Reset Rate and changes
in the Reset Rate, (iii) the Tender Option or Tender Option Termination Events
or (iv) this Section 12.01(b), if the conditions provided in Section 12.01(c)
have been satisfied, provided, that (x) such amendments will be subject to the
consent of the Holders of Class A Certificates, which consent will be evidenced
by executing a Retention Notice, and (y) Holders of Class A Certificates that do
not consent to such amendments by executing a Retention Notice will have their
Certificates subject to Mandatory Tender.

The Administrator is authorized and agrees to join in the execution of any such
amendment and to make any further appropriate agreements and stipulations that
may be contained in such amendment when Freddie Mac requests such execution if
the conditions to such amendment have been satisfied.

(c) No amendment to the Standard Terms or the Series Certificate Agreement will
be effective without the written consent of the Sponsor and until all of the
following conditions have been satisfied:

(i) Freddie Mac and the Administrator have received an Opinion of Tax Counsel
satisfactory to each of them to the effect that such amendment does not
adversely affect any of the prior opinions relating to federal income taxation
pertaining to the Certificates;

(ii) The Required Class B Certificate Consent has been delivered to the
Administrator;

(iii) The Administrator will provide notice of any proposed amendment to the
Registered Holders at least 20 days prior to the effective date of such
amendment. In the case of an amendment that is not a Section 12.01(b) amendment,
if the Reset Rate is a Monthly Reset Rate, and the next Purchase Date or
Mandatory Tender Date will occur either (i) after the proposed effective date of
such amendment, or (ii) before the date which is 10 Business Days after the
Registered Holders receive notice of such

 

54



--------------------------------------------------------------------------------

amendment, then Holders of Class A Certificates will be permitted to treat the
Business Day preceding the proposed effective date of such amendment as a
Purchase Date for purposes of exercising their Optional Tender. In the case of a
Section 12.01(b) amendment, Holders of Class A Certificates who elect to retain
their Class A Certificates, in accordance with Section 6.07 of the Standard
Terms, will be deemed to have consented to the related amendment; and

(iv) Each applicable Rating Agency has confirmed its rating on the Class A
Certificates.

The Administrator will promptly provide notice to the Sponsor, the Remarketing
Agent and each applicable Rating Agency of any amendments to the Standard Terms
or the Series Certificate Agreement.

Section 12.02 Execution of Amendments. In executing any amendment permitted by
this Article XII, the Administrator will be entitled to receive, and (subject to
Sections 10.01 and 10.03) will be fully protected in relying upon, an Opinion of
Counsel stating that the execution of such amendment is authorized or permitted
by the Series Certificate Agreement. The Administrator may, but will not be
obligated to, enter into any such amendment that affects the Administrator’s own
rights, duties, liabilities or immunities under the Series Certificate Agreement
or otherwise.

Section 12.03 Effect of Amendment. Upon the execution of any amendment pursuant
to the provisions of this Article XII, the Series Certificate Agreement will be
deemed modified and amended with respect to all Certificates, and the respective
rights, limitations of rights, obligations and immunities under the Series
Certificate Agreement of the Administrator, Freddie Mac, the Holders of
Certificates and any other affected secured parties under the Series Certificate
Agreement will thereafter be determined, exercised and enforced under the Series
Certificate Agreement subject in all respects to such amendment, and all the
terms and conditions of any such amendment will be deemed part of the terms and
conditions of the Series Certificate Agreement for all purposes.

Section 12.04 Reference in Certificates to Amendments. Certificates
authenticated and delivered after the execution of any amendment pursuant to
this Article XII may, and if required by the Administrator will, bear a notation
in form approved by the Administrator as to any matter provided for in such
amendment. New Certificates that are modified to conform to such amendment may
be prepared and executed by Freddie Mac and authenticated and delivered by the
Administrator in exchange for Outstanding Certificates.

ARTICLE XIII

TERMINATION

Section 13.01 Termination. (a) The respective obligations of Freddie Mac, the
Administrator, the Remarketing Agent and the Sponsor created under the Series
Certificate Agreement will terminate (other than the obligation of the
Administrator to enforce any remaining obligations of Freddie Mac under
Section 4.11 and to make payment to the Holders, and except with respect to the
duties and obligations set forth in Sections 3.04(a), 3.05, 3.09, 4.02(d),
11.08, 11.10, 11.11, 13.02(b) and 14.09, which will survive any termination of
the Series Certificate Agreement) upon the earliest of the following events
(each of which is a “Series Termination Event”):

 

55



--------------------------------------------------------------------------------

(i) the Series Expiration Date;

(ii) the Exchange Date on which all Certificates are exchanged for either Bonds
or sales proceeds in connection with a Tender Option Termination Event or a
Liquidity Failure;

(iii) the Mandatory Tender Date arising in connection with a Liquidity Provider
Termination Event, a Clean-Up Event, or, if applicable, following a Sponsor Act
of Bankruptcy (collectively, a “Terminating Mandatory Tender Date”); or

(iv) the date on which the Optional Disposition Right has been exercised with
respect to the last Class A Certificate (unless such Class A Certificate has
been remarketed).

Any termination of the Series Certificate Agreement on the Series Expiration
Date will be effected as provided in Section 13.02. Any termination of the
Series Certificate Agreement on the Exchange Date following the occurrence of a
Tender Option Termination Event will be effected as provided in Sections 7.01
and 13.04. Any termination of the Series Certificate Agreement on the Exchange
Date following the occurrence of a Liquidity Failure will be effected as
described in as provided in Sections 6.06(c)(iii), 13.01(b) and 13.04. Any
termination of the Series Certificate Agreement upon the occurrence of a
Terminating Mandatory Tender Date will be effected as provided in Sections
13.01(b) and 13.03. Any termination of the Series Certificate Agreement on the
date on which the Optional Disposition Right has been exercised with respect to
the last Class A Certificate described above will be effected as provided in
Sections 7.05 and 13.01(b). The Administrator will promptly provide notice to
Freddie Mac, the Sponsor, the Remarketing Agent and each applicable Rating
Agency of any Series Termination Event.

(b) On the Exchange Date, the applicable Terminating Mandatory Tender Date, or
the applicable Optional Disposition Date described in Section 13.01(a)(iv),
(i) the amounts, if any, on deposit in the Bond Payment Subaccount—Interest, or
Bond Payment Subaccount—Principal, to the extent not previously distributed,
will be distributed to the Holders based on their respective Current Certificate
Balances and in accordance with their positive Capital Account Balances, and
(ii) the amount in the Bond Payment Subaccount – Holdback, will be distributed
to the Holders of Class B Certificates.

(c) So long as the Sponsor maintains the Minimum Sponsor Interest and a Series
Termination Event has not occurred, the Series Pool will continue in full force
and effect. The Series Pool will not terminate prior to the occurrence of a
Series Termination Event.

Section 13.02 Final Distribution on the Series Expiration Date. (a) The
Administrator will give written notice to the Holders of the pending termination
of the obligations and responsibilities of Freddie Mac, the Administrator, the
Remarketing Agent and the Sponsor under the Series Certificate Agreement when
the Series Expiration Date occurs.

 

56



--------------------------------------------------------------------------------

Such written notice will specify (i) the date on which the Administrator expects
the final payment or distribution of principal will be made, but only upon
presentation and surrender of such Certificates for cancellation at the
principal office of the Administrator specified in such notice, (ii) the
expected amount of such final payment or distribution, and (iii) that the
Regular Record Date otherwise applicable with respect to such payment or
distribution is not applicable, and that such payment or distribution will be
made only to the Holders presenting and surrendering such Certificates at the
principal office of the Administrator specified in such notice.

Even though a Certificate is surrendered when the final distribution of
principal with respect to that Certificate is made, if interest or redemption
premium with respect to such Certificate will be distributable pursuant to the
Series Certificate Agreement on a date after such final distribution of
principal, the Administrator will make such distribution from amounts deposited
with respect to such interest or redemption premium in the related Distribution
Account in accordance with the Series Certificate Agreement.

(b) Even after the Series Certificate Agreement terminates on the Series
Expiration Date, any funds not distributed to any Holder of Certificates on the
Redemption Date established for the final distribution on such Certificates
because of the failure of such Holder to tender its Certificates will, on such
Redemption Date, be set aside and credited to the account of the applicable
non-tendering Holder. If any Certificates as to which notice of the pendency of
the final distribution has been given as described in the second preceding
paragraph have not been surrendered for cancellation within six months after the
time specified in such notice, the Administrator will mail a second notice to
the remaining non-tendering Holders to surrender their Certificates for
cancellation in order to receive the final distribution with respect to their
Certificates. If within one year after the second notice all Certificates have
not been surrendered for cancellation, the Administrator will, directly or
through an agent, make a reasonable effort to contact the remaining
non-tendering Holders concerning surrender of their Certificates. The costs and
expenses of maintaining the funds and of contacting such Holders will be paid
out of the assets remaining in such funds prior to any distribution to such
Holders. If within two years after the second notice any Certificates have not
been surrendered for cancellation, the Administrator will thereafter hold such
amounts for the benefit of such Holders, subject to any applicable escheat
statutes. Any amounts held as described above will not be invested. No interest
will accrue or be payable to any Holder on any amount held as a result of the
Holder’s failure to surrender its Certificates for final payment in accordance
with this paragraph.

If the Aggregate Outstanding Class B Certificate Balance has not been reduced to
zero after the final distributions pursuant to the provisions of Article IV and
this Section 13.02 have been effected, all Class B Certificates will nonetheless
be surrendered at the principal office of the Administrator. On the Series
Expiration Date or as soon as practicable thereafter, the Bonds will be sold to
the extent necessary to pay any accrued and unpaid expenses of the Series Pool
(including, but not limited to, any unpaid Administrator Fee, Administrator
Advances, Daily Administrator Advance Charges, Freddie Mac Fee, Servicing Fee
and Remarketing Agent Fee). The remaining Bonds will be distributed to the
Pledge Custodian to be held pursuant to the Reimbursement Agreement.

Section 13.03 Terminating Mandatory Tender Date. (a) The Administrator will give
written notice to the Registered Holders of the pending termination of the
obligations and responsibilities of Freddie Mac, the Sponsor, the Remarketing
Agent and the Administrator under the Series Certificate Agreement on a
Terminating Mandatory Tender Date together with the notice of Mandatory Tender
provided in Article VI.

 

57



--------------------------------------------------------------------------------

(b) By the close of business on the related Terminating Mandatory Tender Date,
the Administrator will liquidate the Series Pool in accordance with the
following provisions. On the second Business Day immediately preceding the
Terminating Mandatory Tender Date, the Administrator will solicit three bids to
purchase the Bonds from Persons other than the Specified Parties and which
customarily provide such bids, including but not limited to investment dealers
and brokers that customarily deal in municipal bonds, determined for the
Business Day immediately preceding the Terminating Mandatory Tender Date.

(c) On the Terminating Mandatory Tender Date, the Administrator will sell the
Bonds to the extent necessary to pay (i) any accrued and unpaid expenses of the
Series Pool (including, but not limited to, Administrator Fee, Freddie Mac Fee,
Administrator Advances, Daily Administrator Advance Charges, Servicing Fee and
Remarketing Agent Fee) and (ii) Hypothetical Gain Share, if any, as calculated
by the Administrator, to the extent unpaid by any Holder or Holders of Class B
Certificates at their election after inquiry by the Administrator. The remaining
Bonds will be distributed to the Pledge Custodian to be held pursuant to the
Reimbursement Agreement.

(d) The Administrator will calculate and pay Hypothetical Gain Share, if any, in
addition to the Purchase Price on the Terminating Mandatory Tender Date to the
Holders of Class A Certificates tendered on the Terminating Mandatory Tender
Date from (i) first, amounts provided by the Holders of Class B Certificates to
the Administrator on such Terminating Mandatory Tender Date at their election
after inquiry by the Administrator and (ii) second, from sales proceeds as
described in Section 13.03(c).

(e) When the distributions required pursuant to Section 13.03 have been
completed, all Class A Certificates and Class B Certificates will be canceled.

Section 13.04 Exchange Date. (a) The Administrator will provide written notice
of the pending termination of the responsibilities of Freddie Mac, the Sponsor,
the Remarketing Agent and the Administrator under the Series Certificate
Agreement arising from an Exchange Date. The termination of the Series Pool will
be governed by the applicable provisions in the following paragraphs.

(b) Liquidity Failure or Tender Option Termination Event Relating to Rating
Downgrade. If the Exchange Date arises from a Liquidity Failure or a Tender
Option Termination Event described in Section 7.01(a)(iii) hereof, the following
provisions will govern.

(i) On the Business Day immediately preceding such Exchange Date, the
Administrator will solicit at least three commitments to purchase the Bonds from
Persons, other than Specified Parties, which customarily provide such bids,
including but not limited to investment dealers and brokers that customarily
deal in municipal bonds. In the case of either a Liquidity Failure or a Tender
Option Termination Event described in Section 7.01(a)(iii) hereof, if the Bonds
can be sold for a price that is at least equal to the sum of the amounts
specified in clauses (A) through (C) of the next subparagraph (the “Total
Termination Required Exchange Price”), the Series Pool will be liquidated in
accordance with the provisions of Section 13.04(b)(ii). In the case of either a
Liquidity Failure or a Tender Option Termination Event described in
Section 7.01(a)(iii) hereof, if the Bonds cannot be sold for a price that is at
least equal to the Total Termination Required Exchange Price, Freddie Mac will
elect that the Bonds be subject to mandatory purchase from the Series Pool at
the Release Purchase Price and declare a Release Event for such purpose, and the
Administrator will distribute the proceeds from such funding of such Release
Event in the order provided in Section 13.04(b)(ii). If there is any failure in
the funding of such Release Event which failure continues for a period of three
(3) Business Days, the Series Pool will be liquidated in accordance with the
provisions of Section 13.04(b)(iii).

 

58



--------------------------------------------------------------------------------

(ii) If the Bonds can be sold for a price that is at least equal to the Total
Termination Required Exchange Price, the Administrator will sell the Bonds on
the Exchange Date to the party that has committed, by the close of the
Administrator’s business on the Business Day preceding the Exchange Date, to
purchase the Bonds at the Commitment Price; however, if any Specified Party
commits to purchase the Bonds at a price that is at least the Commitment Price,
the Bonds will be sold to such Specified Party, with priority given, first, to
Holders of Class B Certificates, and second, to Freddie Mac. Immediately upon
the disposition of the Bonds in accordance with this subparagraph, the
Administrator will distribute the liquidation proceeds from the sale of Bonds:
(A) first, to pay any accrued and unpaid expenses of the Series Pool (including,
but not limited to any Administrator Fee, Freddie Mac Fee, Administrator
Advance, Daily Administrator Advance Charges, Servicing Fee and Remarketing
Agent Fee); (B) second, to pay the Holders of Class A Certificates an amount
equal to their Current Certificate Balances plus the accrued but unpaid Required
Class A Certificate Interest Distribution Amount thereon; (C) third, to pay to
the Holders of Class B Certificates an amount equal to their Current Certificate
Balance; (D) fourth, to pay to Holders of Class A Certificates the amount of
each such Holder’s Capital Account Balance (after taking into account all
allocations pursuant to Article XI of these Standard Terms and amounts
previously distributed pursuant to clause (B)) as determined by Freddie Mac in
accordance with Section 11.02 (generally, Gain Share as calculated pursuant to
the Series Certificate Agreement); and (E) fifth, to pay to the Holders of Class
B Certificates the amount of each such Holder’s remaining Capital Account
Balance (after taking into account all allocations pursuant to Article XI of
these Standard Terms and previously distributed pursuant to clause (C)) as
determined by Freddie Mac in accordance with Section 11.02 (including Gain Share
and Market Discount Share).

(iii) In the case of either a Liquidity Failure or a Tender Option Termination
Event descried in Section 7.01(a)(iii) hereof, if the Bonds cannot be sold for a
price that is at least equal to the Total Termination Required Exchange Price
and the funding of a Release Event does not occur as provided in
Section 13.04(b)(i) hereof, the Series Pool will be liquidated as follows on the
Exchange Date:

(A) With respect to each Bond, the Administrator will sell a principal amount of
such Bond equal to the portion of the Outstanding Bond Balance necessary to
generate proceeds sufficient to pay any accrued and unpaid expenses of the
Series Pool (including,

 

59



--------------------------------------------------------------------------------

but not limited to any Administrator Fee, Freddie Mac Fee, Administrator
Advances, Daily Administrator Advance Charges and Remarketing Agent Fee),
determined by multiplying the sum of such expenses by the ratio of the
Outstanding Bond Balance to the Aggregate Outstanding Bond Balance; and

(B) After completing the sale required pursuant to preceding clause (A), the
Administrator will distribute each Bond, on a pari passu basis, to the Holders
of Class A Certificates and the Holders of Class B Certificates as follows:
(i) to the Holders of Class A Certificates, on a pro rata basis, the product of
(A) the remaining Outstanding Bond Balance and (B) the ratio of their Current
Certificate Balance to the Aggregate Outstanding Certificate Balance; and
(ii) to the Holders of Class B Certificates, on a pro rata basis, the product of
(A) the remaining Outstanding Bond Balance and (B) the ratio of their Current
Certificate Balance to the Aggregate Outstanding Certificate Balance.

(iv) Upon the completion of the distributions required pursuant to the preceding
two subparagraphs, all Class B Certificates and Class A Certificates will be
canceled.

(c) Tender Option Termination Event Relating to Failure to Pay or Taxability.
(i) If the Exchange Date arises from a Tender Option Termination Event as
described in Section 7.01(a)(i) or (ii) hereof, the following provisions will
govern. By the close of business on the Exchange Date, the Administrator will
use its best efforts to sell the Affected Bonds. On the Business Day immediately
preceding such Exchange Date, the Administrator will solicit at least three
commitments to purchase the Affected Bonds from Persons, other than Specified
Parties, which customarily provide such bids, including but not limited to
investment dealers and brokers that customarily deal in municipal bonds. In the
case of a Tender Option Termination Event under either Section 7.01(a)(i) or
(ii), if the Affected Bonds can be sold for a price that is at least equal to
the sum of the amounts specified in clauses (A) through (C) of the next
subparagraph (the “Partial Termination Required Exchange Price”), the Series
Pool will be liquidated in part in accordance with Section 13.04(c)(ii). In the
case of a Tender Option Termination Event under Section 7.01(a)(i), if the
Affected Bonds cannot be sold for a price that is at least equal to the Partial
Termination Required Exchange Price, the Series Pool will be liquidated in part
in accordance with the provisions of Section 13.04(c)(iii). In the case of a
Tender Option Termination Event under Section 7.01(a)(ii), if the Affected Bonds
cannot be sold for a price that is at least equal to the Partial Termination
Required Exchange Price, Freddie Mac will elect that the Affected Bonds be
subject to mandatory purchase from the Series Pool at the Release Purchase Price
and declare a Release Event for such purpose, and the Administrator will
distribute the proceeds from such funding of such Release Event in the order
provided in Section 13.04(c)(ii). If there is any failure in the funding of such
Release Event which failure continues for a period of three (3) Business Days,
the Series Pool will be liquidated in part in accordance with the provisions of
Section 13.04(c)(iii).

(ii) If the Affected Bonds can be sold for a price that is at least equal to the
Partial Termination Required Exchange Price, the Administrator will sell
Affected Bonds on the Exchange Date to the party that has committed, by the
close of the Administrator’s business on the Business Day preceding the Exchange
Date, to purchase the Affected

 

60



--------------------------------------------------------------------------------

Bonds at the Commitment Price; however, if any Specified Party commits to
purchase the Affected Bonds at a price that is at least the Commitment Price,
the Affected Bonds will be sold to such Specified Party, with priority given,
first, to Holders of Class B Certificates and second, to Freddie Mac.
Immediately upon the disposition of the Affected Bonds in accordance with this
subparagraph, the Administrator will distribute the liquidation proceeds from
the sale of Affected Bonds: (A) first, to pay any allocable accrued and unpaid
expenses of the Series Pool (including, but not limited to any Administrator
Fee, Freddie Mac Fee, Administrator Advances, Daily Administrator Advance
Charges, Servicing Fee and Remarketing Agent Fee), determined by multiplying the
sum of such expenses by the ratio of the principal balance of the Affected Bonds
to the Aggregate Outstanding Bond Balance; (B) second, to pay the Holders of
Class A Certificates an amount equal to the sum of (1) the product of the
principal balance of the Affected Bonds and the ratio of their Current
Certificate Balances to the Aggregate Outstanding Certificate Balance and
(2) the accrued but unpaid Required Class A Certificate Interest Distribution
Amount thereon; (C) third, to pay to the Holders of Class B Certificates an
amount equal to the product of the principal balance of the Affected Bonds and
the ratio of their Current Certificate Balances to the Aggregate Outstanding
Certificate Balance; (D) fourth, to pay to Holders of Class A Certificates Gain
Share determined by Freddie Mac in accordance with Section 11.02; and (E) fifth,
to pay the balance to the Holders of Class B Certificates.

(iii) In the case of a Tender Option Termination Event under Section 7.01(a)(i)
or Section 7.01(a)(ii) hereof, if the Affected Bonds cannot be sold for a price
that is at least equal to the Partial Termination Required Exchange Price (and
in the case of a Tender Option Termination Event under Section 7.01(a)(ii), the
funding of a Release Event does not occur as provided in Section 13.04(c)(i)
hereof), the Series Pool will be liquidated in part as follows on the Exchange
Date:

(A) With respect to each Affected Bond, the Administrator will sell the portion
of the outstanding balance necessary to generate proceeds sufficient to pay any
allocable accrued and unpaid expenses of the Series Pool (including, but not
limited to any Administrator Fee, Freddie Mac Fee, Administrator Advances, Daily
Administrator Advance Charges, Servicing Fee and Remarketing Agent Fee),
determined by multiplying the sum of such expenses by the ratio of the
outstanding balance of such Bond to the Aggregate Outstanding Bond Balance; and

(B) After completing the sale required pursuant to preceding clause (A), the
Administrator will distribute each Affected Bond, on a pari passu basis, to the
Holders of Class A Certificates and the Holders of Class B Certificates as
follows: (1) to the Holders of Class A Certificates on a pro rata basis, the
product of (a) the remaining outstanding balance of such Affected Bond and
(b) the ratio of their Current Certificate Balance to the Aggregate Outstanding
Certificate Balance; and (2) to the Holders of Class B Certificates, on a pro
rata basis, the product of (a) the remaining outstanding balance of such
Affected Bond and (b) the ratio of their Current Certificate Balance to the
Aggregate Outstanding Certificate Balance.

 

61



--------------------------------------------------------------------------------

(iv) Upon the completion of the distributions required pursuant to this
Section 13.04(c), (A) corresponding adjustments will be made to Capital Account
Balances and Current Certificate Balances to reflect such distributions, (B) a
corresponding adjustment will be made to the Liquidity Commitment, (C) the
Affected Certificates will be deemed canceled and then Outstanding Certificates
with Current Certificate Balances reflecting such adjustments will not be
considered Affected Certificates for purposes of the Series Certificate
Agreement, and (D) the related Tender Option Termination Event will no longer be
considered to be continuing for purposes of the Series Certificate Agreement.

ARTICLE XIV

MISCELLANEOUS

Section 14.01 Acts of Holders. (a) Any request or other action provided by the
Series Certificate Agreement to be given or taken by Holders may be evidenced by
one or more instruments of substantially similar tenor signed by such Holders or
their agents; and, except as otherwise expressly provided in the Series
Certificate Agreement, such action will become effective when such instrument or
instruments are delivered to the Administrator and Freddie Mac. (Such an
instrument is sometimes referred to in the Series Certificate Agreement as the
“action” of the Holders signing such instrument). Proof of execution of any such
instrument, or of the appointment of any such agent, will be sufficient for any
purpose of the Series Certificate Agreement and (subject to Section 10.01)
conclusive in favor of the Administrator and Freddie Mac, if made in the manner
provided in this Section.

(b) Any action by the Holder of any Certificate will bind its successor Holder
whether or not notation of such action is noted upon such Certificate.

Section 14.02 Notices. Unless otherwise specified, all communications under the
Series Certificate Agreement must be in writing and will be deemed duly given if
personally delivered to, mailed by first-class mail, postage prepaid, or sent by
Electronic Notice and confirmed by first-class mail, postage prepaid, addressed
to: (i) in the case of Freddie Mac, Federal Home Loan Mortgage Corporation, 8100
Jones Branch Drive, Mail Stop B4Q, McLean, Virginia 22102, Attention: Director
of Multifamily Management and Information Control, Telephone No.:
(703) 903-2000, Facsimile No.: (703) 714-3273; Federal Home Loan Mortgage
Corporation, 8200 Jones Branch Drive, McLean, Virginia 22102, Attention:
Associate General Counsel – Multifamily Legal Department, Telephone No.:
(703) 903-2000, Facsimile: No.: (703) 903-2885; Federal Home Loan Mortgage
Corporation, 8100 Jones Branch Drive, Mail Stop B2E, McLean, Virginia 22102,
Attention: Director of Multifamily Loan Servicing, Telephone No.:
(703) 903-2000, Facsimile No.: (703) 714-3273; and (ii) in the case of the
Remarketing Agent, as provided in the Remarketing Agreement or, as to each such
Person, at such other address designated by such Person in a written notice to
each other such Person.

Section 14.03 Notices to Holders; Waiver. Unless otherwise specified, wherever
the Series Certificate Agreement provides for notice to Registered Holders of
any event, such notice will be deemed to be sufficiently given (whether or not
received) if given by mail, first-class postage prepaid, to each Registered
Holder at such Registered Holder’s address as it appears on the Certificate
Register, not later than the latest date, and not earlier than the earliest
date, prescribed for the giving of such notice. In any case where notice to
Registered Holders is given by mail, neither the failure to mail such notice,
nor any defect in any notice so mailed, to any particular Registered Holder will
affect the sufficiency of such notice with respect to any other Registered
Holder, and any notice that is mailed in the manner provided in this Section
will

 

62



--------------------------------------------------------------------------------

conclusively be presumed to have been properly given. In addition, the
Administrator will provide to the Registered Holders, upon the request of the
Holders of Certificates, the names and contacts of the Holders that have been
provided by the Remarketing Agent (to the extent that the Remarketing Agent can
ascertain the identity of the beneficial owners without expense and through the
use of commercially reasonable methods) and certain notices as prescribed by the
Remarketing Agreement.

Section 14.04 Successors and Assigns. All covenants and agreements of Freddie
Mac set forth in the Series Certificate Agreement will bind its successors and
assigns.

Section 14.05 Severability. If any provision of the Series Certificate Agreement
or the Certificates is determined to be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remaining provisions will not in
any way be affected or impaired thereby.

Section 14.06 Benefits of Series Certificate Agreement. Nothing in the Series
Certificate Agreement or in the Certificates, express or implied, will give to
any Person, other than the parties to the Series Certificate Agreement and their
successors, the Remarketing Agent and the Holders, any benefit of any legal or
equitable right, remedy or claim under the Series Certificate Agreement.

Section 14.07 Governing Law. The Series Certificate Agreement and each
Certificate will be construed, and the rights and obligations of Freddie Mac and
the Administrator under the Series Certificate Agreement will be determined, in
accordance with federal statutory or common law (“Federal law”). Insofar as
there may be no applicable rule or precedent under Federal law, and insofar as
to do so would not frustrate the purposes of any provision of the Freddie Mac
Act, the local law of the State of New York will be deemed reflective of Federal
law. The parties agree that any legal actions between Freddie Mac and the
Administrator or the Holders regarding each party under the Series Certificate
Agreement will be originated in the United States District Court in and for the
Eastern District of Virginia, and the parties hereby consent to the jurisdiction
and venue of said Court in connection with any action or proceeding initiated
concerning the Series Certificate Agreement.

Section 14.08 Counterparts. The Series Certificate Agreement may be executed in
any number of counterparts, each of which so executed will be deemed to be an
original, but all such counterparts will together constitute but one and the
same instrument.

Section 14.09 Non-Petition Covenants. The Administrator, in its individual
capacity, agrees, and it is a condition to the appointment of any successor
Administrator, co-Administrator or separate Administrator, and to the
appointment of the Certificate Registrar, that the Person so appointed will
agree, in its individual capacity, and the Sponsor agrees, that it will not, at
any time, consent, petition or otherwise invoke the process of the United
States, any state or other political subdivision thereof, or any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of, or pertaining to, government for the purpose of commencing or
sustaining a case by or against Freddie Mac or the Series Pool under a federal
or state bankruptcy, insolvency or similar law, or for the appointment of a
receiver of Freddie Mac or the Series Pool, or all or any part of their
respective property or assets, or ordering the winding up or liquidation of the
affairs of Freddie Mac or the Series Pool. Freddie Mac agrees that it will not,
at any time, consent, petition or otherwise invoke the process of the United
States, any state or

 

63



--------------------------------------------------------------------------------

other political subdivision thereof, or any entity exercising executive,
legislative, judicial, regulatory or administrative functions of, or pertaining
to, government for the purpose of commencing or sustaining a case by or against
the Series Pool under a federal or state bankruptcy, insolvency or similar law,
or for the appointment of a receiver of the Series Pool or all or any part of
the Series Pool’s property or assets, or ordering the winding up or liquidation
of the affairs of the Series Pool. Each such agreement will survive any
termination of the Series Certificate Agreement and the subsequent removal of
such Person from its capacity under the Series Certificate Agreement.

[End of Standard Terms]

 

64



--------------------------------------------------------------------------------

EXHIBIT A

DEFINITIONS

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF CLASS A CERTIFICATES]

FREDDIE MAC

MULTIFAMILY M CERTIFICATES

SERIES M-033

CLASS A CERTIFICATE

 

CUSIP NO.:                                CERTIFICATE NO.:     

INITIAL CERTIFICATE BALANCE OF THIS

CLASS A CERTIFICATE (AS OF THE DATE OF ORIGINAL ISSUE): $                      

REGISTERED OWNER: CEDE & CO.

DATE OF ORIGINAL ISSUE:                                       

THIS CERTIFICATE IS A GLOBAL CERTIFICATE REPRESENTING THE OWNERSHIP OF THE CLASS
OF SECURITIES REFERRED TO ABOVE. THIS CERTIFICATE MAY ONLY BE TRANSFERRED IN
WHOLE TO AN ENTITY THAT IS A “CLEARING CORPORATION” AS DEFINED IN THE UNIFORM
COMMERCIAL CODE IN EFFECT IN THE STATE OF NEW YORK OR TO A SIMILARLY QUALIFIED
ENTITY SELECTED OR APPROVED BY FREDDIE MAC.

This Class A Certificate evidences an ownership interest in the Assets,
including the related Bonds as specified in the Series Certificate Agreement as
hereinafter defined, constituting the Series Pool related to the Freddie Mac
Multifamily M Certificates, Series M-033. The Bonds are being held in the Series
Pool by Federal Home Loan Mortgage Corporation, as Administrator (the
“Administrator” and “Certificate Registrar”) pursuant to the terms of a Series
Certificate Agreement dated as of July 1, 2015, by and between Federal Home Loan
Mortgage Corporation (“Freddie Mac”), in its corporate capacity, and in its
capacity as Administrator, including and incorporating therein the Standard
Terms of the Series Certificate Agreement dated as of July 1, 2015 (the
“Standard Terms”), together with all other exhibits, schedules, appendices,
supplements and amendments thereto between Freddie Mac, in its corporate
capacity and in its capacity as Administrator (collectively, the “Series
Certificate Agreement”). A summary of certain of the provisions of the Series
Certificate Agreement is set forth below. Capitalized terms used but not defined
herein have the respective meanings ascribed thereto in the Series Certificate
Agreement. This Class A Certificate is issued pursuant to and is subject to the
terms, provisions and conditions of the Series Certificate Agreement to which
Series Certificate Agreement the Holder of this Class A Certificate (“Class A
Certificate Holder”) by virtue of the acceptance hereof assents and by which
such Holder is bound. A copy of the Series Certificate Agreement is available
for inspection at the Corporate Office of the Administrator.

In the event of any conflict between the terms of this Class A Certificate and
the terms of the Series Certificate Agreement, the terms of the latter shall
control.

All distributions of interest, principal and redemption premium, if any, will be
made with respect to the Class A Certificates in accordance with the Series
Certificate Agreement, subject to the rules and regulations of DTC. Interest
with respect to the Class A Certificates will be

 

B-1



--------------------------------------------------------------------------------

determined based on the applicable Reset Rate Method in accordance with the
provisions of the Series Certificate Agreement. Moreover, the final distribution
will be paid only upon surrender of this Class A Certificate to the
Administrator (subject to the rules and regulations of DTC).

Pursuant to the Series Certificate Agreement, Class A Certificates are subject
to redemption from time to time, in whole or in part, in the manner and under
the circumstances set forth in the Series Certificate Agreement.

Pursuant to the Series Certificate Agreement and subject to certain conditions
specified therein, a Class A Certificate Holder shall have the right, at its
option, to tender all or a portion of its Class A Certificate in Authorized
Denominations to the Administrator for purchase (the “Tender Option”), except to
the extent the Tender Option is earlier terminated as set forth therein. To
exercise the Tender Option, an Exercise Notice in the form attached hereto as
Annex 1 must be given in accordance with the procedures specified in
Section 6.03 of the Series Certificate Agreement. The Purchase Price for such
purchase will be payable as described in the Series Certificate Agreement
(subject to the rules and regulations of DTC).

Pursuant to the Series Certificate Agreement, subject to certain conditions set
forth therein, Class A Certificates are subject to mandatory tender, in whole or
in part, on the Mandatory Tender Date specified for such purpose in a notice
given to the Class A Certificate Holders by the Administrator.

The transfer of this Class A Certificate shall be registered in the Certificate
Register upon surrender of this Class A Certificate for registration of transfer
at the office or agency maintained by the Certificate Registrar therefor
pursuant to Section 2.05(a) of the Series Certificate Agreement, and such
Class A Certificate shall be duly endorsed or accompanied by a written
instrument of transfer in a form satisfactory to the Certificate Registrar and
the Administrator duly executed by the Holder hereof, or by an attorney for such
Class A Certificate Holder duly authorized in writing, such signature to be
guaranteed by an “eligible guarantor institution” meeting the requirements of
the Administrator, which requirements will include membership or participation
in STAMP or such other “signature guarantee program” as may be determined by the
Administrator in addition to, or in substitution for, STAMP, all in accordance
with the Securities Exchange Act of 1934, as amended. No service charge shall be
made to a Class A Certificate Holder for any registration of transfer or
exchange of this Class A Certificate, but the Certificate Registrar or the
Administrator may require payment of a sum sufficient to cover any transfer tax
or other governmental charge that may be imposed in connection with any
registration of transfer or exchange of Class A Certificates.

Subject to certain conditions in the Series Certificate Agreement, the
obligations of Freddie Mac and the Administrator created by the Series
Certificate Agreement shall terminate upon the occurrence of certain events set
forth therein.

The recitals contained herein shall be taken as statements of Freddie Mac, and
the Administrator assumes no responsibility for their accuracy.

[Signatures follow]

 

B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Freddie Mac, as Administrator, has caused this Class A
Certificate to be duly executed under its corporate seal and pursuant to the
manual or facsimile signatures of Freddie Mac’s duly authorized officers or
agents.

 

Dated as of:  

     

    

FEDERAL HOME LOAN MORTGAGE

CORPORATION, as Administrator

            Attest:  

     

     By:   

     

      Secretary             Chief Executive Officer CERTIFICATE OF
AUTHENTICATION

This is the Class A Certificate, Series                  referred to in the
within-mentioned Series Certificate Agreement.

      

FEDERAL HOME LOAN MORTGAGE

CORPORATION, as Administrator or Certificate

Registrar

                   By:   

     

              Chief Executive Officer

 

B-3



--------------------------------------------------------------------------------

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned does hereby sell, assign and transfer unto

 

 

(Name, Address and Taxpayer Identification Number of Assignee)

all its right, title and interest in and to the within Class A Certificate and
hereby irrevocably constitutes and appoints
                                         
                                                         (Attorney) to register
the transfer of the within Certificate on the books kept for the registration
thereof, with full power of substitution in the premises.

Dated:                                                          

Signature:                                                          

Notice: The signature on this assignment must correspond with the name as
written upon the face of this Certificate in every particular, without
alteration or enlargement or any change whatsoever.

Signature(s) Guaranteed:                                          
               

Notice: Signature(s) must be guaranteed by an “eligible guarantor institution”
meeting the requirements of the Administrator, which requirements include
membership or participation in STAMP or such other “signature guarantee program”
as may be determined by the Administrator in addition to, or in substitution
for, STAMP, all in accordance with the Securities Exchange Act of 1934, as
amended.

 

B-4



--------------------------------------------------------------------------------

ANNEX 1

[FORM OF EXERCISE NOTICE]

[Date of Notice]

[DTC Participant on behalf of [Class A Certificate Holder]]

Via Fax To:

FEDERAL HOME LOAN MORTGAGE CORPORATION

[REMARKETING AGENT]

EXERCISE NOTICE

Re: Freddie Mac Multifamily M Certificates, Series         

CUSIP No.:                               

Initial Certificate Balance:                               

Current Certificate Balance of Tendered Class A Certificates in Authorized
Denominations:                     

The Class A Certificate Holder (the “Class A Certificate Holder”) of the Class A
Certificates described above (the “Tendered Class A Certificates”) pursuant to
the Series Certificate Agreement dated as of July 1, 2015, by and between
Federal Home Loan Mortgage Corporation, in its corporate capacity (“Freddie
Mac”) and Federal Home Loan Mortgage Corporation, in its capacity as
Administrator (the “Administrator”), incorporating by reference the Standard
Terms of the Series Certificate Agreement dated as of July 1, 2015, by and
between Freddie Mac and the Administrator (collectively, the “Series Certificate
Agreement”), and in accordance with Section 6.03 of the Series Certificate
Agreement, hereby irrevocably exercises the Tender Option with respect to the
Tendered Class A Certificates in Authorized Denominations, which Tendered
Class A Certificates shall be delivered to the Administrator, by not later than
11:00 a.m. on the Purchase Date specified below (the “Purchase Date”).
Capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the Series Certificate Agreement.

Purchase Date:                                     , 20      .

 

DTC PARTICIPANT     By:       Authorized Signatory

 

B-5



--------------------------------------------------------------------------------

TENDERED CERTIFICATES

The Class A Certificate Holder recognizes and acknowledges that this exercise of
the Tender Option is irrevocable and that, therefore, from and after the timely
delivery of this Exercise Notice to the Administrator, the Class A Certificate
Holder shall have no further rights or interests in and to the Tendered Class A
Certificate other than the right to receive payment of the Purchase Price[s]
thereof, from moneys held by the Administrator for such purpose upon surrender
of the Tendered Class A Certificate to the Administrator.

Please send all notices regarding the tenders of the Tendered Class A
Certificate to the Class A Certificate Holder’s address set forth below the
signature hereon.

Dated:

Signature(s) of Class A Certificate Holder of

Tendered Certificate[s]

 

 

 

 

 

 

 

 

Street                                                                   
                   City                                                  State

 

 

 

Area Code                    Telephone Number

Signature Guaranteed

 

 

Note: The above signature(s) must correspond with the name set forth on the face
of the Tendered Class A Certificate[s] with respect to which this Exercise
Notice is being delivered without any change whatsoever, and must bear a
signature guaranteed by an “eligible guarantor institution” meeting the
requirements of the Administrator, which requirements will include membership or
participation in STAMP or such other “signature guarantee program” as may be
determined by the Administrator in addition to, or in substitution for, STAMP,
all in accordance with the Securities Exchange Act of 1934, as amended. The
method of presenting this notice is at the risk of the person making such
presentation.

 

B-6



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF CLASS B CERTIFICATES]

NO SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER TRANSFER OR GRANT OF ANY
LIEN, SECURITY INTEREST, OPTIONS OR CHARGES IN THE CLASS B CERTIFICATES WILL BE
EFFECTIVE UNLESS IT IS MADE IN COMPLIANCE WITH THE PROVISIONS DESCRIBED HEREIN,
THE SERIES CERTIFICATE AGREEMENT AND THE BOND EXCHANGE, REIMBURSEMENT, PLEDGE
AND SECURITY AGREEMENT DATED AS OF JULY 1, 2015 (THE “REIMBURSEMENT AGREEMENT”)
BETWEEN ATAX TEBS III, LLC AND FEDERAL HOME LOAN MORTGAGE CORPORATION, INCLUDING
OBTAINING THE PRIOR WRITTEN CONSENT OF FREDDIE MAC TO SUCH TRANSFER OR GRANT.
UNLESS A TRANSFER OR GRANT OF AN INTEREST IN A CLASS B CERTIFICATE IS MADE IN
ACCORDANCE WITH THE PROVISIONS HEREIN, THE PURPORTED TRANSFER OR GRANT WILL BE
VOID AB INITIO AND THE PURPORTED TRANSFEROR WILL CONTINUE TO BE DEEMED THE
HOLDER OF SUCH CLASS B CERTIFICATE.

FREDDIE MAC

MULTIFAMILY M CERTIFICATES

SERIES M-033

CLASS B CERTIFICATE

 

CUSIP NO.:                                       CERTIFICATE NO.:       

INITIAL CERTIFICATE BALANCE OF THIS

CLASS B CERTIFICATE (AS OF                           ):$                       

REGISTERED OWNER: ATAX TEBS III, LLC

DATE OF ORIGINAL ISSUE:                             

This Class B Certificate evidences an ownership interest in the Assets,
including the related Bonds as specified in the Series Certificate Agreement as
hereinafter defined, constituting the Series Pool related to the Freddie Mac
Multifamily M Certificates, Series M-033. The Bonds are being held in the Series
Pool by Federal Home Loan Mortgage Corporation, as Administrator (the
“Administrator” and “Certificate Registrar”) pursuant to the terms of a Series
Certificate Agreement dated as of July 1, 2015, by and between Federal Home Loan
Mortgage Corporation, in its corporate capacity (“Freddie Mac”) and in its
capacity as Administrator, including and incorporating therein the Standard
Terms of the Series Certificate Agreement dated as of July 1, 2015 (the
“Standard Terms”), together with all other exhibits, schedules, appendices,
supplements and amendments thereto between Freddie Mac and the Administrator
(collectively, the “Series Certificate Agreement”). A summary of certain of the
provisions of the Series Certificate Agreement is set forth below. Capitalized
terms used but not defined herein have the respective meanings ascribed thereto
in the Series Certificate Agreement. This Class B Certificate is issued pursuant
to and is subject to the terms, provisions and conditions of the Series
Certificate Agreement to which Series Certificate Agreement the Holder of this
Class B Certificate (“Class B Certificate Holder”) by virtue of the acceptance
hereof assents and by which such Holder is bound. A copy of the Series
Certificate Agreement is available for inspection at the Corporate Office of the
Administrator.

In the event of any conflict between the terms of this Class B Certificate and
the terms of the Series Certificate Agreement, the terms of the latter shall
control.

 

C-1



--------------------------------------------------------------------------------

All distributions of interest, principal and redemption premium, if any, will be
made with respect to the Class B Certificates in accordance with the Series
Certificate Agreement. Interest with respect to the Class B Certificates will be
determined in accordance with the provisions of the Series Certificate
Agreement. Moreover, the final distribution will be paid only upon surrender of
this Class B Certificate to the Administrator. Payments with respect to the
Class B Certificates are subordinate to payments to the Class A Certificates.

Pursuant to the Series Certificate Agreement, Class B Certificates are subject
to redemption from time to time, in whole or in part, in the manner and under
the circumstances set forth in the Series Certificate Agreement.

Subject to the restrictions and upon satisfaction of the conditions set forth in
Section 2.06 of the Series Certificate Agreement (including the delivery of an
Investor Letter), the transfer of this Class B Certificate shall be registered
in the Certificate Register upon surrender of this Class B Certificate for
registration of transfer at the office or agency maintained by the Certificate
Registrar therefor pursuant to Section 2.05(a) of the Series Certificate
Agreement, and such Class B Certificate shall be duly endorsed or accompanied by
a written instrument of transfer in a form satisfactory to the Certificate
Registrar and the Administrator duly executed by the Holder hereof, or by an
attorney for such Class B Certificate Holder duly authorized in writing, such
signature to be guaranteed by an “eligible guarantor institution” meeting the
requirements of the Administrator, which requirements will include membership or
participation in STAMP or such other “signature guarantee program” as may be
determined by the Administrator in addition to, or in substitution for, STAMP,
all in accordance with the Securities Exchange Act of 1934, as amended. No
service charge shall be made to a Class B Certificate Holder for any
registration of transfer or exchange of this Class B Certificate, but the
Certificate Registrar or the Administrator may require payment of a sum
sufficient to cover any transfer tax or other governmental charge that may be
imposed in connection with any registration of transfer or exchange of Class B
Certificates.

Subject to certain conditions in the Series Certificate Agreement, the
obligations of Freddie Mac and the Administrator created by the Series
Certificate Agreement shall terminate upon the occurrence of certain events set
forth therein.

The recitals contained herein shall be taken as statements of Freddie Mac, and
the Administrator assumes no responsibility for their accuracy.

[Signatures follow]

 

C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Freddie Mac, as Administrator, has caused this Class B
Certificate to be duly executed under its corporate seal and pursuant to the
manual or facsimile signatures of Freddie Mac’s duly authorized officers or
agents.

 

Dated as of:  

     

    

FEDERAL HOME LOAN MORTGAGE

CORPORATION, as Administrator

            Attest:  

     

     By:   

     

      Secretary             Chief Executive Officer CERTIFICATE OF
AUTHENTICATION

This is the Class B Certificate, Series                  referred to in the
within-mentioned Series Certificate Agreement.

      

FEDERAL HOME LOAN MORTGAGE

CORPORATION, as Administrator or Certificate

Registrar

                   By:   

     

              Chief Executive Officer

 

C-3



--------------------------------------------------------------------------------

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned does hereby sell, assign and transfer unto
                                                                 
                         (Name, Address and Taxpayer Identification Number of
Assignee) all its right, title and interest in and to the within Class B
Certificate and hereby irrevocably constitutes and appoints
                                         
                                             (Attorney) to register the transfer
of the within Certificate on the books kept for the registration thereof, with
full power of substitution in the premises.

Dated:                                                          

Signature:                                                            

Notice: The signature on this assignment must correspond with the name as
written upon the face of this Certificate in every particular, without
alteration or enlargement or any change whatsoever.

Signature(s) Guaranteed:                                          
               

Notice: Signature(s) must be guaranteed by an “eligible guarantor institution”
meeting the requirements of the Administrator, which requirements include
membership or participation in STAMP or such other “signature guarantee program”
as may be determined by the Administrator in addition to, or in substitution
for, STAMP, all in accordance with the Securities Exchange Act of 1934, as
amended.

 

C-4



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF CLASS B INVESTOR LETTER]

FREDDIE MAC

MULTIFAMILY M CERTIFICATES

SERIES M-033

CLASS B CERTIFICATES

The Sponsor

The Administrator

The Certificate Registrar

The Remarketing Agent

The Liquidity Provider

Ladies and Gentlemen:

This letter applies to privately offered Certificates designated as the Series
of Class B Certificates described above (“Class B Certificates”) that are
currently being offered or that may be offered in the future. We may from time
to time offer to purchase, purchase, offer to sell and/or sell Class B
Certificates, and we agree that this letter shall apply to all such purchases,
acquisitions, sales and offers. Certain terms of the Class B Certificates are
generally described in the Offering Circular and Offering Circular Supplement
with respect to the related senior Class A Certificates (as the same may be
amended or supplemented, collectively, the “Offering Circular”). The Class B
Certificates are subject to certain restrictions on transfer set forth in the
Series Certificate Agreement and the Bond Exchange, Reimbursement, Pledge and
Security Agreement dated as of July 1, 2015 (the “Reimbursement Agreement”)
between ATAX TEBS III, LLC (“Sponsor”) and Federal Home Loan Mortgage
Corporation (“Freddie Mac”). Undefined capitalized terms used herein shall
generally have the meanings ascribed to such terms in the Offering Circular;
however, the terminology used herein is intended to be general in its
application and not to exclude any Class B Certificates in respect of which (in
the Offering Circular or otherwise) alternative terminology is used.

1. In connection with its purchase of the Class B Certificates and intending to
be bound by the terms hereof, the undersigned (the “Purchaser”) hereby
represents, warrants and agrees for the benefit of the above addressees as
follows:

A. On the date hereof, the Purchaser is purchasing an interest in
$                           of Class B Certificates issued pursuant to the
Series Certificate Agreement dated as of July 1, 2015, by and between Freddie
Mac, in its corporate capacity and Freddie Mac in its capacity as Administrator
(the “Administrator”), incorporating by reference the Standard Terms of the
Series Certificate Agreement dated as of July 1, 2015 by and between Freddie Mac
and the Administrator (the “Standard Terms” and, collectively with the Series
Certificate Agreement, the “Series Certificate Agreement”). Prior to the
purchase of any Class B Certificates, the Purchaser has reviewed the Series
Certificate Agreement and the Offering Circular, and asked questions and
received answers concerning the terms and conditions of the transactions
contemplated by the Series Certificate Agreement and the Offering Circular and
has



--------------------------------------------------------------------------------

requested and obtained additional information deemed necessary to verify the
accuracy and completeness of any information furnished to the Purchaser or to
which the Purchaser has access. The Purchaser has such knowledge and experience
in financial and business matters as to be capable of evaluating the merits and
risks of a purchase of the Class B Certificates. The Purchaser is an “accredited
investor” within the meaning of Rule 501(a) of Regulation D or a “qualified
institutional buyer” as defined in Rule 144A (“Rule 144A”), both Rules
promulgated under the Securities Act of 1933, as amended (the “1933 Act”).

B. The Purchaser (i) acknowledges that it will treat the Series Pool as a
partnership for federal, state and local income tax purposes and that it intends
and expects to be treated as a partner for such purposes and (ii) consents to
all federal and other tax elections made on behalf of the Series Pool pursuant
to the Series Certificate Agreement. The Purchaser acknowledges that no Person
is authorized under Treas. Reg. Section 301.7701-3(c) or any applicable state or
local law to have the Series Pool classified as a corporation for federal, state
or local income tax purposes. The Purchaser consents to an election under
Revenue Procedure 2003-84 (or any successor Revenue Procedure or other guidance
issued by the Internal Revenue Service) to account for items of Series Pool
tax-exempt income, taxable income (if any), gain, loss and deduction on the
basis of a monthly closing of the books, and agrees to comply with the
alternative reporting requirements prescribed by Revenue Procedure 2003-84, if
such election is made by Freddie Mac.

C. The Purchaser’s intention is to acquire the Class B Certificates for
investment (a) for the Purchaser’s own account and not as a nominee or agent or
(b) for resale to “accredited investors” in a transaction exempt from the
registration requirements of the 1933 Act or for resale to “qualified
institutional buyers” in transactions under Rule 144A, and not with the view to,
or for resale in connection with, any other distribution thereof (although it
retains the right to resell, subject to the transfer restrictions set forth
herein and in the Series Certificate Agreement and the Reimbursement Agreement).

D. The Purchaser acknowledges that the Class B Certificates are being purchased
pursuant to an exemption under the 1933 Act which depends upon, among other
things, the bona fide nature of the Purchaser’s investment intent (or intent to
resell only in transactions exempt from the registration requirements of the
1933 Act) as expressed herein and may not be transferred unless an exemption
from registration under the 1933 Act and any applicable state “Blue Sky” or
securities laws is available. In addition, the Purchaser understands that the
Class B Certificates have not been registered under the securities laws of any
state. The Purchaser agrees to comply with applicable restrictions on the
transfer of the Class B Certificates contained and referred to herein, the
Series Certificate Agreement and the Reimbursement Agreement.

 

D-2



--------------------------------------------------------------------------------

E. The Purchaser is neither a “substantial user” nor a “related person” to a
substantial user (within the meanings of Section 147(a) of the Internal Revenue
Code of 1986, as amended and Section 103(b)(13) of the Internal Revenue Code of
1954, as amended) of the property financed by a Bond held by the Series Pool or
any Underlying Bond, as applicable.

F. The Purchaser has had adequate opportunity to consult with legal, tax and
investment advisors of its own choosing concerning its investment, and the
Purchaser is not relying upon legal, tax or investment advice from the
Administrator, the Sponsor or Remarketing Agent or any of their respective
professionals or agents (provided the Purchaser is entitled to rely on the
opinions delivered on the Date of Original Issue to the extent and with respect
to the matters provided therein). The Purchaser has relied on its own
investigation of the Bonds, the Issuers of the Bonds, any underlying obligors,
the security provided therefor, and acknowledges that no investigation has been
made by the Administrator, the Sponsor or the Remarketing Agent in connection
with (i) the offering of Certificates, (ii) the Bonds and (iii) the financial
condition or creditworthiness of the Issuers or underlying obligors with respect
to the Bonds.

G. The Purchaser acknowledges and agrees that pursuant to the Series Certificate
Agreement and the Reimbursement Agreement Freddie Mac’s prior written consent is
required for any sale, assignment, pledge, hypothecation or other transfer of
the Purchaser’s interest in the Class B Certificates or to grant any lien,
security interest, options or other charges or encumbrances with respect to the
Class B Certificates, and that unless a transfer or grant is made in accordance
with the foregoing, such transfer or grant will be void ab initio with respect
to the Purchaser and any transferee and the Purchaser will continue to be the
Holder of the Class B Certificates.

H. The foregoing representations, warranties and agreements are made by the
Purchaser with the intent that they may be relied upon in determining its
qualification and suitability to purchase Class B Certificates, and the
Purchaser hereby agrees that such representations, warranties and agreements
shall survive its purchase thereof, and that if any such representations,
warranties or agreements are no longer accurate, it shall promptly notify the
Administrator, the Remarketing Agent and the Sponsor. The Purchaser hereby
agrees to indemnify and hold harmless the Series Pool, the Sponsor, the
Remarketing Agent, the Administrator and agents of each of them from and against
any losses, claims, damages, liabilities, expenses (including attorneys’
reasonable fees and disbursements), judgments and amounts paid in settlement
resulting from the untruth of any of the warranties and representations
contained herein or the breach by the Purchaser of any of the covenants made by
it herein. Notwithstanding the foregoing, however, no representation, warranty,
acknowledgment or agreement by the Purchaser made herein shall in any manner be
deemed to constitute a waiver of any rights granted to it under Federal or state
securities laws.

I. If this letter is signed by an investment adviser on behalf of one or more
investment companies identified on Appendix A hereto (each a “Fund”), the
investment adviser hereby represents and warrants that (i) each of the
statements, agreements, covenants and representations and warranties herein are
made on behalf of each such Fund and are true and correct, and (ii) the
investment adviser is authorized to execute this letter on behalf of each Fund.

 

D-3



--------------------------------------------------------------------------------

J. This letter shall apply to all Class B Certificates owned by the Purchaser.

K. The Purchaser represents and warrants that the signatory of this letter is
authorized to execute and deliver this letter on behalf of such Purchaser, and
acknowledges and agrees that the representations, warranties, agreements and
acknowledgements set forth herein are legal, valid and binding, and enforceable
against such Purchaser.

2. Any xerographic or other copy of this letter shall be deemed of equal effect
as a signed original.

3. Information regarding the Purchaser’s taxpayer identification number is
listed on Appendix A attached hereto.

4. The Purchaser’s telephone and facsimile numbers for purposes of receiving
Electronic Notice under the Series Certificate Agreement are listed on Appendix
A attached hereto.

5. Information regarding the Purchaser’s Participant of The Depository Trust
Company and its account number are listed on Appendix A attached hereto.

6. This letter supersedes any version of this letter delivered by us and dated
earlier than the date hereof.

Date:                                                

 

[NAME OF PURCHASER] By:    

 

Name (Print):    

 

Title:    

 

Mailing Address of Purchaser:

 

D-4



--------------------------------------------------------------------------------

APPENDIX A

[Investor Letter Information]

 

D-5



--------------------------------------------------------------------------------

EXECUTION

[FM/ATAX III TEBS]

Exhibit A to Standard Terms

DEFINITIONS

“Accreted Price” means, with respect to any Bond, the Deposit Price, adjusted
for (i) the amortization of bond premium or the accrual of original issue
discount, if any, as determined under applicable Code provisions, and (ii) the
Accrued Market Discount, if any, calculated with respect to such Bond.

“Accrual Commencement Date” means the date upon which interest begins accruing
on the Certificates.

“Accrual Period” means (i) as to the First Payment Date, the period that begins
on (and includes) the Accrual Commencement Date, and ends on (and excludes) the
first day of the month in which such Payment Date occurs and (ii) as to any
other Payment Date, the calendar month preceding that Payment Date. The Accrual
Period for each Payment Date ends fifteen days prior to the related Payment Date
except when the fifteenth day is not a Business Day, in which event the Accrual
Period ends more than fifteen days in advance of such Payment Date.

“Accrued Interest on the Bonds” means the amount set forth in the Series
Certificate Agreement representing the portion of the interest on the Bonds that
accrued prior to the Accrual Commencement Date.

“Accrued Market Discount” means, with respect to any Bond that is a “market
discount bond” as defined in Section 1278(a) of the Code, determined as of the
date such Bond is transferred to the Series Pool, the accrued market discount as
defined in Section 1276(b) of the Code, calculated on a straight-line basis
(without regard to whether the election set forth in Section 1276(b)(2)(A) of
the Code had been made) and assuming no election has been made under
Section 1278(b) of the Code.

“Act of Bankruptcy” shall mean an Owner or the Sponsor, as applicable, (i) is
dissolved (other than pursuant to a consolidation, amalgamation or merger);
(ii) becomes insolvent or is unable to pay its debts or fails or admits in
writing its inability generally to pay its debts as they become due; (iii) makes
a general assignment, arrangement or composition with or for the benefit of its
creditors; (iv) institutes or has instituted against it a proceeding seeking a
judgment of insolvency or bankruptcy or any other relief under any bankruptcy,
insolvency, reorganization, liquidation or dissolution law or other similar law
affecting creditors’ rights, or a petition is presented for its winding-up or
liquidation; (v) has a resolution passed for its winding-up or liquidation
(other than pursuant to a consolidation, amalgamation or merger); (vi) seeks or
becomes subject to the appointment of a receiver, administrator, conservator,
liquidator, custodian, trustee or other similar official for it or for all or
substantially all of its assets; (vii) has a secured party or other creditor
take possession of all or substantially all of its assets or has a distress,
execution, attachment, sequestration or other legal process levied, enforced or
sued on or against all or substantially all of its assets; (viii) causes or is
subject to any event with respect



--------------------------------------------------------------------------------

to it which, under the applicable laws of any jurisdiction, has an analogous
effect to any of the events specified in the preceding clauses (i) to
(vii) (inclusive); or (ix) takes any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the foregoing acts.

“Adjusted Capital Account Deficit” will mean, with respect to any Holder, the
deficit balance, if any, in such Holder’s Capital Account (as hereinafter
defined) as of the end of the relevant Fiscal Year, after giving effect to the
following adjustments:

(a) Credit to such Capital Account any amounts which such Holder is obligated to
restore or is deemed to be obligated to restore pursuant to the penultimate
sentences of Sections 1.704-2(g)(1) and 1.704-2(i)(5) of the Regulations; and

(b) Debit to such Capital Account the items described in Sections
1.704-1(b)(2)(ii)(d)(4), (5) and (6) of the Regulations.

“Administrator” means Freddie Mac, until a successor Person has been appointed
the Administrator pursuant to the applicable provisions of the Series
Certificate Agreement, and thereafter “Administrator” means such successor
Person.

“Administrator Advance” means an advance by the Administrator to Holders of
Class A Certificates pursuant to Section 4.09 of the Standard Terms.

“Administrator Advance Charges” means charges for the benefit of the
Administrator in the aggregate amount of the Daily Administrator Advance
Charges.

“Administrator Fee” means, if applicable, the annual amount payable to the
Administrator (if other than Freddie Mac), determined by multiplying the
Administrator Fee Rate by the Aggregate Outstanding Bond Balance.

“Administrator Fee Rate” means, if applicable, the rate set forth in the Series
Certificate Agreement or provided by notice from Freddie Mac to the
Administrator and the Sponsor.

“Affected Bond” means, (i) in the case of a Tender Option Termination Event
relating to a rating downgrade as described in clause (c) of the definition of
Tender Option Termination Event, each Bond; and (ii) in the case of a Tender
Option Termination Event relating to a failure to pay or an event of taxability
as described in clauses (a) or (b) of the definition of Tender Option
Termination Event, each Bond giving rise to such event.

“Affected Certificate” means, upon the occurrence of a Tender Option Termination
Event, each Certificate until the distributions required by Section 13.04 of the
Standard Terms have been made.

“Affiliate” means, with respect to any specified Person, any other Person
controlling, controlled by or under common control with such specified Person.
For the purposes of this definition, “control”, when used with respect to any
specified Person, means the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.

 

2



--------------------------------------------------------------------------------

“Aggregate Outstanding Bond Balance” means the aggregate of the Outstanding Bond
Balances.

“Aggregate Outstanding Certificate Balance” means, as of any date of
determination, the sum of the Aggregate Outstanding Class A Certificate Balance
and the Aggregate Outstanding Class B Certificate Balance.

“Aggregate Outstanding Class A Certificate Balance” means, as of any date of
determination, the aggregate of the Current Class A Certificate Balances.

“Aggregate Outstanding Class B Certificate Balance” means, as of any date of
determination, the aggregate of the Current Class B Certificate Balances.

“Agreement” means the Series Certificate Agreement, into which is incorporated
the Standard Terms, including all exhibits, schedules, supplements, appendices
and amendments to each.

“Asset(s)” and “Series Pool Asset(s)” means (i) the Bonds and all Bond Payments
made from and after the Date of Original Issue and certificates and instruments,
if any, representing the Bonds, (ii) the Distribution Account (including any
amounts held therein), (iii) the Credit Enhancement and the Liquidity Facility
and (iv) all proceeds of the foregoing of every kind and nature.

“Authorized Denomination” means, with respect to any Class A Certificate, an
initial certificate balance of at least $5,000 with integral multiples of $5,000
in excess thereof, and with respect to any Class B Certificate, an initial
certificate balance of at least $5,000, subject to, with respect to any
Certificate, necessary adjustments due to redemptions after the Date of Original
Issue.

“Available Funds” means with respect to any Payment Date, the sum of the deposit
into the Distribution Account or related subaccount pursuant to Section 4.02 of
the Standard Terms and any other funds available to the Administrator for
payment to the Holders, including Administrator Advances; provided that
Administrator Advances may only be treated as Available Funds for the purpose of
making payments of the Required Class A Certificate Interest Distribution
Amount.

“Available Interest Amount” means, as of any date of determination, accrued and
to accrue Bond interest from the beginning of the Accrual Period to the next
Reset Date, described as follows. Available Interest Amount is only used in the
context of establishing the Maximum Reset Rate where all the Bonds are not fixed
rate bonds and is only calculated on a Reset Date. Accrued and to accrue Bond
interest will be determined on a Bond by Bond basis as the product of the Bond
Rate and the related Outstanding Bond Balance, calculated for each preceding day
in the applicable Accrual Period and each day up to and including the next Reset
Date; however, if the Bond Rate has not been determined for any day up to and
including the next Reset Date, then the Bond Rate for such day will be deemed to
be the minimum stated rate of interest on the

 

3



--------------------------------------------------------------------------------

Bonds. Available Interest Amount will never be more than interest on the Bonds
regardless of any calculation previously made. Available Interest Amount is
expressed as the variable “AIA” in the following formula:1

AIA = AI+TAI

where

 

  AI = accrued interest for each preceding day in the Accrual Period

  TAI = interest that will accrue for each day up to and including the next
Reset Date (but only at the minimum stated interest unless the interest rate is
known)

“Available Remarketing Class A Certificates” means (i) Tendered Class A
Certificates, (ii) Class A Certificates subject to Mandatory Tender (A) on a
Term Effective Date (that is not a Reset Rate Method Change Date), (B) on a
Reset Rate Method Change Date relating to a change (but not a continuation) in
the Reset Rate Method from a Weekly Reset Rate Method or a Monthly Reset Rate
Method to a Monthly Reset Rate Method or a Term Reset Rate Method, (C) on a
Reset Rate Method Change Date relating to a change (but not a continuation) in
the Reset Rate Method from a Term Reset Rate Method or a Monthly Reset Rate
Method to a Weekly Reset Rate Method or Monthly Reset Rate Method, (D) the date
on which an amendment to the Standard Terms described in Section 12.01(b)
becomes effective and (E) the date on which a successor Sponsor is appointed
pursuant to Section 3.08 of the Standard Terms, and (iii) Class A Certificates
with respect to which the Holder thereof has exercised the Optional Disposition
Right. Available Remarketing Class A Certificates do not include Pledged Class A
Certificates that are purchased in connection with a Special Adjustment Event.

 

1  Example 1:

Assumptions:

  1. Bonds bear variable interest tied to the SIFMA Municipal Swap Index
(“SIFMA”) are reset on the same day as a Weekly Reset Date.

  2. The applicable Weekly Reset Date is the beginning of the third reset period
following the beginning of the Accrual Period, so there are 14 days of prior
interest accrual.

  3. During the first accrual week, SIFMA interest was 2.0%; during the second
accrual week, SIFMA interest was 2.5%. SIFMA is established for the third week
at 2.3%.

  4. $100,000,000 in Outstanding Bond Balance

Interest Accruals:

  1. First Week = $100,000,000 times 2% divided by 365 times 7 = $38,356.16

  2. Second Week = $100,000,000 times 2.5% divided by 365 times 7 = $47,945.20

  3. Third Week = $100,000,000 times 2.3% divided by 365 times 7 = $44,109.58

So Available Interest Amount = $130,410.94

Example 2:

Same assumptions except that the Reset Date is a Monthly Reset Date in a 31 day
month.

Interest accruals are the same. Note that because we cannot determine the SIFMA
for the last 10 days of the month, no additional accrued interest on the Bonds
can be projected and taken into account.

So Available Interest Amount is the same as Example 1, or $130,410.94

Example 3:

Same assumptions except that the Reset Date is a Term Reset Date with a period
of 6 months.

Interest accruals are the same as in Example 1.

So Available Interest Amount is the same as Example 1, or $130,410.94

 

4



--------------------------------------------------------------------------------

“Bankruptcy Code” means the United States Bankruptcy Code of 1978, as amended in
1986 and as it may be further amended from time to time (Title 11 of the United
States Code), and any successor statute thereto.

“Bankruptcy Coverage Payments” means any payments that are made in accordance
with the Credit Enhancement with respect to amounts recovered after disgorgement
pursuant to the Bankruptcy Code or under any applicable banking laws.

“Bond Counsel” means any attorney at law, or firm of attorneys, of nationally
recognized standing in matters pertaining to the exclusion from gross income of
interest on bonds for federal income tax purposes, issued by states and
political subdivisions, and which is acceptable to Freddie Mac and to the
Sponsor.

“Bond Documents” means, with respect to any Bond, the trust indenture,
ordinance, resolution and any other agreements or instruments pursuant to which
such Bond has been issued or secured (including any loan agreement, note,
mortgage, deed of trust or any rate cap or interest rate protection agreement
delivered to the applicable Bond Trustee) or governing the operation of the
Project financed by such Bond, as the same may be amended or supplemented from
time to time.

“Bondholder Representative” means Freddie Mac, in its capacity as bondholder
representative, controlling party or majority owner of the Bonds, as applicable,
under the Bond Documents.

“Bond Interest Payment Date” means the dates in each year on which interest is
paid on the Bonds. Such dates are set forth in the Series Certificate Agreement.

“Bond Mortgage” means, with respect to each Project, the multifamily deed of
trust or mortgage, as applicable, assignment of rents, security agreement and
fixture filing delivered on the closing date for the related Bonds, together
with all riders and addenda, from the Owner of the Project granting a first
priority mortgage and security interest in the Project to secure the repayment
of the Bond Mortgage Loan, which Bond Mortgage has been assigned by the Issuer
to the Bond Trustee pursuant to the Indenture.

“Bond Mortgage Loan” means, with respect to each issue of Bonds, the loan by the
Issuer to the Owner with respect to the Project in an amount equal to the
aggregate principal amount of such issue of Bonds.

“Bond Mortgage Documents” means, with respect to each Bond Mortgage Loan, the
Bond Mortgage, the Bond Mortgage Note, the LURA, the Loan Agreement and any
related documents evidencing the obligations of the Owner under the Bond
Mortgage Note or securing payment or performance of such obligations or
otherwise pertaining to such obligations, including any HUD Document, as each
such document, agreement or instrument may be amended, modified or supplemented
from time to time.

 

5



--------------------------------------------------------------------------------

“Bond Mortgage Note” means, with respect to each Bond Mortgage Loan, the
promissory note from the Owner to the Issuer, including all riders and addenda,
evidencing the Owner’s obligation to repay the Bond Mortgage Loan, as the same
may be amended, modified or supplemented from time to time, which Bond Mortgage
Note has been assigned by the Issuer to the Bond Trustee.

“Bond Payment Subaccount—Holdback” means, if applicable, the subaccount of the
Distribution Account established pursuant to Section 4.02(a) of the Standard
Terms into which payments up to the amount of the Holdback Requirement are
deposited by the Administrator.

“Bond Payment Subaccount—Interest” means the subaccount of the Distribution
Account established pursuant to Section 4.02(a) of the Standard Terms into which
interest payments on the Bonds are deposited by the Administrator.

“Bond Payment Subaccount—Principal” means the subaccount of the Distribution
Account established pursuant to Section 4.02(a) of the Standard Terms into which
principal and Bond Redemption Premium payments on the Bonds and Hypothetical
Gain Share are deposited by the Administrator.

“Bond Payments” means any payments of principal, Bond Redemption Premium or
interest on any Bond (whether derived from amounts paid by or on behalf of the
Issuer of or other obligor on the Bond, Freddie Mac, or otherwise) other than
Bankruptcy Coverage Payments.

“Bond Rate” means, with respect to any Bond, as of any date of determination,
the then applicable rate of interest payable on such Bond.

“Bond Redemption Date” means, with respect to any Bond, the date on which such
Bond is redeemed pursuant to the applicable Bond Documents.

“Bond Redemption Premium” means, with respect to any Bond, any portion of a
payment made in connection with the redemption of all or a portion of the
Outstanding Bond Balance that is in excess of the sum of (i) the Outstanding
Bond Balance or the portion of such Outstanding Bond Balance that was redeemed,
as the case may be, and (ii) interest accrued at the Bond Rate on the applicable
Outstanding Bond Balance (if any) from and including the last Bond Interest
Payment Date to but excluding the Bond Redemption Date.

“Bond Trustee” means, with respect to any Bond, the financial institution
designated as trustee for such Bond and any separate paying agent therefor,
pursuant to the applicable Bond Documents. The term “Bond Trustee” will also be
deemed to refer to, with respect to any series of Bonds, any separate paying
agent for that series of Bonds.

“Bonds” means, collectively, the securities identified in the Series Certificate
Agreement on the Date of Original Issue and “Bond” shall mean any one of such
Bonds. The term “Bonds” shall include municipal securities as well as custodial
receipts, trust receipts or any other similar instrument evidencing an ownership
interest in municipal securities held in a pass-through arrangement.

 

6



--------------------------------------------------------------------------------

“Business Day” means any day other than (i) a Saturday or a Sunday, (ii) a day
on which federal government offices located in the District of Columbia
generally are closed, (iii) a day on which the Federal Reserve Bank of New York
(or other agent acting as Freddie Mac’s fiscal agent) is authorized or obligated
by law or executive order to remain closed, (iv) a day on which the Freddie Mac
permanent home office is closed, (v) a day on which DTC is authorized or
obligated by law or executive order to remain closed or (vi) a day on which
(a) banking institutions in the City of New York or in the city in which the
principal office of the Administrator, the Remarketing Agent or Freddie Mac is
located are closed or (b) the New York Stock Exchange is authorized or obligated
by law or executive order to be closed.

“Capital Account” means the capital account established and maintained for each
Holder pursuant to Section 11.02 of the Standard Terms.

“Capital Account Balance” means the Capital Account balance for each Holder
adjusted pursuant to Section 11.02 of the Standard Terms for all events having
occurred immediately prior to the time of determination.

“Capital Contribution” will mean the amount of money, and the Fair Market Value
of any property other than money, contributed to the Series Pool pursuant to
Article II of the Standard Terms by a Holder or any amount paid by the Sponsor
pursuant to Section 3.04 or 3.05 of the Standard Terms or otherwise contributed
to the Series Pool by the Sponsor. Any amounts paid by the initial purchasers of
Certificates to acquire Certificates, including any amounts representing accrued
interest, will be deemed to have been contributed to the Series Pool.

“Capital Gains” and “Capital Losses” will mean gains or losses from the
Disposition of Bonds but will not include Market Discount Gain.

“Certificate Payment Amount” means for any Payment Date and Class of
Certificates, the aggregate payment to be made to Holders of such Class of
Certificates, which payment is equal to the amounts provided in Article IV of
the Standard Terms.

“Certificate Register” means the register maintained by the Certificate
Registrar that provides for the registration of Certificates and transfers of
Certificates.

“Certificate Registrar” means the certificate registrar and transfer agent with
respect to the Certificates, which will be Freddie Mac unless otherwise
indicated in the Series Certificate Agreement.

“Certificates” means the Class A Certificates and the Class B Certificates.

“Class” means the class designation, either Class A or Class B, borne by any
Certificate.

“Class A Certificate” means a Certificate designated as such issued pursuant to
the Series Certificate Agreement, evidencing an ownership interest in the Bonds.

“Class A Certificate Notional Accelerated Principal Paydown Amount” means, if
specified as applicable in the Series Certificate Agreement, with respect to any
Payment Date, to the extent of remaining Available Funds, the amount identified
on the Notional Accelerated

 

7



--------------------------------------------------------------------------------

Principal Amortization Schedule that corresponds to such Payment Date, together
with all such amounts for prior Payment Dates remaining unpaid. To the extent
remaining Available Funds are not sufficient to pay in full to the Holders of
Class A Certificates such current and prior amounts, any unpaid amounts will be
deferred until the next Payment Date.

“Class A Holder” means a Holder of a Class A Certificate.

“Class B Certificate” means a Certificate designated as such issued pursuant to
the Series Certificate Agreement, evidencing an ownership interest in the Bonds.

“Class Factor” means for any month with respect to the Class A Certificates, a
truncated eight-digit decimal that, when multiplied by the Initial Certificate
Balance of such Class, will equal its Current Certificate Balance. The Class
Factor for any month reflects the payments of principal to be made on the
Payment Date in the same month.

“Clean-Up Event” means a Mandatory Tender of the Class A Certificates pursuant
to Section 6.04 of the Standard Terms, at the election of Freddie Mac or the
Sponsor at any time after the Aggregate Outstanding Bond Balance is not more
than 5% of the Aggregate Outstanding Bond Balance on the Date of Original Issue.

“Clean-Up Notice” means the notice given to the Administrator pursuant to
Section 7.06 of the Standard Terms.

“Code” means the Internal Revenue Code of 1986, as it may be amended from time
to time, and any successor statute thereto.

“Commission” means the Securities and Exchange Commission, as constituted from
time to time, created under the Securities Exchange Act.

“Commitment Price” means, with respect to any date of determination, the highest
cash purchase price for the Bonds subject to sale or distribution on such date
obtained by the Administrator by soliciting in good faith at least three bids to
purchase such Bonds from Persons (other than the Administrator, the Remarketing
Agent, Freddie Mac, any Holder of a Class B Certificate, or any Affiliate of any
such Person) that customarily provide such bids, including, but not limited to,
investment dealers and brokers that customarily deal in municipal bonds.

“Covered Payment” means those certain payments to be made by Freddie Mac if
required in connection with an Owner Act of Bankruptcy pursuant to the Credit
Enhancement.

“Credit Enhancement” means the guaranty of Freddie Mac set forth in Section 4.11
of the Standard Terms.

“Current Certificate Balance” means the Current Class A Certificate Balance or
the Current Class B Certificate Balance, as appropriate.

“Current Class A Certificate Balance” means with respect to any Class A
Certificate, as of any date of determination, its Initial Certificate Balance
minus the sum of all amounts previously distributed to the Holder of such
Certificate (or any Predecessor Certificate) with respect to principal payments
on the Bonds, payments arising from a Release Event, and Class A Certificate
Notional Accelerated Principal Paydown Amounts, if applicable.

 

8



--------------------------------------------------------------------------------

“Current Class B Certificate Balance” means with respect to any Class B
Certificate, as of any date of determination, its Initial Certificate Balance
thereof (i) minus the sum of all amounts previously distributed to the Holder of
such Certificate (or any Predecessor Certificate) with respect to principal
payments on the Bonds and payments arising from a Release Event; (ii) plus, on
each Payment Date, the amount obtained by multiplying the Class A Certificate
Notional Accelerated Principal Paydown Amounts, if any, distributed to the
Holders of Class A Certificates under Section 4.03(a)(v) of the Standard Terms
on such Payment Date by the ratio of the Current Certificate Balance of such
Class B Certificate to the Aggregate Outstanding Class B Certificate Balance.

“Daily Administrator Advance Charge” means, for any day, the amount of
outstanding Administrator Advances on such day multiplied by the prime rate in
effect on such date and divided by 365. Prime rate will equal the prime or base
lending rate of major banks as published in the Wall Street Journal.

“Date of Original Issue” means the day on which the Certificates are first
executed, authenticated and delivered by the Administrator.

“Delivery Office” means the office of the Administrator located at Freddie Mac,
1551 Park Run Drive, MS D5B, McLean, Virginia 22102, Attention: Office of the
Registrar, or such other address as the Administrator may designate from time to
time by notice to the Registered Holders, the Remarketing Agent and Freddie Mac.

“Deposit Price” means, with respect to any Bond, the federal income tax basis of
such Bond determined in accordance with the Code at the time of transfer and
deposit as set forth in the Series Certificate Agreement with respect to Bonds
transferred and deposited on the Date of Original Issue or on any Substitution
Date.

“Depositor Order” means a written order or request signed in the name of Freddie
Mac by any Responsible Officer of Freddie Mac.

“Disposition” means, with respect to any Bond, any redemption, maturation, sale
or other disposition of such Bond, or portion thereof, that results in the
realization of gain or loss under applicable Code provisions.

“Disposition Gain” means, with respect to a Disposition of any Bond or portion
thereof, the excess, if any, of the amount realized from such Disposition as
determined under applicable Code provisions, over the Accreted Price of such
Bond (including, if applicable, any Bond Redemption Premium) or portion of such
Bond.

“Disposition Loss” means, with respect to a Disposition of any Bond, or portion
thereof, the excess, if any, of the Accreted Price of such Bond, or portion
thereof, over the amount realized from such Disposition, as determined under
applicable Code provisions.

 

9



--------------------------------------------------------------------------------

“Distribution Account” means, collectively, the segregated subaccounts
established and maintained pursuant to Section 4.02 of the Standard Terms.

“Documents” means, collectively, the Series Certificate Agreement, the
Remarketing Agreement, the Reimbursement Agreement and the Certificates; and the
term “Document” will mean any of the foregoing.

“DTC” means The Depository Trust Company or any successor securities depository
institution selected or approved by Freddie Mac.

“DTC Participant” means a member of, or participant in, DTC, as provided in the
rules and regulations of DTC.

“Electronic Notice” means notice given by telecopy, facsimile transmission,
electronic mail (“e-mail”) or other similar electronic means of communication.

“Event of Default” means:

(a) The Administrator defaults in the payment to Holders of the applicable
Certificate Payment Amount or Freddie Mac defaults in the payment of any amount
pursuant to the Credit Enhancement or the Liquidity Facility when the same is
due and payable as provided in the Series Certificate Agreement, and such
default continues for a period of three (3) Business Days; or

(b) Freddie Mac or the Administrator fails to observe or perform any other of
its covenants set forth in the Series Certificate Agreement, and such failure
continues for a period of 60 days after the date on which written notice of such
failure, requiring Freddie Mac or the Administrator to remedy the same, has been
given to Freddie Mac or the Administrator, as appropriate, by the Holders
representing not less than 60% of the then outstanding unpaid principal balance
of the Class A Certificates or Class B Certificates, as applicable.

“Excess Accrued Net Interest Amount” means, as of any date of determination, the
excess of accrued interest on the Bonds over the sum of the accrued interest on
the Class A Certificates for each prior day in any Accrual Period. This
definition is used in establishing the Maximum Reset Rate where all the Bonds
are fixed rate bonds after the excess amount is converted to an interest rate
related to the Class A Certificates as provided in the definition of Excess
Accrued Net Interest Amount Rate. The calculation of Excess Accrued Net Interest
Amount is determined as (i) the aggregate amount of interest calculated at the
applicable Bond Rate on the Outstanding Bond Balance of each related Bond for
each preceding day in the Accrual Period over (ii) the sum of the aggregate
amount of interest calculated at the applicable Reset Rate on the Aggregate
Outstanding Class A Certificate Balance for each such day (whether or not
distributed to Holders).

“Excess Accrued Net Interest Amount Rate” means, with respect to the
determination of the Maximum Reset Rate where all the Bonds are fixed rate bonds
the following: a per annum rate equal to the product of (i) the quotient
obtained by dividing (a) 365 (or 366 in a leap year) by (b) the number of
calendar days during which a Reset Rate will be in effect and (ii) the quotient

 

10



--------------------------------------------------------------------------------

(expressed as a percentage of the Aggregate Outstanding Class A Certificate
Balance) obtained by dividing (a) the Excess Accrued Net Interest Amount as of
the relevant day of determination by (b) the Aggregate Outstanding Class A
Certificate Balance as of such day. This rate is expressed as the variable “ER”
in the following:2

 

  ER =        365/6              EA              D             CLA    

where

 

  D = number of calendar days during which a Reset Period will be in effect

  EA = Excess Accrued Net Interest Amount

  CLA = Aggregate Outstanding Class A Certificate Balance

“Exchange Date” means the date on which the Series Pool is liquidated in whole
or in part in accordance with Section 13.04 of the Standard Terms, which date
will be designated by Freddie Mac and will occur within five Business Days after
the occurrence of a Tender Option Termination Event or Liquidity Failure.

“Exchanging Holder” means each related holder of class B certificates of another
Series as described in Section 7.02(c) of the Standard Terms.

“Exercise Notice” means the notice delivered by a DTC Participant through which
a Class A Certificate is held for a Holder of Class A Certificates on the
records of DTC to the Remarketing Agent and the Administrator pursuant to
Section 6.03 of the Standard Terms in connection with the exercise of the Tender
Option.

“Fair Market Value” for any asset will mean its fair market value as determined
in good faith by the Remarketing Agent pursuant to a valuation made (i) on the
basis of current bid prices for such asset, (ii) if bid prices are not available
for such asset, on the basis of current bid prices for comparable assets,
(iii) by determining the value of such asset on the bid side of the market by
appraisal, or (iv) by any combination of the foregoing. For purposes of the
foregoing, the Remarketing Agent will utilize the services of Persons which are
not the Administrator, the Remarketing Agent, Freddie Mac, any Holder of Class B
Certificates or any Affiliate of any such Person.

 

2  Example 1:

Assumptions =

  1. Weekly Reset Rate

  2. Excess Accrued Net Interest Amount: $50,000

  3. Aggregate Outstanding Class A Certificate Balance: $80,000,000

365    X    $50,000        

  7             $80,000,000

(52.1428) (0.000625)

.03258

Example 2:

Assumptions:

Same assumptions except that there is a Monthly Rate

365    X    $50,000        

 30            $80,000,000

(12.1666) (0.000625)

.00760

 

11



--------------------------------------------------------------------------------

“First Optional Disposition Date” means the date set forth as such in the Series
Certificate Agreement.

“First Payment Date” means the initial Payment Date on which interest is
scheduled to be payable on the Certificates, as set forth in the Series
Certificate Agreement.

“Fiscal Year” will mean the fiscal year of the Series Pool for financial
accounting purposes and for federal, state and local income tax purposes, or
such shorter period for which income tax returns must be prepared. Such Fiscal
Year initially will be the calendar year, unless a different Fiscal Year is
required by Section 706(b) of the Code and the Regulations thereunder.

“Fitch” means Fitch, Inc. and its successors.

“Freddie Mac” means Federal Home Loan Mortgage Corporation, a shareholder-owned
government-sponsored enterprise organized and existing under the laws of the
United States.

“Freddie Mac Act” means Title III of the Emergency Home Finance Act of 1970, as
amended, 12 U.S.C. §§ 1451-1459.

“Freddie Mac Fee” means the fees due Freddie Mac under the Reimbursement
Agreement for providing the Credit Enhancement, the Liquidity Facility and
serving as Administrator.

“Gain Share” means, (i) first, with respect to the Holders of Class A
Certificates that have had their Certificates redeemed or exchanged (to the
extent applicable to such a redemption or exchange pursuant to the operative
provisions of the Series Certificate Agreement), the product of (a) 10% of the
Disposition Gain and (b) the ratio of the Aggregate Outstanding Class A
Certificate Balance to the Aggregate Outstanding Certificate Balance (as
determined immediately prior to the redemption or exchange, as applicable, of
Certificates); and (ii) second, with respect to the Holders of Class B
Certificates, the remaining Disposition Gain. Gain Share with respect to the
Holders of the Class A Certificates for any one Bond is expressed as the
variable “GS” in the following formula:

 

  GS = (.10)(DG)(      CLA      )

                                                                CLA+CLB

where

 

  DG = Disposition Gain

  CLA = Aggregate Outstanding Class A Certificate Balance

  CLB = Aggregate Outstanding Class B Certificate Balance

 

12



--------------------------------------------------------------------------------

Example:

Assumptions:

  1. Disposition Gain = (2%)($50,000,000 Bonds)

  2. Aggregate Outstanding Class A Certificate Balance = $80,000,000

  3. Aggregate Outstanding Class B Certificate Balance = $20,000,000

(.10)(1,000,000)(          80,000,000           )

                             80,000,000+20,000,000

(100,000)(.8) = $80,000

In this example the Holders of Class A Certificates receive $80,000 and the
Holders of Class B Certificates receive the balance, or $920,000.

“Global Class A Certificate” means with respect to any Series of book-entry
Class A Certificates, a global certificate executed and authenticated by the
Administrator, substantially in the form attached to the Standard Terms,
evidencing all of the Class A Certificates of such Series. If the rules and
regulations of DTC (or a successor securities depository, including, if
designated by Freddie Mac, the Federal Reserve Bank) so require, a Series of
book-entry Class A Certificates may be evidenced by more than one Global Class A
Certificate which, together, will evidence all of the Class A Certificates of
such Series, and which, together, will constitute the “Global Class A
Certificate” for such Series.

“Grant” means to pledge or grant a lien upon or a security interest in, or a
right of set-off to, the Administrator pursuant to a Series Certificate
Agreement. A Grant of a security interest in the Bonds, or any other instrument,
will include all rights but none of the obligations of the granting party.

“Holdback Requirement” means, on each Payment Date, the amount designated as
such in the Series Certificate Agreement; provided, however, that the Holdback
Requirement may be changed by Freddie Mac in accordance with the Series
Certificate Agreement or the Registered Holders of not less than 51% of the
Aggregate Outstanding Class B Certificate Balance with the written consent of
Freddie Mac, by written notice to the Administrator not less than ten
(10) Business Days prior to any Payment Date.

“Holder” means (i) with respect to a Class A Certificate, a Person who is listed
as the beneficial owner of such Class A Certificate in the records of a DTC
Participant or Indirect DTC Participant and (ii) with respect to a Class B
Certificate, the beneficial owner of such Class B Certificate.

“HUD Document” means, with respect to any Mortgaged Property, any interest rate
reduction agreement, housing assistance payment agreement or similar document
delivered by or on behalf of the Department of Housing and Urban Development to
provide support for rent or mortgage payments.

“Hypothetical Gain Share” means, for any Class A Certificate, with respect to a
Release Event Date, an Optional Disposition Date or a Mandatory Tender Date
relating to a Liquidity Provider Termination Event, a Sponsor Act of Bankruptcy
(if applicable) or a Clean-Up Event, (i) the product of (a) the aggregate of,
for each Bond, (1) the highest bid (not including accrued interest) obtained
after the Remarketing Agent solicits three bids to purchase such Bond from
Persons that customarily provide such bids, other than the Administrator,
Freddie Mac, the

 

13



--------------------------------------------------------------------------------

Remarketing Agent, any Holder of Class B Certificates, or any Affiliate of any
such Person, including but not limited to investment dealers and brokers that
customarily deal in municipal bonds, determined for the Business Day immediately
preceding the Release Event Date, Optional Disposition Date, or Mandatory Tender
Date, as applicable, minus (2) the Accreted Price of such Bond and (b) the ratio
of the Current Certificate Balance of such Class A Certificate to be tendered to
the Aggregate Outstanding Certificate Balance and (c) 0.10, minus (ii) any
Hypothetical Gain Share previously paid to any Holder of such Class A
Certificate. However, in no event may the Hypothetical Gain Share be less than
zero. Hypothetical Gain Share is expressed as the variable “HGS” in the
following formula:3

HGS = (MV-AP)(    ACAC    )(.10) - HGSPP

                             (CLA+CLB)

where

 

  MV = highest bid obtained from qualified bidder

  AP = Accreted Price for that Bond

  ACAC = Current Certificate Balance of applicable Class A Certificate

  CLA = Aggregate Outstanding Class A Certificate Balance

  CLB = Aggregate Outstanding Class B Certificate Balance HGSPP = Hypothetical
Gain Share previously paid to any Holder of the applicable Class A Certificate

“Indirect DTC Participant” means an entity holding securities through a DTC
Participant as described in the rules and regulations of DTC.

“Initial Certificate Balance” means the initial certificate balance of any
Certificate set forth on the face of such Certificate.

 

3  Example:

Assumptions:

  1. Market Value of First Bond = (110%)(10,000,000)

  2. Accreted Price of First Bond = (100%)($10,000,000)

  3. Current Certificate Balance of applicable Class A Certificate = $5,000,000

  4. Aggregate Outstanding Class A Certificate Balance = $20,000,000

  5. Aggregate Outstanding Class B Certificate Balance = $10,000,000

  6. Market Value of Second Bond = (100%)($10,000,000)

  7. Accreted Price of Second Bond = (100%)($10,000,000)

  8. Market Value of Third Bond = (98%)($10,000,000)

  9. Accreted Price of Third Bond = (100%)($10,000,000)

  10. Previously paid applicable Hypothetical Gain Share = $2,000 (100%)

Bond
1:((110%)($10,000,000)-(100%)($10,000,000))(            $5,000,000            )(.10)
= $16,666

                                                                    
                   ($20,000,000+$10,000,000)

Bond
2:((100%)($10,000,000)-(100%)($10,000,000))(            $5,000,000            )(.10)
= zero

                                                                    
                   ($20,000,000+$10,000,000)

Bond
3:((98%)($10,000,000)-(100%)($10,000,000))(             $5,000,000             )(.10)
= ($3,333)

                                                                    
                   ($20,000,000+$10,000,000)

However, Hypothetical Gain Share may not be less than zero, so the amount for
Bond 3 equals zero.

Aggregating the hypothetical gain share

Bond 1 + Bond 2 + Bond 3 - HGSPP

$16,666 + 0 + 0—$2,000 = $14,666

 

14



--------------------------------------------------------------------------------

“Initial Purchaser” means, if applicable, the initial purchaser(s) of the
Class A Certificates named in the Remarketing Agreement.

“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time, and any successor statute thereto.

“Investor Letter” means the investor letter executed by each Holder of Class B
Certificates in the form attached to the Standard Terms or as otherwise approved
by Freddie Mac.

“Issuer” means, with respect to each Bond, the entity specified as the Issuer in
the Series Certificate Agreement.

“Knowledge” means actual knowledge.

“Letter of Representations” means the letter of representations from Freddie Mac
to DTC in connection with each Series Certificate Agreement, relating to the
Certificate or, if applicable, any blanket letter of representations from
Freddie Mac to DTC, and any amendment or replacement of such letter.

“Lien” means a lien, charge, security interest, mortgage, pledge, encumbrance,
or other type of preferential arrangement (including the interest of a vendor or
lessor under any conditional sale agreement, capital lease or other title
retention agreement).

“Liquidity Commitment” means, with respect to the Liquidity Facility, the amount
for which Freddie Mac is obligated to honor demands for payment under the
Liquidity Facility.

“Liquidity Facility” means the agreement of Freddie Mac set forth in
Section 6.01(b) of the Standard Terms to pay the Purchase Price of certain
Class A Certificates.

“Liquidity Failure” means the failure of Freddie Mac to comply with its
obligations in accordance with the provisions of the Liquidity Facility, and the
continuance of such failure for three (3) Business Days, to pay the Purchase
Price of Class A Certificates subject to Mandatory Tender, Tendered Class A
Certificates whose Holders have exercised the Tender Option or Class A
Certificates whose Holders have exercised their Optional Disposition Right.

“Liquidity Provider” means Freddie Mac.

“Liquidity Provider Termination Event” means the occurrence of either (a) an
“Event of Default” under the Reimbursement Agreement, or (b) a “Mode Reset
Failure” under the Reimbursement Agreement.

“Liquidity Provider Termination Notice” means the notice given to the
Administrator by Freddie Mac pursuant to Section 7.03 of the Standard Terms.

“Loan Agreement” means, with respect to any issue of Bonds, the loan agreement,
financing agreement or other agreement providing for the Bond Mortgage Loan from
the Issuer to the Owner.

 

15



--------------------------------------------------------------------------------

“LURA” means with respect to any issue of Bonds, the land use restriction
agreement, tax regulatory agreement or other similar agreement imposing
operating restrictions on the related Project.

“Mandatory Tender” means the obligation of the Holders of Class A Certificates
to tender such Certificates for purchase pursuant to Section 6.04 of the
Standard Terms, subject to the right to retain such Certificates pursuant to
Section 6.07 of the Standard Terms.

“Mandatory Tender Date” means any date on which Class A Certificates, other than
Affected Certificates, are subject to Mandatory Tender pursuant to Section 6.04
of the Standard Terms following the occurrence of a Mandatory Tender Event.

“Mandatory Tender Event” means any of the events set forth in Section 6.04 of
the Standard Terms.

“Mandatory Tender Notice” means the notice given by the Administrator to the
Registered Holders of the occurrence of a Mandatory Tender Event pursuant to
Section 6.05 of the Standard Terms.

“Market Discount Gain” means, with respect to a Disposition of any Bond or
portion of a Bond, the amount of any gain recognized for federal income tax
purposes on such Disposition, to the extent such gain does not exceed the
Accrued Market Discount, if any, on such Bond or portion thereof.

“Market Discount Share” means 100% of the Market Discount Gain, which will be
allocated solely to the Holders of Class B Certificates.

“Maximum Reset Rate” is to be calculated by the Remarketing Agent on any Reset
Date immediately before determining the applicable Reset Rate. The Maximum Reset
Rate is to be calculated, as applicable, using one of two different methods. One
method applies only if all the Bonds are fixed rate bonds and the other method
applies if any of the Bonds are not fixed rate bonds.

The Maximum Reset Rate, if all the Bonds are fixed rate bonds, is equal to the
Excess Accrued Net Interest Amount Rate, if any, plus a rate determined by
dividing the product of the lowest Bond Rate times the Aggregate Outstanding
Bond Balance by the Aggregate Outstanding Class A Certificate Balance as of such
day. For any Reset Rate Method other than a Weekly Reset Rate method, the
calculation will not include the Excess Accrued Net Interest Amount Rate because
the Maximum Reset Rate is calculated on a Reset Date and there will be no Excess
Accrued Net Interest Amount on a Reset Date for a Monthly Reset Rate Method or a
Term Reset Rate Method. This Maximum Reset Rate is expressed as the variable
MRR(FRB) in the following formula:4

 

4  Example 1:

Assumptions:

  1. Aggregate Outstanding Bond Balance: $100,000,000

  2. Lowest Bond Rate: 6.5%

  3. Aggregate Outstanding Class A Balance: $80,000,000

  4. Aggregate Outstanding Class B Balance: $20,000,000

  5. Not a leap year

  6. Weekly Reset Rate; 7 days previously accrued interest for Class A
Certificates at 3.8%

  7. The applicable Weekly Reset Date is the second such Reset Date in the
Accrual Period

STEP ONE:

Bond Interest on $100,000,000@6.5% for 7 days = $124,657.53

Accrued interest on Class A Certificates for 7 days @3.8% = $58,301.37

($124,657.53)-($58,301.37) = $66,356.16

STEP TWO:

convert that amount to an annual interest rate related to Class A Certificates:

365    X    EA  

  7             CLA

(52.1428)(.00082945) = 4.324995%

STEP THREE: Convert Bond interest to an interest rate related to Class A
Certificates

(LBR)(BB)

     CLA     

(.065)(100,000,000)

        80,000,000

8.125%

STEP FOUR: add STEP TWO and STEP THREE

4.324995%+8.125% = 12.449995%

Example 2:

1. Same assumptions as first six assumptions

2. 14 days of accrued interest on Class A Certificates at 3.8% and the
applicable Weekly Reset Date is the third Weekly Reset Date in the Accrual
Period

STEP ONE:

Bond interest on $100,000,000@6.5% for 14 days = $249,315.07

Accrued interest on Class A Certificates @3.8% for 14 days = $116,602.74

($249,315.07)-($116,602.74)=$132,712.33

STEP TWO:

convert that amount to an annual interest rate related to Class A Certificates

365    X    EA  

  D            CLA

365    X    $132,712.33

  7             $80,000,000

(52.1428)(.00165890) = 8.649991%

STEP THREE: Convert Bond interest to interest rate related to Class A
Certificates. Same result as Example 1 = 8.125%

STEP FOUR: add STEP TWO and STEP THREE

8.649991% + 8.125% = 16.774991%

 

16



--------------------------------------------------------------------------------

MRR(FRB) =        365/6              EA            PLUS           (LBRxBB)      
      D             CLA             CLA      

This Maximum Reset Rate is determined in four steps.

STEP ONE: the Excess Accrued Net Interest Amount is determined, which is the
excess of accrued interest on the underlying Bonds over the sum of interest on
the Class A Certificates, in each case, for each prior day in the Accrual
Period.

STEP TWO: the Excess Accrued Net Interest Amount is converted to an annual rate
of interest (the Excess Accrued Net Interest Amount Rate) related to the Class A
Certificates. This excess rate is expressed as the variable “ER” in the
following formula:

 

  ER =        365/6              EA                D             CLA      

where

 

  D = Number of calendar days during which a Reset Period will be in effect

  EA = Excess Accrued Net Interest Amount

  CLA = Aggregate Outstanding Class A Certificate Balance

 

17



--------------------------------------------------------------------------------

STEP THREE: interest on the Bonds at the lowest Bond Rate is converted to an
interest rate related to the Class A Certificates. This converted rate is
expressed in the following formula:

(LBRxBB)

    CLA

where

 

  LBR = Lowest Bond Rate

  BB = Aggregate Outstanding Bond Balance

STEP FOUR: add the rates obtained in STEP TWO and STEP THREE.

The Maximum Reset Rate, if any of the Bonds are not fixed rate bonds, is equal
to the product of (i) the quotient of the number of days in the year divided by
the number of days in which a Reset Rate will be in effect times (ii) the
quotient of (a) the Available Interest Amount minus the aggregate amount of
interest accrued at the applicable Reset Rate on the Aggregate Outstanding
Class A Certificate Balance for each preceding day in the Accrual Period divided
by (b) the Aggregate Outstanding Class A Certificate Balance; provided however,
that the Class A Certificates will never accrue more interest than the Available
Interest Amount, regardless of any calculation previously made. Unlike the
formula for determining the Maximum Reset Rate where all Bonds are fixed rate
Bonds, this calculation will apply to all Reset Rate Methods because the
determination of the Available Interest Amount includes both accrued interest on
the Bonds and Interest on the Bonds that will accrue over the balance of the
applicable Reset Period, to the extent that amount is known. This Maximum Reset
Rate is expressed as the variable MRR(NFRB) in the following formula:5

 

5  Example 1:

Assumptions:

  1. Weekly Reset for Class A Certificates

  2. Available Interest Amount the same as Example 1 under definition of
Available Interest Amount

  3. Not a leap year

  4. Aggregate Outstanding Class A Certificate Balance:

       $80,000,000

  5. Interest accrued on Class A Certificates at 2.0% during first week and 2.5%
during second week

365    X    ($130,410.94 – (69,041.10)

  7

___________________

            $80,000,000

(52.1428)($61,369.84)

          $80,000,000

3.9999% = Maximum Reset Rate

Example 2:

Assumptions:

  1. Weekly Reset for Class A Certificates

  2. Available Interest Amount assumptions

  a. Bonds bear interest at 90% of 30 day LIBOR; LIBOR is 3.0% for applicable
period and for this example, LIBOR is set on the same day as the first Weekly
Reset Date in the Accrual Period

  b. the applicable Weekly Reset Date is the beginning of the third reset period
so there are 14 days of prior interest accrual on the Class A Certificates

  c. $100,000,000 in Outstanding Bond Balance

  3. Not a leap year

  4. Aggregate Outstanding Class A Certificate Balance:

       $80,000,000

  5. Interest accrued on Class A Certificates at 2.0% during first week and 2.5%
during second week

STEP ONE: establish Reset Rate period factor

365    =    52.1428

  7

STEP TWO: determine the Available Interest Amount accruals on Bonds: $155,342.46

(21 days; 14 days have already accrued and since the rate is established for
next 7 days that period is included as well)

AIA = $155,342.46 then subtract Class A Certificates Accruals from AIA
$155,342.46 – $69,041.10

=$86,301.36

STEP THREE: multiply STEP ONE times STEP TWO and convert to interest rate
related to Class A Certificates

(52.1428)($86,301.36)

        $80,000,000

5.62499% = Maximum Reset Rate

Example 3:

Assumptions:

  1. Same as Example 2 except that the applicable Weekly Reset Date is the first
one in the Interest Accrual Period so there are no prior interest accruals on
the Bonds or the Class A Certificates

STEP ONE: the applicable Reset Period factor is 52.1428

STEP TWO: determine the Available Interest Amount Interest accruals on Bonds:
$51,780.82

(7 days until next Weekly Reset Date since rate on Bonds is established)

AIA = $51,780.82

STEP THREE: multiply STEP ONE times STEP TWO and convert to interest rate
related to Class A Certificates

(52.1428)($51,780.82)

        $80,000,000

3.337% = Maximum Reset Rate

Example 4:

Assumptions:

  1. Same as Example 3 except that $20,000,000 of Bonds bear interest at 90% of
30 day LIBOR and $80,000,000 of Bonds are fixed rate bonds bearing interest at
6.8%

STEP ONE: the applicable Reset Period factor is 52.1428

STEP TWO: determine the Available Interest Amount

Interest accruals on Bonds

$20,000,000 LIBOR-based Bonds =

($20,000,000)(2.7%)(7)    =    $10,356.16

                365

($80,000,000)(6.8%)(7)    =    $104,328.76

                365

AIA = ($10,356.16+$104,328.76) = $114,684.92

STEP THREE: multiply STEP ONE and STEP TWO and convert to interest rate related
to Class A Certificates

(52.1428)($114,684.92)

        $80,000,000

7.47499% = Maximum Reset Rate

 

18



--------------------------------------------------------------------------------

MRR(NFRB) = 365/6 (AIA-ACI)

                               D

where

 

  D = number of calendar days in which a Reset Period will be in effect

  AIA = Available Interest Amount

  ACI = Accrued Certificate Interest

This Maximum Reset Rate is determined in three steps.

STEP ONE: establish the Reset Rate period factor

365

  D           D =    Number of calendar days in which a Reset Period will be in
effect

STEP TWO: determine the Available Interest Amount; then subtract Accrued
Certificate Interest

STEP THREE: multiply STEP ONE times STEP TWO and convert product to interest
rate related to Class A Certificates by dividing by Aggregate Outstanding
Class A Certificate Balance.

“Minimum Sponsor Interest” means, (i) if the Series Certificate Agreement
provides that the Partnership Factors apply, with respect to any day, an amount
equal to the lesser of one percent of the Aggregate Outstanding Certificate
Balance and $500,000 (adjusted for any capital contributions (actual or deemed)
by any Holder) or (ii) in all other cases, an aggregate interest at all times in
the capital of the Series Pool of $5,000.

“Minimum Sponsor Percentage” means, if the Series Certificate Agreement provides
that the Partnership Factors apply, one percent and in all other cases, “Minimum
Sponsor Percentage” will not apply to the related Series.

 

19



--------------------------------------------------------------------------------

“Monthly Closing Election” means an election pursuant to Revenue Procedure
2003-84 (or any successor Revenue Procedure or other applicable Internal Revenue
Service guidance) that, if available, and if made on behalf of an eligible
Series Pool, permits items of income, gain, loss or deduction of the Series Pool
to be determined for federal income tax purposes on the basis of a monthly
closing of its books.

“Monthly Reset Date” means the Business Day immediately preceding the first day
of the next succeeding calendar month, provided that if the Reset Rate Method is
being changed to the Monthly Reset Rate Method, the Monthly Reset Date will be
the Business Day immediately preceding the Reset Rate Method Change Date.

“Monthly Reset Rate” means a Reset Rate that is determined by the Remarketing
Agent on a monthly basis as provided in Article V of the Standard Terms.

“Monthly Reset Rate Method” means the method used to determine the Monthly Reset
Rate in accordance with Article V of the Standard Terms.

“Moody’s” means Moody’s Investors Service, Inc., and its successors.

“Non-Monetary Default” means the occurrence of any default, other than the
failure to pay principal, premium or interest, on the Bonds or any document or
instrument related to the Bonds.

“Notice of Sponsor Bankruptcy” means the notice given to the Remarketing Agent
and Freddie Mac by the Administrator pursuant to Section 7.04 of the Standard
Terms.

“Notional Accelerated Principal Amortization Schedule” means, if applicable to a
Series, the schedule provided by Freddie Mac on the Date of Original Issue and
attached to the Series Certificate Agreement, which schedule contains the
Class A Certificate Notional Accelerated Principal Paydown Amount applicable to
each Payment Date, and which may be amended by Freddie Mac to the extent the
Remarketing Agent deems appropriate.

“Odd-Lot Subaccount” means the segregated subaccount designated as such forming
part of the Distribution Account.

“Offering Circular” means the Offering Circular, including any Offering Circular
Supplement, describing the Class A Certificates.

“Official Action” means any formal action conducted by a Person, which results
in a written statement of action duly approved by an authorized committee or
governing body of such Person, as appropriate.

“Offsetting Allocations” will have the meaning set forth in Section 11.05(d) of
the Standard Terms.

“Opinion of Counsel” means one or more written opinions of outside counsel for
Freddie Mac satisfactory to the Administrator and Freddie Mac, and which opinion
is addressed to the Administrator and Freddie Mac and is in form and substance
satisfactory to the Administrator and Freddie Mac.

 

21



--------------------------------------------------------------------------------

“Opinion of Tax Counsel” means one or more written opinions of an attorney or
firm of attorneys duly admitted to the practice of law before the highest court
of any state of the United States of America and experienced in matters
pertaining to the tax-exempt status of interest on state and local obligations,
as well as to the status of interests in trusts, partnerships and other
structures containing such obligations, which counsel is satisfactory to the
Administrator and Freddie Mac and which opinion is addressed to the
Administrator and Freddie Mac, and is in form and in substance satisfactory to
the Administrator and Freddie Mac.

“Optional Disposition Date” means with respect to any Class A Certificate, the
First Optional Disposition Date and each Payment Date thereafter.

“Optional Disposition Price” means, with respect to any Class A Certificate, the
sum of the Purchase Price and the Hypothetical Gain Share.

“Optional Disposition Right” means the right of a Holder of a Class A
Certificate to tender such Class A Certificate in exchange for the Optional
Disposition Price in accordance with the provisions of Section 7.05 of the
Standard Terms.

“Outstanding” means, with respect to the Certificates, as of any date of
determination, all such Certificates previously executed, authenticated and
delivered under the Series Certificate Agreement except:

(i) Certificates previously canceled by the Certificate Registrar or the
Administrator or delivered to the Certificate Registrar or the Administrator for
cancellation; and

(ii) Certificates in exchange for which, or in lieu of which, other Certificates
have been executed, authenticated and delivered pursuant to the Series
Certificate Agreement, unless proof satisfactory to the Administrator is
presented that any such Certificates are held by a bona fide purchaser.

“Outstanding Bond Balance” means, with respect to any Bond, as of any date of
determination, the outstanding principal balance of such Bond as of the Date of
Original Issue, as set forth in the Series Certificate Agreement (or in the case
of a Substitute Bond, the outstanding principal balance of the Substitute Bond
as of the Substitution Date), minus any payment of principal on such Bond
received by the Administrator with respect to such Bond after the Date of
Original Issue (or Substitution Date, if applicable) and on or before such date
of determination.

“Owner” means, with respect to any Project, the owner of such Project and any
successor owner.

“Owner Act of Bankruptcy” means an Act of Bankruptcy arising with respect to an
Owner.

 

22



--------------------------------------------------------------------------------

“Partnership Factors” means the provisions of the Series Certificate Agreement
necessary for the arrangement created in the Series Certificate Agreement to be
treated as a partnership under the tax laws of certain states and which will
only apply to the Series Pool and the Certificates if the Series Certificate
Agreement so states, in connection with the application of the definitions of
“Minimum Sponsor Interest” and “Minimum Sponsor Percentage”, and Sections 3.05,
3.06, 7.04 and 11.05(e) of the Standard Terms.

“Paying Agent” means the Administrator or any other Person appointed as Paying
Agent by the Administrator in accordance with Section 4.04 of the Standard
Terms.

“Payment Date” means the fifteenth day of each calendar month, provided, that if
such day is not a Business Day, the Payment Date will occur on the next Business
Day.

“Permitted Increment” shall mean with respect to any redemption of Class A
Certificates pursuant to Section 4.03 of the Standard Terms, $5,000 or any
integral multiple of $5,000 in excess thereof.

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, association, joint stock company, trust (including any
beneficiary thereof), unincorporated organization or government or any agency or
political subdivision thereof.

“Placement Agent” means, if applicable, the Placement Agent for the Class A
Certificates designated in the Remarketing Agreement.

“Pledge Custodian” means Freddie Mac or any other entity appointed by Freddie
Mac to serve in such capacity.

“Pledged Class A Certificate” means (i) any Available Remarketing Class A
Certificate purchased with funds derived from a demand on the Liquidity
Facility, which is registered in the name of the Pledge Custodian, pursuant to
Section 6.06(d) of the Standard Terms, and which is pledged to Freddie Mac as
security for the reimbursement obligation owed to Freddie Mac with respect to
such demand on the Liquidity Facility and (ii) any Class A Certificate purchased
in connection with a Special Adjustment Event and which is registered in the
name of the Pledge Custodian and pledged to Freddie Mac as security for the
obligations of the Sponsor under the Reimbursement Agreement.

“Predecessor Certificate” means, with respect to any Certificate, every previous
Certificate evidencing all or a portion of the same Initial Certificate Balance
as that evidenced by such Certificate. For the purpose of this definition, any
Certificate executed, authenticated and delivered under Section 2.07 of the
Standard Terms in lieu of a lost, destroyed or stolen Certificate will be deemed
to evidence the same interest in the assets held by the Administrator.

“Preliminary Class A Certificate Rate” means the interest rate set pursuant to
Section 5.02(b) or 5.03(a) of the Standard Terms, as applicable.

“Proceeding” means any suit in equity, action at law or other judicial or
administrative proceeding.

 

23



--------------------------------------------------------------------------------

“Profits” and “Losses” will mean, for each Fiscal Year or other period, an
amount equal to the Series Pool’s taxable income or loss for such Fiscal Year or
period, except for Market Discount Gains, Capital Gains and Capital Losses,
determined in accordance with Section 703(a) of the Code, which for this
purpose, will include all items of income, gain, loss or deduction required to
be stated separately pursuant to Section 703(a)(1) of the Code, with the
following adjustments:

(a) Any income of the Series Pool that is exempt from federal income tax and not
otherwise taken into account in computing Profits or Losses pursuant to this
definition will be added to such taxable income or loss;

(b) Any expenditures of the Series Pool described in Section 705(a)(2)(B) of the
Code or treated as Section 705(a)(2)(B) expenditures pursuant to
Section 1.704-1(b)(2)(iv)(i) of the Regulations, and not otherwise taken into
account in computing Profits or Losses pursuant to this definition will be
subtracted from such taxable income or loss; and

(c) Any amounts paid by the Sponsor pursuant to Sections 3.04 or 3.05 of the
Standard Terms will be treated as payments of expenses by the Series Pool.

Notwithstanding any of the foregoing, any items which are specially allocated
pursuant to Section 11.05 of the Standard Terms will not be taken into account
in computing Profits or Losses.

“Project” means the related multifamily development financed with proceeds of a
series of Bonds.

“Purchase Date” means any date on which the Class A Certificates, other than
Affected Certificates and Pledged Class A Certificates, are eligible for
purchase pursuant to an exercise of the Tender Option, as specified in
Section 6.03 of the Standard Terms.

“Purchase Price” means, with respect to any Class A Certificate, an amount equal
to the sum of (i) the Current Certificate Balance of such Class A Certificate
and (ii) the accrued and unpaid Required Class A Certificate Interest
Distribution Amount on such Current Certificate Balance to but not including the
Purchase Date; provided, that “Class A Certificates”, for purposes of this
definition, refers solely to Class A Certificates that are not Affected
Certificates.

“Purchase Price Excess” will have the meaning set forth in Section 6.06(b) of
the Standard Terms.

“Rating Agency” shall mean each institution that at the request of Freddie Mac
provides a rating with respect to the Class A Certificates, as set forth in the
Series Certificate Agreement. For purposes of the Series Certificate Agreement,
“applicable Rating Agency” refers to all institutions that are rating such
Class A Certificates at such time.

“Redemption Date” means any day on which payments of principal or Bond
Redemption Premium with respect to any Bond are to be distributed to Holders of
Class A Certificates, which day will be a Payment Date.

 

24



--------------------------------------------------------------------------------

“Redemption Premium Payment” means the respective portions of the Bond
Redemption Premium payable to Holders in accordance with the definitions of
“Disposition Gain” and “Gain Share”.

“Redemption Record Date” means, with respect to a Redemption Date, the close of
business on the last day of the month prior to the month in which such
Redemption Date occurs.

“Registered Holder” means the Person in whose name a Certificate is registered
on the Certificate Register.

“Regular Record Date” means, with respect to any Payment Date, including a
Redemption Date, the last day of the month preceding the month in which such
Payment Date occurs.

“Regulations” means the Treasury Regulations promulgated under the Code, as such
regulations are in effect on the date of the Series Certificate Agreement.

“Regulatory Allocations” will have the meaning set forth in Section 11.05(d) of
the Standard Terms.

“Reimbursement Agreement” means the Bond Exchange, Reimbursement, Pledge and
Security Agreement between the Sponsor and Freddie Mac, as amended or
supplemented, which agreement is executed and delivered concurrently with the
Series Certificate Agreement.

“Release Event” means, with respect to any series of Bonds, the occurrence of
either (i) a Tax Event with respect to such Bonds, (ii) an event of default
pursuant to the related Bond Documents, (iii) a material adverse credit
condition with respect to the Bonds or under the related Bond Documents or Bond
Mortgage Documents or the Reimbursement Agreement (including but not limited to
a loss of or failure to establish a real estate tax abatement for a related
Project where applicable), (iv) the Sponsor’s delivery of notice to the
Administrator that the Sponsor has elected to purchase a portion of the Bonds in
connection with a substitution of Bonds as provided in Section 3.10 of the
Standard Terms, (v) the termination of the Series in accordance with Article
XIII of the Standard Terms, (vi) a breach of a representation or warranty made
by the Sponsor with respect to a series of Bonds or related Project is not cured
pursuant to the Reimbursement Agreement, (vii) the Sponsor’s delivery of notice
to the Administrator that the Sponsor has elected to purchase all of the Bonds
in the Series Pool on either July 15, 2020 or July 15, 2025 or (viii) the
failure of the related Project to achieve Stabilization by the date required by
the terms of the Reimbursement Agreement.

“Release Event Date” means the date on which the payment of the Release Purchase
Price is received by the Administrator concurrent with the provision of notice
to the Holders that a Release Event has occurred.

“Release Purchase Price” means, with respect to any Bond, an amount equal to the
then outstanding principal amount of such Bond plus accrued interest on such
Bond to, but not including, the Release Event Date.

 

25



--------------------------------------------------------------------------------

“Remarketing Agent” means the remarketing agent named in the Series Certificate
Agreement, and its successors and assigns.

“Remarketing Agent Fee” will have the meaning set forth in the Remarketing
Agreement.

“Remarketing Agent Fee Rate” will have the meaning set forth in the Remarketing
Agreement.

“Remarketing Agent Notice” means the notice given by the Remarketing Agent to
the Administrator and Freddie Mac pursuant to Section 6.06(a)(iii) of the
Standard Terms with respect to remarketing proceeds received by the Remarketing
Agent related to remarketed Class A Certificates.

“Remarketing Agreement” means, with respect to each Series of Class A
Certificates, the related Certificate Purchase and Remarketing Agreement among
Freddie Mac, the Sponsor, the Initial Purchaser and the Remarketing Agent (or,
as applicable, the related Certificate Placement and Remarketing Agreement among
Freddie Mac, the Sponsor, the Placement Agent and the Remarketing Agent), as
amended or supplemented.

“Required Class A Certificate Interest Distribution Amount” means, subject to
Section 1.02 of the Standard Terms, with respect to any Class A Certificate and
for any Payment Date, the aggregate of the amounts of interest accrued for each
day in the Accrual Period related to such Payment Date, at the Reset Rate in
effect on each such day, on the Current Certificate Balance of such Certificate
for each such day.

“Required Class B Certificate Consent” means the prior consent of the Holders of
Class B Certificates representing at least 51% of the Aggregate Outstanding
Class B Certificate Balance, which consent will be deemed to have been given
without any action being taken by the applicable Holder unless the Holder
provides to the Administrator an executed notice of refusal of consent in form
reasonably acceptable to the Administrator.

“Reset Date” means a Weekly Reset Date, a Monthly Reset Date or a Term Reset
Date on which the Reset Rate is to be determined by the Remarketing Agent.

“Reset Rate” means the per annum rate at which interest accrues on the Current
Certificate Balance of the Class A Certificates from time to time, as determined
from time to time by the Remarketing Agent pursuant to Article V of the Standard
Terms, subject to, on any day in an Accrual Period, the Maximum Reset Rate for
such day.

“Reset Rate Method” means, on any day, the method in effect for determining the
Reset Rate for a weekly, monthly or term interval, as applicable, pursuant to
Article V of the Standard Terms.

“Reset Rate Method Change Date” means any date on which a change in the Reset
Rate Method from a Weekly Reset Rate Method, a Monthly Reset Rate Method or a
Term Reset Rate Method to another Reset Rate Method takes effect pursuant to
Article V of the Standard Terms.

 

26



--------------------------------------------------------------------------------

“Reset Rate Method Change Notice” means the notice given to the Remarketing
Agent and the Administrator, and by the Administrator to the Registered Holders,
pursuant to Section 5.02(c) or Section 5.03(c) of the Standard Terms.

“Responsible Officer” means, as to Freddie Mac or the Administrator, any of the
President, any Vice President, any Managing Director, the Secretary, any
Assistant Secretary, the Treasurer or any Assistant Treasurer of such entity.

“Retention Notice” means the notice delivered by or on behalf of a Holder of a
Class A Certificate pursuant to Section 6.07 of the Standard Terms.

“Section 761 Election” means the election to exclude the Series Pool from the
application of all of the provisions of Subchapter K of the Code, if such
election is permitted to be taken pursuant to the Regulations.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute thereto.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, and any successor statute thereto.

“Selected by Lot” means, with respect to Class A Certificates held by DTC, the
procedure by which Holders of Certificates are selected to be affected by a
given action affecting less than all of the Holders under any CUSIP number are
selected, which procedure will be initiated by the Administrator by notifying
DTC of a requirement for such a selection. With respect to such Certificates,
DTC will select, in such manner as it determines from a position listing of the
aggregate Current Certificate Balances of such Class A Certificates as of the
close of business on the date of such notice, the interests in Class A
Certificates held by DTC Participants with respect to which such action will be
taken. DTC will give the DTC Participant(s) for the interests so selected
written notice of the selection, which will specify the date and nature of such
action and the aggregate Current Certificate Balance of Class A Certificates to
be selected. Each such DTC Participant will thereupon select, in such manner as
it determines, the Holders with respect to whose interests such action will be
taken. The Remarketing Agent will contact each such DTC Participant to request
such DTC Participant to disclose to the Remarketing Agent the Holders so
selected. With respect to the Class B Certificates and any Class A Certificates
not held by DTC, “Selected by Lot” means selected by the Administrator by lot or
in such other manner as the Administrator, in its discretion, deems fair.

“Series” means a separate series of Certificates issued pursuant to a Series
Certificate Agreement and having the numerical or other designation specified
therein.

“Series Certificate Agreement” means the Series Certificate Agreement into which
the Standard Terms have been incorporated, including all schedules, exhibits,
appendices and amendments, and pursuant to which the related Series Pool is
created and related Certificates are issued.

 

27



--------------------------------------------------------------------------------

“Series Expiration Date” means the date on which the final payment of principal
and interest with respect to the Class A Certificates has been distributed by
the Administrator pursuant to Article IV of the Standard Terms.

“Series Pool” means a discrete pool formed by Freddie Mac consisting of Assets
with respect to which Freddie Mac has elected partnership status.

“Series Termination Event” means the occurrence of any of the following events:

(i) the Series Expiration Date;

(ii) the Exchange Date on which all Certificates are exchanged for Bonds or
sales proceeds in connection with a Tender Option Termination Event or a
Liquidity Failure;

(iii) the Mandatory Tender Date relating to a Mandatory Tender Event arising in
connection with a Liquidity Provider Termination Event or following a Sponsor
Act of Bankruptcy (if applicable) or a Clean-Up Event; or

(iv) the date on which the Optional Disposition Right has been exercised with
respect to the last Class A Certificate (unless such Class A Certificate has
been remarketed).

“Servicer” means the party designated as the Servicer in the Series Certificate
Agreement.

“Servicing Fee” means the fee payable to the Servicer in accordance with the
servicing arrangement between Freddie Mac and the Servicer.

“Special Adjustment Date” means the Mandatory Tender Date arising from a Special
Adjustment Event.

“Special Adjustment Event” means, if specified as applicable to a Series Pool in
the related Series Certificate Agreement, the occurrence of (i) the receipt of
principal paid with respect to any “Class B Certificates” of another Series, as
described in Section 7.02 of the Standard Terms, or, if applicable, (ii) any
other event specified in the Reimbursement Agreement as giving rise to a Special
Adjustment Event.

“Special Adjustment Event Notice” means the notice given to the Administrator by
Freddie Mac pursuant to Section 7.02 of the Standard Terms.

“Specified Party” means, collectively, the Administrator, Freddie Mac, the
Remarketing Agent and any Holder of Class B Certificates or any Affiliate of any
such Person.

“Sponsor” means the party designated as the Sponsor in the Series Certificate
Agreement.

“Sponsor Act of Bankruptcy” means an Act of Bankruptcy arising with respect to
the Sponsor.

 

28



--------------------------------------------------------------------------------

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc, or its successor in interest. If neither such rating
agency nor any successor remains in existence, “S&P” shall be deemed to refer to
such other nationally recognized statistical rating agency or other comparable
Person designated by Freddie Mac, notice of which designation shall be given to
the Administrator, the Sponsor and the Remarketing Agent, and specific ratings
of S&P referenced herein shall be deemed to refer to the equivalent ratings of
the party so designated.

“Standard Terms” means the Standard Terms of the Series Certificate Agreement,
together with all exhibits, as it may be amended or supplemented from time to
time.

“State” means any one of the 50 states of the United States of America, or the
District of Columbia.

“Substitute Bonds” means any new series of Bonds delivered in substitution for
an existing series of Bonds in accordance with Section 3.10 of the Series
Certificate Agreement on a Substitution Date.

“Substitution Date” means any date on which a substitution of Bonds is effected
in accordance with the Series Certificate Agreement.

“Tax Event” means, with respect to any Bond (i) a determination that interest on
such Bond is includable in the gross income of the owners thereof for federal
income tax purposes, as a result of the entry of any decree or judgment by a
court of competent jurisdiction; or (ii) the taking of any official action by
the Internal Revenue Service, in either case, whether or not such decree,
judgment or action is appealable or deemed to be final under applicable
procedural law, which has the effect of a determination that interest on such
Bond is includable in gross income of the owners thereof for federal income tax
purposes.

“Tender Advice” means the notice delivered by the Administrator to Freddie Mac
pursuant to Section 6.03 or 6.05 of the Standard Terms.

“Tender Option” means the right granted to the Holders of Class A Certificates
pursuant to Section 6.01(a) of the Standard Terms to tender or cause to be
tendered such Class A Certificates (other than Affected Certificates or Pledged
Class A Certificates) for purchase by the Administrator from amounts deposited
pursuant to Section 6.06 of the Standard Terms.

“Tender Option Termination Event” means:

(a) there shall have occurred (A) a failure to pay when due any installment of
principal of or premium, if any, or interest with respect to any Bonds (whether
by scheduled maturity, regular repayment, acceleration, demand or otherwise),
and (B) a failure by Freddie Mac to pay under the Credit Enhancement set forth
in Section 4.11 of the Standard Terms, which failure or failures continues for a
period of three (3) Business Days;

(b) upon the entry of any decree or judgment by a court of competent
jurisdiction or the taking of any official action by the Internal Revenue
Service or the Department of the Treasury, which decree, judgment or action is
deemed final under applicable procedural law, and which has the effect of a
determination that the interest on any of the Bonds is includable in the gross
income of the recipients thereof for federal income tax purposes; or

 

29



--------------------------------------------------------------------------------

(c) if the rating of the long-term senior debt of Freddie Mac is reduced below
“investment grade” (being “Baa3” in the case of Moody’s and “BBB-” in the case
of Fitch and S&P) by each Rating Agency rating such debt.

“Tender Option Termination Notice” means the notice given by the Administrator
to the Registered Holders pursuant to Section 7.01 of the Standard Terms in
connection with the occurrence of a Tender Option Termination Event.

“Tendered Class A Certificates” means any Certificate as to which an Exercise
Notice has been given.

“Term Effective Date” means the date on which a particular Term Reset Rate will
be effective.

“Term Reset Date” means the Business Day immediately preceding a Term Effective
Date.

“Term Reset Method Notice” means the notice given to the Remarketing Agent and
the Administrator, and given by the Administrator to the Registered Holders,
pursuant to Section 5.03(b) of the Standard Terms.

“Term Reset Rate” means a Reset Rate determined by the Remarketing Agent for a
specified term as provided in Article V of the Standard Terms.

“Term Reset Rate Method” means the method used to determine the Term Reset Rate
in accordance with Article V of the Standard Terms.

“Terminating Mandatory Tender Date” means a Mandatory Tender Date relating to a
Mandatory Tender Event arising in connection with a Liquidity Provider
Termination Event, a Clean-Up Event or, if applicable, following a Sponsor Act
of Bankruptcy.

“UCC” means the Uniform Commercial Code as in effect in the relevant
jurisdiction.

“Vice President” means, with respect to Freddie Mac and the Administrator, any
Senior Vice President, Vice President, or Assistant Vice President.

“Weekly Reset Date” means Wednesday of each week, or if Wednesday is not a
Business Day, the immediately preceding Business Day, provided that, if the
Reset Rate Method is being changed to the Weekly Reset Rate Method, the initial
Weekly Reset Date will be the Business Day preceding the Reset Rate Change Date.

“Weekly Reset Rate” means a Reset Rate that is determined by the Remarketing
Agent on a weekly basis as provided in Article V of the Standard Terms.

 

30



--------------------------------------------------------------------------------

“Weekly Reset Rate Method” means the method used to determine the Weekly Reset
Rate in accordance with Article V of the Standard Terms.

“Weighted Average Bond Rate” means, as of any date of determination, (i) the
aggregate of, for each Bond, the product of the Outstanding Bond Balance and the
related Bond Rate, divided by (ii) the Aggregate Outstanding Bond Balance,
expressed as a percentage.

 

31